CONFORMED COPY

Exhibit 10.4

DATED: 18 MAY 2011

Carnival Corporation

Carnival plc

The companies listed in Part A of Schedule 1

Arranged by

Banc of America Securities Limited

BNP Paribas

Goldman Sachs Bank USA

Intesa Sanpaolo S.p.A.

J.P. Morgan Limited

Lloyds TSB Bank plc

Mizuho Corporate Bank, Ltd.

The Royal Bank of Scotland plc

UniCredit S.p.A. London Branch

With

Banc of America Securities Limited

as Facilities Agent

 

 

FACILITIES AGREEMENT

for US$1,600,000,000

£150,000,000

€450,000,000

Multicurrency Revolving Facilities

 

 

LOGO [g194000g00z51.jpg]

Freshfields Bruckhaus Deringer LLP

65 Fleet Street

London EC4Y 1HS



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE        PAGE  

1.

  DEFINITIONS AND INTERPRETATION      1   

2.

  THE FACILITIES      25   

3.

  PURPOSE      28   

4.

  CONDITIONS OF UTILISATION      29   

5.

  UTILISATION - LOAN      29   

6.

  UTILISATION - BONDS      31   

7.

  BONDS      34   

8.

  UTILISATION - SWINGLINE LOAN      37   

9.

  SWINGLINE LOANS      40   

10.

  OPTIONAL CURRENCIES      44   

11.

  REPAYMENT      45   

12.

  PREPAYMENT AND CANCELLATION      46   

13.

  INTEREST      51   

14.

  INTEREST PERIODS      53   

15.

  CHANGES TO THE CALCULATION OF INTEREST      53   

16.

  FEES      55   

17.

  TAXES      57   

18.

  INCREASED COSTS      75   

19.

  OTHER INDEMNITIES      76   

20.

  MITIGATION BY THE FINANCE PARTIES      77   

21.

  COSTS AND EXPENSES      77   

22.

  GUARANTEE AND INDEMNITY      78   

23.

  REPRESENTATIONS      82   

24.

  INFORMATION UNDERTAKINGS      85   

25.

  FINANCIAL COVENANTS      88   

26.

  GENERAL UNDERTAKINGS      92   

27.

  EVENTS OF DEFAULT      93   

28.

  CHANGES TO THE LENDERS      97   

29.

  CHANGES TO THE OBLIGORS      108   

30.

  ROLE OF THE FACILITIES AGENT, THE ARRANGERS AND THE FRONTING BANKS      109   

31.

  CONDUCT OF BUSINESS BY THE FINANCE PARTIES      116   

 

Page I



--------------------------------------------------------------------------------

32.

  SHARING AMONG THE FINANCE PARTIES      116   

33.

  PAYMENT MECHANICS      117   

34.

  SET-OFF      121   

35.

  NOTICES      121   

36.

  CALCULATIONS AND CERTIFICATES      126   

37.

  PARTIAL INVALIDITY      126   

38.

  REMEDIES AND WAIVERS      127   

39.

  AMENDMENTS AND WAIVERS      127   

40.

  COUNTERPARTS      129   

41.

  GOVERNING LAW      129   

42.

  ENFORCEMENT      129   

43.

  USA PATRIOT ACT      130   

44.

  TRANSPARENCY RULES      130    SCHEDULE 1 THE ORIGINAL PARTIES      131     
PART A THE ORIGINAL BORROWERS      131      PART B THE ORIGINAL LENDERS - LOAN
COMMITMENTS      132      PART C THE ORIGINAL SWINGLINE LENDERS - SWINGLINE LOAN
COMMITMENTS      137      PART D THE ORIGINAL FRONTING BANKS      141   
SCHEDULE 2 CONDITIONS PRECEDENT      142      PART A CONDITIONS PRECEDENT TO
INITIAL UTILISATION      142      PART B CONDITIONS PRECEDENT REQUIRED TO BE
DELIVERED BY AN ADDITIONAL BORROWER      145    SCHEDULE 3 UTILISATION REQUEST
     147      PART A LOANS      147      PART B BONDS      148      PART C
SWINGLINE LOAN      149    SCHEDULE 4 MANDATORY COST FORMULAE      150   
SCHEDULE 5 FORM OF TRANSFER CERTIFICATE      153    SCHEDULE 6 FORM OF ACCESSION
LETTER      156    SCHEDULE 7 FORM OF RESIGNATION LETTER      157    SCHEDULE 8
FORM OF COMPLIANCE CERTIFICATE      158    SCHEDULE 9 FORM OF CONFIDENTIALITY
UNDERTAKING      159    SCHEDULE 10 TIMETABLES      164      PART A LOANS     
164      PART B BONDS      166      PART C SWINGLINE LOANS      167   
SCHEDULE 11 FORM OF INCREASE CONFIRMATION      168   

 

Page II



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 18 May 2011 and made

BETWEEN:

 

(1) CARNIVAL CORPORATION (a Panamanian corporation having its principal place of
business at Carnival Place, 3655 N.W. 87th Avenue, Miami, Florida, 33178-2428)
(the Company);

 

(2) CARNIVAL PLC (a company incorporated under the laws of England and Wales
with registered number 04039524) (Carnival plc);

 

(3) THE SUBSIDIARIES OF THE COMPANY and of CARNIVAL PLC listed in Part A of
Schedule 1 as original borrowers (in this capacity and together with the Company
and Carnival plc, the Original Borrowers);

 

(4) CARNIVAL CORPORATION and CARNIVAL PLC as guarantors of their respective
Subsidiaries (each a Guarantor);

 

(5) BANC OF AMERICA SECURITIES LIMITED, BNP PARIBAS, GOLDMAN SACHS BANK USA,
INTESA SANPAOLO S.P.A., J.P. MORGAN LIMITED, LLOYDS TSB BANK PLC, MIZUHO
CORPORATE BANK, LTD., THE ROYAL BANK OF SCOTLAND PLC and UNICREDIT S.P.A. LONDON
BRANCH as bookrunners and mandated lead arrangers (in this capacity the
Arrangers);

 

(6) THE FINANCIAL INSTITUTIONS listed in Part B and Part C of Schedule 1 as
lenders (the Original Lenders);

 

(7) BANC OF AMERICA SECURITIES LIMITED as facilities agent of the other Finance
Parties (the Facilities Agent); and

 

(8) THE FINANCIAL INSTITUTIONS listed in Part D of Schedule 1 as fronting banks
for the Bonds (the Original Fronting Banks).

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

Acceptable Bank means a bank or financial institution which meets the Rating
Requirements.

Accession Letter means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

Account Party means a Bond Borrower or any member of the Carnival Corporation &
plc Group who has requested a Bond Borrower to request a Bond.

Additional Borrower means a company which becomes an Additional Borrower in
accordance with Clause 29 (Changes to the Obligors).

Additional Cost Rate has the meaning given to it in Schedule 4 (Mandatory Cost
formulae).

 

Page 1



--------------------------------------------------------------------------------

Affected Lender has the meaning given to that term in Clause 28.7(c)
(Downgrading of a Lender’s rating).

Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

Approved Jurisdiction means:

 

(a) Italy;

 

(b) The Netherlands;

 

(c) Panama;

 

(d) United Kingdom;

 

(e) United States; or

 

(f) any other country or jurisdiction agreed in writing by the Company and the
Facilities Agent (acting on the instruction of all the Lenders).

Australian Dollar, AUD and $A means the lawful currency of Australia from time
to time.

Availability Period means the period from and including the Signing Date to and
including the Termination Date.

Available Bond Facility means an amount equal to US$500,000,000 minus:

 

(a) the Base Currency Amount for Tranche A of any outstanding Bonds; and

 

(b) in relation to any proposed Bond Utilisation, the Base Currency Amount for
Tranche A of any Bonds which are due to be made under the Bonding Facility on or
before the proposed Utilisation Date,

other than any Bond Utilisations that are due to be repaid or prepaid on or
before the proposed Utilisation Date.

Available Commitment of a Lender means the aggregate of that Lender’s:

 

(a) Available Tranche A Commitment;

 

(b) Available Tranche B Commitment; and

 

(c) Available Tranche C Commitment.

Available Swingline Commitment of a Swingline Lender means the aggregate of that
Swingline Lender’s:

 

(a) Available Swingline Tranche A Commitment;

 

(b) Available Swingline Tranche B Commitment; and

 

(c) Available Swingline Tranche C Commitment.

 

Page 2



--------------------------------------------------------------------------------

Available Swingline Tranche A Commitment of a Swingline Lender under Tranche A
means (but without limiting Clause 8.6 (Relationship with the Facilities)) that
Lender’s Swingline Tranche A Commitment minus:

 

(a) the Base Currency Amount of its participation in any outstanding Swingline
Loans under Tranche A; and

 

(b) in relation to any proposed Swingline Utilisation under Tranche A, the Base
Currency Amount of its participation in any Swingline Loans that are due to be
made under Tranche A on or before the proposed Utilisation Date,

other than that Lender’s participation in any Swingline Loans under Tranche A
that are due to be repaid or prepaid on or before the proposed Utilisation Date.

Available Swingline Tranche A Facility means the aggregate for the time being of
each Swingline Lender’s Available Swingline Tranche A Commitment.

Available Swingline Tranche B Commitment of a Swingline Lender under Tranche B
means (but without limiting Clause 8.6 (Relationship with the Facilities)) that
Lender’s Swingline Tranche B Commitment minus:

 

(a) the Base Currency Amount of its participation in any outstanding Swingline
Loans under Tranche B; and

 

(b) in relation to any proposed Swingline Utilisation under Tranche B, the Base
Currency Amount of its participation in any Swingline Loans that are due to be
made under Tranche B on or before the proposed Utilisation Date,

other than that Lender’s participation in any Swingline Loans under Tranche B
that are due to be repaid or prepaid on or before the proposed Utilisation Date.

Available Swingline Tranche B Facility means the aggregate for the time being of
each Swingline Lender’s Available Swingline Tranche B Commitment.

Available Swingline Tranche C Commitment of a Swingline Lender under Tranche C
means (but without limiting Clause 8.6 (Relationship with the Facilities)) that
Lender’s Swingline Tranche C Commitment minus:

 

(a) the Base Currency Amount of its participation in any outstanding Swingline
Loans under Tranche C; and

 

(b) in relation to any proposed Swingline Utilisation under Tranche C, the Base
Currency Amount of its participation in any Swingline Loans that are due to be
made under Tranche C on or before the proposed Utilisation Date,

other than that Lender’s participation in any Swingline Loans under Tranche C
that are due to be repaid or prepaid on or before the proposed Utilisation Date.

Available Swingline Tranche C Facility means the aggregate for the time being of
each Swingline Lender’s Available Swingline Tranche C Commitment.

 

Page 3



--------------------------------------------------------------------------------

Available Tranche A Commitment of a Lender means that Lender’s Tranche A
Commitment minus:

 

(a) the Base Currency Amount of its participation in any outstanding
Utilisations under Tranche A; and

 

(b) in relation to any proposed Utilisation under Tranche A, the Base Currency
Amount of its participation in any Utilisations under Tranche A that are due to
be made on or before the proposed Utilisation Date,

other than that Lender’s participation in any Utilisations under Tranche A that
are due to be repaid or prepaid on or before the proposed Utilisation Date.

Available Tranche B Commitment of a Lender means that Lender’s Tranche B
Commitment minus:

 

(a) the Base Currency Amount of its participation in any outstanding
Utilisations under Tranche B; and

 

(b) in relation to any proposed Utilisation under Tranche B, the Base Currency
Amount of its participation in any Utilisations under Tranche B that are due to
be made on or before the proposed Utilisation Date,

other than that Lender’s participation in any Utilisations under Tranche B that
are due to be repaid or prepaid on or before the proposed Utilisation Date.

Available Tranche C Commitment of a Lender means that Lender’s Tranche C
Commitment minus:

 

(a) the Base Currency Amount of its participation in any outstanding
Utilisations under Tranche C; and

 

(b) in relation to any proposed Utilisation under Tranche C, the Base Currency
Amount of its participation in any Utilisations under Tranche C that are due to
be made on or before the proposed Utilisation Date,

other than that Lender’s participation in any Utilisations under Tranche C that
are due to be repaid or prepaid on or before the proposed Utilisation Date.

Available Tranche A Facility means the aggregate for the time being of each
Lender’s Available Tranche A Commitment.

Available Tranche B Facility means the aggregate for the time being of each
Lender’s Available Tranche B Commitment.

Available Tranche C Facility means the aggregate for the time being of each
Lender’s Available Tranche C Commitment.

Bank Levy means the U.K. Bank Levy and any of the bank levies announced by the
French and German governments in a joint statement dated 22 June 2010, the
financial crisis responsibility fee announced by the United States government on
14 January 2010 or any other bank levy, or a levy or Tax of similar nature
imposed by reference to the assets or liabilities of a financial institution in
any relevant jurisdiction which has been announced or implemented on or before
the date of this Agreement.

 

Page 4



--------------------------------------------------------------------------------

Base Currency means:

 

(a) in relation to Tranche A, US Dollars;

 

(b) in relation to Tranche B, Sterling; and

 

(c) in relation to Tranche C, euro.

Base Currency Amount means, in relation to a Utilisation, the amount specified
in the relevant Utilisation Request delivered by a Borrower for that Utilisation
or (if the amount requested is not denominated in the Base Currency for the
relevant Tranche requested in that Utilisation Request) that amount converted
into the Base Currency for the relevant Tranche at the Facilities Agent’s Spot
Rate of Exchange on the date which is three Business Days before the Utilisation
Date or, if later, on the date the Facilities Agent receives the relevant
Utilisation Request adjusted to reflect any repayment (other than a repayment
arising from a change of currency), prepayment, consolidation or division of the
Utilisation, and in addition in the case of a Bond, as adjusted under Clause 6.9
(Revaluation of Bonds).

Basel III Framework means the global regulatory standards on bank capital
adequacy and liquidity referred to by the BCBS as “Basel III” or “the Basel III
Framework” published in December 2010, together with any further guidance or
standards in relation to “Basel III” or “the Basel III Framework” published or
to be published by the BCBS.

Bond means any bond (including but not limited to surety bonds and performance
bonds), guarantee (including but not limited to financial guarantees and
performance guarantees), letter of credit (including but not limited to
financial letters of credit, performance letters of credit and standby letters
of credit), indemnity or other deed of obligation issued or to be issued by a
Fronting Bank.

Bond Borrower means a Borrower who has requested a Bond Utilisation.

Bond Proportion means, in relation to a Lender in respect of any Bond, the
proportion (expressed as a percentage) borne by that Lender’s Available Tranche
A Commitment to the Available Tranche A Facility immediately prior to the issue
of that Bond, adjusted to reflect any assignment or transfer under this
Agreement to or by that Lender.

Bond Utilisation means a utilisation of a Bond under the Bonding Facility
(including a renewal of a Bond in accordance with Clause 6.8 (Renewal of a
Bond)).

Bond Utilisation Request means a notice substantially in the form set out in
Part B of Schedule 3 (Utilisation Request - Bonds).

Bonding Facility means the bonding facility made available under Tranche A of
this Agreement as described in Clause 6 (Utilisation - Bonds) in a maximum
amount of US$500,000,000.

Borrower means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 29 (Changes to the Obligors).

Break Costs means the amount (if any) by which:

 

(a) the interest (excluding amounts in respect of Margin) which a Lender should
have received for the period from the date of receipt of all or any part of its
participation in a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period, exceeds:

 

Page 5



--------------------------------------------------------------------------------

(b) the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York and:

 

(a) if on that day a payment in, or a purchase of, a currency (other than euro)
is to be made, the principal financial centre of the country of that currency;
or

 

(b) if on that day a payment in, or a purchase of, euro is to be made, which is
also a TARGET Day.

Carnival Corporation & plc Group means the Carnival Corporation Group and the
Carnival plc Group.

Carnival Corporation Group means the Company and all its Subsidiaries from time
to time.

Carnival Material Group Member means the Company, Carnival plc, each other
Obligor or any Material Subsidiary.

Carnival plc Group means Carnival plc and all its Subsidiaries from time to
time.

Commitment means, at any time, in respect of a Lender, the aggregate of that
Lender’s:

 

(a) Tranche A Commitment;

 

(b) Tranche B Commitment (for the purpose only of calculating the utilisation
fee pursuant to Clause 16.4 converted into US Dollars at the Facilities Agent’s
Spot Rate of Exchange at that time); and

 

(c) Tranche C Commitment (for the purpose only of calculating the utilisation
fee pursuant to Clause 16.4 converted into US Dollars at the Facilities Agent’s
Spot Rate of Exchange at that time).

Commitment Letter means the commitment letter dated 1 April 2011 from the
Arrangers to the Company and Carnival plc.

Compliance Certificate means a certificate substantially in the form set out in
Schedule 8 (Form of Compliance Certificate).

Confidentiality Undertaking means a confidentiality undertaking substantially in
the form set out in Schedule 9 (Confidentiality Undertaking).

CP Programme means:

 

(a) any US Dollar, euro or Sterling commercial paper programme; or

 

(b) any other short term borrowings having a term of not more than 364 days,

of a member of the Carnival Corporation & plc Group.

 

Page 6



--------------------------------------------------------------------------------

CTA 2009 means the U.K. Corporation Tax Act 2009.

Deeds of Guarantee means:

 

(a) the deed of guarantee issued by the Company in favour of the Facilities
Agent on behalf of the Finance Parties in respect of Carnival plc dated on or
about the Signing Date; and

 

(b) the deed of guarantee issued by Carnival plc in favour of the Facilities
Agent on behalf of the Finance Parties in respect of the Company dated on or
about the Signing Date.

Default means:

 

(a) an Event of Default; or

 

(b) any event or circumstance specified in Clause 27 (Events of Default) which
would (with the expiry of a grace period, or the giving of notice, or any
combination of them) be an Event of Default.

Defaulting Lender means any Lender:

 

(a) which has failed to make its participation in a Loan available or has
notified the Facilities Agent that it will not make its participation in a Loan
available by the Utilisation Date of that Loan in accordance with Clause 5.4
(Lenders’ participation) or 8.5 (Swingline Lenders’ participation) or has failed
to provide cash collateral (or has notified the relevant Fronting Bank that it
will not provide cash collateral) in accordance with Clause 28.7(f) (Downgrading
of a Lender’s rating);

 

(b) which has otherwise rescinded or repudiated a Finance Document; or

 

(c) with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:

 

  (i) its failure to pay is caused by:

 

  (A) administrative or technical error; or

 

  (B) a Disruption Event; and

payment is made within five Business Days of its due date; or

 

  (ii) the Lender is disputing in good faith whether it is contractually obliged
to make the payment in question.

Disruption Event means either or both of:

 

(a) a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

Page 7



--------------------------------------------------------------------------------

(b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other, Party:

 

  (i) from performing its payment obligations under the Finance Documents; or

 

  (ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

DLC Documents means the agreements, deeds, instruments and constituent documents
related to the Company and Carnival plc, as amended from time to time,
establishing the dual listed company structure between the Company and Carnival
plc entered into as contemplated by the Offer and Implementation Agreement
between the Company and Carnival plc dated 8th January 2003 namely the SVE
Special Voting Deed, Carnival Corporation’s Articles and By-Laws, Carnival plc’s
Memorandum and Articles, the Carnival Corporation Deed of Guarantee, the P&O
Princess Guarantee (as each such expression is defined in the Equalisation and
Governance Agreement), the deed between the Company and P&O Princess Cruises plc
dated 17th April 2003, the pairing agreement between the Company, The Law
Debenture Trust Corporation (Cayman) Limited and SunTrust Bank dated 17th April
2003, the P&O Princess special voting trust deed made between the Company and
the Law Debenture Trust Corporation (Cayman) Limited dated 17th April 2003 and
the Equalisation and Governance Agreement.

Dutch Borrower means each Borrower resident for tax purposes in The Netherlands.

Dutch Insolvency Law means Dutch Bankruptcy Act (Faillissementswet).

Dutch Works Council Act means the Netherlands Works Council Act (Wet op de
ondernemingsraden).

Equalisation and Governance Agreement means the equalisation and governance
agreement dated 17 April 2003 between the Company and Carnival plc.

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

EURIBOR means, in relation to any Loan in euro:

 

(a) the applicable Screen Rate; or

 

(b) (if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Facilities Agent at its request quoted by the Reference Banks to
leading banks in the European interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the relevant Loan.

euro, EUR and € means the single currency of the Participating Member States.

 

Page 8



--------------------------------------------------------------------------------

Event of Default means any event or circumstance specified as such in Clause 27
(Events of Default).

Excluded Assets means any assets sold or otherwise disposed of by any person,
provided such person, directly or indirectly has the right to possession or use
of such assets notwithstanding such transfer or other disposition.

Expiry Date means, in respect of a Bond, the last day of the Term of that Bond.

Facilities means the multicurrency revolving facilities made available under
this Agreement as described in Clause 2 (The Facilities).

Facilities Agent’s Spot Rate of Exchange means the Facilities Agent’s spot rate
of exchange for the purchase of a relevant currency with US Dollars, euro or
Sterling, as the case may be, in the London foreign exchange market at or about
11:00 a.m. on a particular day.

Facility Office means the office or offices notified by a Lender to the
Facilities Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

Federal Funds Rate means, in relation to any day, the rate per annum equal to:

 

(a) the weighted average of the rates on overnight Federal funds transactions
with members of the US Federal Reserve System arranged by Federal funds brokers,
as published for that day (or, if that day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York; or

 

(b) if a rate is not so published for any day which is a Business Day, the
average of the quotations for that day on such transactions received by the
Facilities Agent from three Federal funds brokers of recognised standing
selected by the Facilities Agent.

Fee Letter means any letter or letters dated on or about the Signing Date
between the Arrangers and the Company, the Facilities Agent and the Company, the
active bookrunners (as such term is used in the Commitment Letter) and the
Company or the Original Fronting Banks and the Company, setting out any of the
fees referred to in Clause 16 (Fees).

Finance Document means:

 

(a) this Agreement;

 

(b) each Fee Letter;

 

(c) each of the Deeds of Guarantee;

 

(d) each Utilisation Request;

 

(e) a Transfer Certificate (if any);

 

(f) any Accession Letter;

 

(g) any Resignation Letter; and

 

(h) any other document designated as such by the Facilities Agent and the
Company.

 

Page 9



--------------------------------------------------------------------------------

Finance Party means the Facilities Agent, an Arranger, a Lender or a Fronting
Bank.

Fronting Bank means:

 

(a) any Original Fronting Bank;

 

(b) any Lender appointed by the Company in the capacity of a Fronting Bank under
Clause 28.1(d); and

 

(c) any bank or financial institution which has become a Party in accordance
with Clause 28 (Changes to the Lenders) in the capacity of Fronting Bank,

which in each case has not ceased to be a Fronting Bank or a Party in accordance
with the terms of this Agreement.

General Banking Conditions means the general banking terms and conditions
(algemene Bankvoorwaarden) of any member of the Dutch Association for Banks
(Nederlandse Vereniging van Banken).

Holding Company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

Impaired Agent means the Facilities Agent at any time when:

 

(a) it has failed to make (or has notified a Party that it will not make) a
payment required to be made by it under the Finance Documents by the due date
for payment;

 

(b) the Facilities Agent otherwise rescinds or repudiates a Finance Document;

 

(c) (if the Facilities Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of “Defaulting Lender”; or

 

(d) an Insolvency Event has occurred and is continuing with respect to the
Facilities Agent;

unless, in the case of paragraph (a) above:

 

  (i) its failure to pay is caused by:

 

  (A) administrative or technical error; or

 

  (B) a Disruption Event; and

payment is made within three Business Days of its due date; or

 

  (ii) the Facilities Agent is disputing in good faith whether it is
contractually obliged to make the payment in question.

Increase Confirmation means a confirmation substantially in the form set out in
Schedule 11 (Form of Increase Confirmation).

Increase Date has the meaning given to that term in the Increase Confirmation.

Increase Lender has the meaning given to that term in Clause 2.2 (Increase).

 

Page 10



--------------------------------------------------------------------------------

Increased Cost means:

 

(a) a reduction in the rate of return from the Facilities or on a Finance
Party’s (or its Affiliate’s) overall capital;

 

(b) an additional or increased cost; or

 

(c) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent that it is attributable to that Finance Party having entered
into its Tranche A Commitment, Tranche B Commitment and/or Tranche C Commitment
or funding or performing its obligations under any Finance Document.

Insolvency Event in relation to a Finance Party means that the Finance Party:

 

(a) is dissolved (other than pursuant to a consolidation, amalgamation or
merger);

 

(b) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due;

 

(c) makes a general assignment, arrangement or composition with or for the
benefit of its creditors;

 

(d) institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

(e) has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 

  (i) results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; or

 

  (ii) is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof;

 

(f) has exercised in respect of it one or more of the stabilisation powers
pursuant to Part 1 of the Banking Act 2009 and/or has instituted against it a
bank insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;

 

(g) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);

 

Page 11



--------------------------------------------------------------------------------

(h) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;

 

(i) has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 

(j) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (i) above; or

 

(k) takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts.

Interest Period means:

 

(a) in relation to a Loan (other than a Swingline Loan), each period determined
in accordance with Clause 14 (Interest Periods);

 

(b) in relation to a Swingline Loan, each period determined in accordance with
Clause 9.7 (Interest Period); and

 

(c) in relation to an Unpaid Sum, each period determined in accordance with
Clause 13.3 (Interest on overdue amounts).

ITA 2007 means the U.K. Income Tax Act 2007.

Italian Insolvency Law means Royal Decree no. 267 of 16 May 1942 (as amended and
supplemented from time to time).

Lender means:

 

(a) any Original Lender; and

 

(b) any bank or financial institution which has become a Party in accordance
with Clause 2.2 (Increase) or Clause 28 (Changes to the Lenders) in the capacity
of Lender,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

LIBOR means, in relation to any Loan in any currency (other than euro):

 

(a) the applicable Screen Rate; or

 

(b) (if no Screen Rate is available for the currency or Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Facilities Agent at its request quoted by the Reference Banks
to leading banks in the London interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.

 

Page 12



--------------------------------------------------------------------------------

Loan means a Loan Utilisation or a Swingline Loan or the principal amount
outstanding for the time being of that Loan Utilisation or Swingline Loan, as
the case may be.

Loan Utilisation means a loan made or to be made under Clause 5, including any
loan deemed to have been requested under Clauses 7.1(b) and 9.3(b).

Loan Utilisation Request means a notice substantially in the form set out in
Part A of Schedule 3 (Utilisation Request - Loans).

Majority Lenders means, at any time, a Lender or Lenders whose Commitments
aggregate more than 66 2/3% of the Total Commitments (or, if the Total
Commitments have been reduced to zero and there are no Utilisations then
outstanding, aggregated more than 66 2/3% of the Total Commitments immediately
prior to the reduction).

Mandatory Cost means the percentage rate per annum calculated by the Facilities
Agent in accordance with Schedule 4 (Mandatory Cost formulae).

Margin means at any time the percentage rate per annum determined at such time
to be the margin in accordance with Clause 13.5 (Margin).

Material Adverse Effect means a material and adverse effect on:

 

(a) the ability of any Obligor to perform and observe its payment obligations
under any Finance Document; and

 

(b) the financial condition of the Carnival Corporation & plc Group as a whole.

Material Subsidiary means, at any time, a Subsidiary of the Company or Carnival
plc whose gross assets, pre-tax profits or turnover then equal or exceed 10 per
cent. of the gross assets, pre-tax profits or turnover of the Carnival
Corporation & plc Group.

For this purpose:

 

(a) the gross assets, pre-tax profits or turnover of a Subsidiary of the Company
or Carnival plc will be determined from its financial statements (consolidated
if it has Subsidiaries) upon which the latest audited financial statements of
the Carnival Corporation & plc Group have been based;

 

(b) if a Subsidiary of the Company or Carnival plc becomes a member of the
Carnival Corporation & plc Group after the date on which the latest audited
financial statements of the Carnival Corporation & plc Group have been prepared,
the gross assets, pre-tax profits or turnover of that Subsidiary will be
determined from its latest financial statements;

 

(c) the gross assets, pre-tax profits or turnover of the Carnival Corporation &
plc Group will be determined from its latest audited financial statements,
adjusted (where appropriate) to reflect the gross assets, pre-tax profits or
turnover of any company or business subsequently acquired or disposed of; and

 

(d) if a Material Subsidiary disposes of all or substantially all of its assets
to another member of the Carnival Corporation & plc Group, it will immediately
cease to be a Material Subsidiary and the other Subsidiary (if it is not
already) will immediately become a Material Subsidiary; the subsequent financial
statements of those Subsidiaries and the Carnival Corporation & plc Group will
be used to determine whether those Subsidiaries are Material Subsidiaries or
not.

 

Page 13



--------------------------------------------------------------------------------

If there is a dispute as to whether or not a company is a Material Subsidiary, a
certificate of the auditors of the Company or Carnival plc will be, in the
absence of manifest error, conclusive.

Moody’s means Moody’s Investor Services, Inc.

New Lender has the meaning given to that term in Clause 28.1 (Assignments and
transfers by the Lenders)

Non-Recourse Financing Arrangement means a non-recourse financing arrangement
under which (in the case of Borrowed Money) the lender’s right of recourse is
limited to a specific asset of the relevant member of the Carnival Corporation &
plc Group or in the case of an asset or property, the asset or property is
collateral for the financing and there is no further recourse by the relevant
creditor against the general assets of any member of the Carnival Corporation &
plc Group.

Obligor means a Borrower or a Guarantor.

Obligors’ Agent means the Company, appointed to act on behalf of each Obligor
(other than the Company, Costa Crociere S.p.A. and any other Obligor
incorporated in Italy) in relation to the Finance Documents pursuant to Clause
2.4 (Obligors’ Agent).

OFAC has the meaning given to that term in Clause 23.9 (United States law).

Optional Currency means a currency (other than the Base Currency for the
relevant Tranche) which complies with the conditions set out in Clause 10.3
(Conditions relating to Optional Currencies).

Original Financial Statements means the audited consolidated financial
statements of the Carnival Corporation & plc Group for the financial year ended
30 November 2010.

Original Obligor means an Original Borrower or a Guarantor.

Overall Tranche A Commitment of a Lender means:

 

(a) its Tranche A Commitment; or

 

(b) in the case of a Swingline Lender which does not have a Tranche A
Commitment, the Tranche A Commitment of a Lender which is its Affiliate.

Overall Tranche B Commitment of a Lender means:

 

(a) its Tranche B Commitment; or

 

(b) in the case of a Swingline Lender which does not have a Tranche B
Commitment, the Tranche B Commitment of a Lender which is its Affiliate.

Overall Tranche C Commitment of a Lender means:

 

(a) its Tranche C Commitment; or

 

Page 14



--------------------------------------------------------------------------------

(b) in the case of a Swingline Lender which does not have a Tranche C
Commitment, the Tranche C Commitment of a Lender which is its Affiliate.

Participating Member State means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

Party means a party to this Agreement.

Quotation Day means, in relation to any Interest Period for which an interest
rate is to be determined:

 

(a) (if the currency is Sterling) the first day of that Interest Period;

 

(b) (if the currency is euro) two TARGET Days before the first day of that
Interest Period; or

 

(c) (for any other currency) two Business Days before the first day of that
Interest Period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Facilities Agent in accordance with market practice in the Relevant Interbank
Market (and if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Day will be the
last of those days).

Rating Requirements means, at any time, in relation to any Lender or any other
bank or financial institution, a long term unsubordinated credit rating of:

 

(a) at least Baa1 by Moody’s; or

 

(b) at least BBB+ by S&P.

Reference Banks means the principal London offices of Bank of America N.A, BNP
Paribas, J.P. Morgan Limited, The Royal Bank of Scotland plc and/or such other
banks or financial institutions agreed to by the Company and the Facilities
Agent.

Relevant Interbank Market means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.

Renewal Request means a Bond Utilisation Request identified as being a Renewal
Request and otherwise complying with Clause 6.8(b).

Repeating Representations means the representations which are deemed to be
repeated under Clause 23.10 (Times for making representations).

Resignation Letter means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

Rollover Loan means one or more Loans under a Facility in respect of the same
Tranche:

 

(a) made or to be made on the same day that a maturing Loan is due to be repaid;

 

(b) the aggregate amount of which is equal to or less than the maturing Loan;

 

Page 15



--------------------------------------------------------------------------------

(c) in the same currency as the maturing Loan (unless it arose as a result of
the operation of Clause 10.2 (Unavailability of a currency)); and

 

(d) made or to be made to the same Borrower for the purpose of refinancing a
maturing Loan.

S&P means Standard & Poor’s Rating Services.

Screen Rate means:

 

(a) in relation to LIBOR, the British Bankers Association Interest Settlement
Rate for the relevant currency and period; and

 

(b) in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period,

displayed on the appropriate page of the Reuters screen. If the relevant page is
replaced or the service ceases to be available, the Facilities Agent may, after
consultation with the Company and the Lenders, specify another page or service
displaying the appropriate rate.

SEC means the United States Securities Exchange Commission.

Security Interest means a mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.

Separate Loan has the meaning given to that term in Clause 11 (Repayment).

Signing Date means the date of this Agreement.

Specified Time means, for any purpose, a time determined for that purpose in
accordance with Schedule 10 (Timetables).

Sterling, GBP and £ means the lawful currency of the United Kingdom from time to
time.

Subsidiary means a subsidiary within the meaning of section 1159 of the
Companies Act 2006 and, for the purposes of Clause 25 (Financial Covenants) and
in relation to financial statements of the Carnival Corporation & plc Group, a
subsidiary undertaking within the meaning of section 1162 of the Companies Act
2006.

Swingline Commitment of a Swingline Lender means that Swingline Lender’s:

 

(a) Swingline Tranche A Commitment;

 

(b) Swingline Tranche B Commitment; and

 

(c) Swingline Tranche C Commitment.

Swingline Facilities means the swingline loan facilities made available under
this Agreement as described in Clause 9 (Swingline loans).

Swingline Lender means:

 

(a) an Original Lender listed in Part C of Schedule 1 (The Original Parties) as
a swingline lender; or

 

Page 16



--------------------------------------------------------------------------------

(b) any other person that becomes a swingline lender after the Signing Date in
accordance with Clause 28 (Changes to Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

Swingline Loan means a loan made or to be made under any Swingline Facilities.

Swingline Loan Utilisation Request means a notice substantially in the form set
out in Part C of Schedule 3 (Utilisation Request - Swingline Loans).

Swingline Tranche A Commitment means:

 

(a) in relation to a Swingline Lender under Tranche A on the Signing Date, the
amount in the Base Currency for Tranche A set opposite its name under the
heading Swingline Tranche A Commitment in Part C of Schedule 1 (The Original
Parties) and the amount of any other Swingline Tranche A Commitment transferred
to it under this Agreement; and

 

(b) in relation to any other Swingline Lender under Tranche A, the amount in the
Base Currency for Tranche A of any Swingline Tranche A Commitment transferred to
it under this Agreement or assumed by it in accordance with Clause 2.2
(Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.

Swingline Tranche B Commitment means:

 

(a) in relation to a Swingline Lender under Tranche B on the Signing Date, the
amount in the Base Currency for Tranche B set opposite its name under the
heading Swingline Tranche B Commitment in Part C of Schedule 1 (The Original
Parties) and the amount of any other Swingline Tranche B Commitment transferred
to it under this Agreement; and

 

(b) in relation to any other Swingline Lender under Tranche B, the amount in the
Base Currency for Tranche B of any Swingline Tranche B Commitment transferred to
it under this Agreement or assumed by it in accordance with Clause 2.2
(Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.

Swingline Tranche C Commitment means:

 

(a) in relation to a Swingline Lender under Tranche C on the Signing Date, the
amount in the Base Currency for Tranche C set opposite its name under the
heading Swingline Tranche C Commitment in Part C of Schedule 1 (The Original
Parties) and the amount of any other Swingline Tranche C Commitment transferred
to it under this Agreement; and

 

(b) in relation to any other Swingline Lender under Tranche C, the amount in the
Base Currency for Tranche C of any Swingline Tranche C Commitment transferred to
it under this Agreement or assumed by it in accordance with Clause 2.2
(Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

Page 17



--------------------------------------------------------------------------------

TARGET2 means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

TARGET Day means a day on which TARGET2 is open for the settlement of payments
in euro.

Taxes means any and all present and future taxes, levies, imposts, duties, fees
or charges of whatever nature or withholding of a similar nature together with
interest thereon and penalties in respect thereof and Tax means any one of them.

Tax Credit means a credit against any Tax or any relief or remission for Tax (or
its repayment).

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

Tax Payment means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document.

Term means, in respect of a Bond, the period for which a Fronting Bank is under
a liability under that Bond.

Termination Date means the date which falls five (5) years after the Signing
Date.

Test Date - Bonds means each date falling at three month intervals after the
Signing Date.

Test Total - Bonds means, at any time, the aggregate in US Dollars of each Bond
Utilisation outstanding at that time, where each Bond Utilisation not
denominated in US Dollars is converted into US Dollars at the Facilities Agent’s
Spot Rate of Exchange at that time.

Total Bond Commitments means US$500,000,000 at the date of this Agreement.

Total Commitments means, at any time, the aggregate of:

 

(a) the Total Tranche A Commitments;

 

(b) the Total Tranche B Commitments (converted into US Dollars at the Facilities
Agent’s Spot Rate of Exchange at that time); and

 

(c) the Total Tranche C Commitments (converted into US Dollars at the Facilities
Agent’s Spot Rate of Exchange at that time).

Total Swingline Tranche A Commitments means, at any time, the aggregate of the
Swingline Tranche A Commitments of all the Swingline Lenders under Tranche A at
that time.

Total Swingline Tranche B Commitments means, at any time, the aggregate of the
Swingline Tranche B Commitments of all the Swingline Lenders under Tranche B at
that time.

Total Swingline Tranche C Commitments means, at any time, the aggregate of the
Swingline Tranche C Commitments of all the Swingline Lenders under Tranche C at
that time.

 

Page 18



--------------------------------------------------------------------------------

Total Tranche A Commitments means, at any time, the aggregate of the Tranche A
Commitments of all the Lenders at that time.

Total Tranche B Commitments means, at any time, the aggregate of the Tranche B
Commitments of all the Lenders at that time.

Total Tranche C Commitments means, at any time, the aggregate of the Tranche C
Commitments of all the Lenders at that time.

Tranche means:

 

(a) Tranche A;

 

(b) Tranche B; or

 

(c) Tranche C.

Tranche A means the facility made available by the Lenders to the Borrowers
under Clause 2.1(a)(i).

Tranche B means the facility made available by the Lenders to the Borrowers
under Clause 2.1(a)(ii).

Tranche C means the facility made available by the Lenders to the Borrowers
under Clause 2.1(a)(iii).

Tranche A Commitment means:

 

(a) in relation to an Original Lender, the amount in the Base Currency for
Tranche A set opposite its name under the heading Tranche A Commitment in Part B
of Schedule 1 (The Original Parties) and the amount of any other Tranche A
Commitment transferred to it under this Agreement; and

 

(b) in relation to any other Lender, the amount in the Base Currency for Tranche
A of any Tranche A Commitment transferred to it under this Agreement or assumed
by it in accordance with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.

Tranche A Indemnified Proportion means, in relation to a Lender, the proportion
(expressed as a percentage) borne by that Lender’s Available Tranche A
Commitment to the Available Tranche A Facility, adjusted to reflect any
assignment or transfer under this Agreement to or by that Lender.

Tranche B Commitment means:

 

(a) in relation to an Original Lender, the amount in the Base Currency for
Tranche B set opposite its name under the heading Tranche B Commitment in Part B
of Schedule 1 (The Original Parties) and the amount of any other Tranche B
Commitment transferred to it under this Agreement; and

 

(b) in relation to any other Lender, the amount in the Base Currency for Tranche
B of any Tranche B Commitment transferred to it under this Agreement or assumed
by it in accordance with Clause 2.2 (Increase),

 

Page 19



--------------------------------------------------------------------------------

to the extent not cancelled, reduced or transferred by it under this Agreement.

Tranche B Indemnified Proportion means, in relation to a Lender, the proportion
(expressed as a percentage) borne by that Lender’s Available Tranche B
Commitment to the Available Tranche B Facility, adjusted to reflect any
assignment or transfer under this Agreement to or by that Lender.

Tranche C Commitment means:

 

(a) in relation to an Original Lender, the amount in the Base Currency for
Tranche C set opposite its name under the heading Tranche C Commitment in Part B
of Schedule 1 (The Original Parties) and the amount of any other Tranche C
Commitment transferred to it under this Agreement; and

 

(b) in relation to any other Lender, the amount in the Base Currency for Tranche
C of any Tranche C Commitment transferred to it under this Agreement or assumed
by it in accordance with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.

Tranche C Indemnified Proportion means, in relation to a Lender, the proportion
(expressed as a percentage) borne by that Lender’s Available Tranche C
Commitment to the Available Tranche C Facility, adjusted to reflect any
assignment or transfer under this Agreement to or by that Lender.

Transfer Certificate means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Facilities Agent and the Company.

Transfer Date means, in relation to a transfer, the later of:

 

(a) the proposed Transfer Date specified in the Transfer Certificate; and

 

(b) the date on which the Facilities Agent executes the Transfer Certificate.

U.K. and United Kingdom means the United Kingdom of Great Britain and Northern
Ireland.

U.K. Bank Levy means the bank levy imposed by the UK government as set out in
the Finance (No.3) Bill published by Her Majesty’s Treasury on 31 March 2011,
but only to the extent that such levy as enacted in the U.K. by any law or
regulation is materially the same (including in form, scope and rate) as that
contained in such Bill.

Unpaid Sum means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

USA Patriot Act has the meaning has the meaning given to that term in
Clause 23.9(a)(i) (United States Law).

US Borrower means a Borrower whose jurisdiction of organisation is a state of
the United States of America or the District of Columbia.

US Dollar, USD and US$ means the lawful currency of the United States of America
from time to time.

 

Page 20



--------------------------------------------------------------------------------

Utilisation means a Loan Utilisation, a Bond Utilisation and a Swingline Loan,
as the case may be.

Utilisation Date means the date on which a Utilisation is made.

Utilisation Request means a Loan Utilisation Request, a Bond Utilisation Request
or a Swingline Loan Utilisation Request, as the case may be.

VAT means value added tax as provided for in the Council Directive 2006/112/EC
of November 28, 2006 on the common system of the value added tax, and any EU
Member State legislation on this tax, including the U.K. Value Added Tax Act
1994 or any regulations promulgated thereunder, as well as any other tax of a
similar nature.

 

1.2 Construction

 

(a) The following definitions have the meanings given to them in Clause 25.1
(Definitions):

 

  (i) Borrowed Money;

 

  (ii) Capital Lease;

 

  (iii) Consolidated Capital;

 

  (iv) Consolidated Net Interest Charges;

 

  (v) EBITDA;

 

  (vi) Excluded Indebtedness;

 

  (vii) GAAP;

 

  (viii) Indebtedness;

 

  (ix) Interest;

 

  (x) Interest Payable;

 

  (xi) Interest Receivable;

 

  (xii) Issued Capital and Consolidated Reserves;

 

  (xiii) Measurement Period; and

 

  (xiv) Testing Date.

 

(b) In this Agreement, unless the contrary intention appears, a reference to:

 

  (i) an amendment includes a supplement, novation, restatement or re-enactment
and amended will be construed accordingly;

 

  (ii) assets includes present and future properties, revenues and rights of
every description;

 

Page 21



--------------------------------------------------------------------------------

  (iii) an authorisation includes an authorisation, consent, approval,
resolution, licence, exemption, filing, registration or notarization;

 

  (iv) consolidation in relation to the Carnival Corporation & plc Group means a
combination of the relevant financial items of the Carnival Corporation Group
and the Carnival plc Group and consolidated will be construed accordingly;

 

  (v) disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

 

  (vi) indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money whether present or future, actual
or contingent;

 

  (vii) a person includes any individual, company, corporation, partnership,
business trust, joint venture, association, joint stock company, trust or other
unincorporated organization whether or not a legal entity, or any governmental
or agency or political subdivision thereof;

 

  (viii) a regulation includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but, if not having the
force of law, being of a type with which any Party to which it applies is
accustomed to comply) of any governmental, inter-governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organization with authority to regulate the business of any affected Party;

 

  (ix) a currency is a reference to the lawful currency for the time being of
the relevant country;

 

  (x) a Default being outstanding means that it has not been remedied or waived;

 

  (xi) a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

 

  (xii) a clause, a subclause or a schedule is a reference to a clause or
subclause of, or a schedule to, this Agreement;

 

  (xiii) a Party or any other person includes its successors in title, permitted
assigns and permitted transferees;

 

  (xiv) a Finance Document or another document is a reference to that Finance
Document or other document as amended including any amendment providing for an
increase in the amount of a facility or any additional facility; and

 

  (xv) a time of day is a reference to London time.

 

(c) Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 

  (i) if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);

 

Page 22



--------------------------------------------------------------------------------

  (ii) if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and

 

  (iii) notwithstanding sub-paragraph (i) above, a period which commences on the
last Business Day of a month will end on the last Business Day in the next month
or the calendar month in which it is to end, as appropriate.

 

(d) Unless expressly provided to the contrary in a Finance Document, a person
who is not a party to a Finance Document may not enforce any of its terms under
the Contracts (Rights of Third Parties) Act 1999 (the Third Parties Act) and,
notwithstanding any term of any Finance Document, no consent of any third party
is required for any variation (including any release or compromise of any
liability) or termination of that Finance Document.

 

(e) Unless the contrary intention appears:

 

  (i) a reference to a party will not include that Party if it has ceased to be
a Party under this Agreement;

 

  (ii) a word or expression used in any other Finance Document or in any notice
given in connection with any Finance Document has the same meaning in that
Finance Document or notice as in this Agreement; and

 

  (iii) any obligation of an Obligor under the Finance Documents which is not a
payment obligation remains in force for so long as any payment obligation of an
Obligor is or may be outstanding under the Finance Documents.

 

(f) The headings in this Agreement do not affect its interpretation.

 

(g) Any reference in this Agreement to:

 

  (i) the Interest Period of a Bond will be construed, notwithstanding Clause
14.1(b), as a reference to the Term of that Bond;

 

  (ii) a Utilisation made or to be made to a Bond Borrower includes a Bond
issued on its behalf;

 

  (iii) an outstanding amount of a Bond at any time is the maximum amount that
is or may be payable by the Bond Borrower in respect of that Bond at that time;

 

  (iv) amounts outstanding under this Agreement includes amounts outstanding
under or in respect of a Bond;

 

  (v) a Borrower repaying or prepaying a Bond means:

 

  (A) that Borrower providing cash cover for that Bond;

 

  (B) the maximum amount payable under that Bond being reduced in accordance
with its terms; or

 

Page 23



--------------------------------------------------------------------------------

  (C) the relevant Fronting Bank being satisfied that it has no further
liability under that Bond,

and the amount by which a Bond is repaid or prepaid under Clauses 1.2(g)(v)(A)
and (g)(v)(B) above is the amount of the relevant cash cover or reduction; and

 

  (vi) a Bond Borrower providing cash cover for a Bond means a Bond Borrower (or
another Obligor on its behalf) paying an amount in the currency of the Bond or,
in relation to cash cover provided under Clause 6.9(b)(ii), US Dollars, into an
interest-bearing account in the name of the Bond Borrower and the following
conditions being met:

 

  (A) the account is with the Facilities Agent (or an Affiliate of the
Facilities Agent) or the relevant Fronting Bank (if the cash cover is to be
provided for that Fronting Bank) or with a Lender (if the cash cover is to be
provided for that Lender);

 

  (B) subject to Clause 28.7(l) (Downgrading of a Lender’s rating), withdrawals
from the account may only be made to pay a Finance Party amounts due and payable
to it under this Agreement in respect of that Bond until no amount is or may be
outstanding under that Bond; and

 

  (C) the Bond Borrower (or relevant Obligor) has executed a security document
over that account, in form and substance satisfactory to the Facilities Agent or
the Fronting Bank or the Lender with which that account is held, creating a
first ranking security interest over that account.

 

(h) Any reference in this Agreement to:

 

  (i) an Affiliate in relation to The Royal Bank of Scotland plc, shall not
include (i) the UK government or any member or instrumentality thereof,
including Her Majesty’s Treasury and UK Financial Investments Limited (or any
directors, officers, employees or entities thereof); or (ii) any persons or
entities controlled by or under common control with the U.K. government or any
member or instrumentality thereof (including Her Majesty’s Treasury and UK
Financial Investments Limited) and which are not part of The Royal Bank of
Scotland Group plc and its subsidiaries or subsidiary undertakings;

 

  (ii) an Interest Period includes each period determined under this Agreement
by reference to which interest on a Swingline Loan is calculated; and

 

  (iii) a Lender includes a Swingline Lender unless the context otherwise
requires.

 

(i) In this Agreement, where it relates to a Borrower incorporated in The
Netherlands, a reference to:

 

  (i) an administration, winding up or dissolution includes a Dutch entity being
declared bankrupt (failliet verklaard) or dissolved (ontbonden);

 

  (ii) a moratorium means surséance van betaling and granted a moratorium means
surséance verleend;

 

Page 24



--------------------------------------------------------------------------------

  (iii) a trustee includes a curator;

 

  (iv) an administrator or receiver means a bewindvoerder or curator;

 

  (v) an attachment means a beslag;

 

  (vi) necessary corporate action to authorise, where applicable, includes
without limitation, to the extent a works council (ondernemingsraden) is
established and to the extent that any rights to consult (in de gelegenheid
stellen tot advies uitbrengen) the works council or for the works council to
approve (instemming met) are triggered under the Dutch Works Council Act, any
action required to comply with the Dutch Works Council Act; and

 

  (vii) a security interest includes a mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame) and in general any right in rem (beperkt recht) created for the
purposes of granting security (goederenrechtelijk zekerheidsrecht).

 

2. THE FACILITIES

 

2.1 The Facilities

 

(a) Subject to the terms of this Agreement, the Lenders make available to the
Borrowers multicurrency revolving facilities in three (3) tranches being:

 

  (i) a US Dollar facility in an aggregate amount equal to the Total Tranche A
Commitments;

 

  (ii) a Sterling facility in an aggregate amount equal to the Total Tranche B
Commitments; and

 

  (iii) a euro facility in an aggregate amount equal to the Total Tranche C
Commitments.

 

(b) Each Lender under Tranche C which lends to Borrowers resident in Italy must
be a Qualifying Lender (as defined in Clause 17.10) unless such Lender has
ceased to be a Qualifying Lender by reason of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or double taxation agreement or any
published practice or concession of any relevant taxing authority.

 

(c) If a Borrower is resident in Italy, that Borrower may only request a Loan
under Tranche C.

 

2.2 Increase

 

(a) The Company may by giving prior notice to the Facilities Agent after the
effective date of a cancellation of:

 

  (i) the Available Commitment and/or the Available Swingline Commitment of a
Defaulting Lender (or its Affiliate) in accordance with Clause 12.6(g)
(Involuntary prepayment and cancellation and replacement of Lender); or

 

Page 25



--------------------------------------------------------------------------------

  (ii) the Commitments of a Lender (or its Affiliate) in accordance with Clause
12.1 (Mandatory prepayment - illegality),

request that the Total Commitments or the relevant Swingline Commitments be
increased (and the Total Commitments under that Facility or the relevant
Swingline Commitments shall be so increased) in an aggregate amount in the Base
Currency of up to the amount of the Available Commitments or Available Swingline
Commitment so cancelled as follows:

 

  (iii) the increased Commitments and/or relevant Swingline Commitments will be
assumed by one or more Lenders or other banks or financial institutions which,
in respect of an assumption of a Tranche A Commitment, meets the Rating
Requirements at the time of such assumption (each an Increase Lender) selected
by the Company (each of which shall not be a member of the Carnival
Corporation & plc Group) and each of which confirms its willingness to assume
and does assume all the obligations of a Defaulting Lender corresponding to that
part of the increased Commitments and/or relevant Swingline Commitments which it
is to assume, as if it had been an Original Lender;

 

  (iv) each of the Obligors and any Increase Lender shall assume obligations
towards one another and/or acquire rights against one another as the Obligors
and the Increase Lender would have assumed and/or acquired had the Increase
Lender been an Original Lender;

 

  (v) each Increase Lender shall become a Party as a “Lender” and (where
appropriate) “Swingline Lender” and any Increase Lender and each of the other
Finance Parties shall assume obligations towards one another and acquire rights
against one another as that Increase Lender and those Finance Parties would have
assumed and/or acquired had the Increase Lender been an Original Lender;

 

  (vi) the Commitments and Swingline Commitments of the other Lenders shall
continue in full force and effect; and

 

  (vii) any increase in the Total Commitments and/or the relevant Swingline
Commitments shall take effect on the date specified by the Company in the notice
referred to above or any later date on which the conditions set out in paragraph
(b) below are satisfied.

 

(b) An increase in the Total Commitments and/or the relevant Swingline
Commitments will only be effective on:

 

  (i) the execution by the Facilities Agent of an Increase Confirmation from the
relevant Increase Lender; and

 

  (ii) in relation to an Increase Lender which is not a Lender immediately prior
to the relevant increase the performance by the Facilities Agent of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to the assumption of the increased Commitments
and/or the relevant Swingline Commitments by that Increase Lender, the
completion of which the Facilities Agent shall promptly notify to the Company,
the Increase Lender and the Fronting Banks.

 

Page 26



--------------------------------------------------------------------------------

(c) No Swingline Commitment of a Lender may exceed the Commitment of that Lender
or its Affiliate pursuant to the operation of this Clause 2.2. Accordingly where
the Swingline Commitments are to be increased pursuant to this Clause to replace
Swingline Commitments of a Swingline Lender that have been cancelled pursuant to
Clause 12.6(g) (Involuntary prepayment and cancellation and replacement of
Lender) or Clause 12.1 (Mandatory prepayment - illegality) without a
commensurate cancellation of the Commitments of that Swingline Lender’s
Affiliate being required at the time of such cancellation, that Affiliate shall
(to the extent of its Commitments at the time of the increase in Swingline
Commitments) be required to transfer its Commitments to the relevant Increase
Lender (or its Affiliate) on the terms provided for in Clause 39.4 (Replacement
of a Defaulting Lender) to the extent necessary to ensure that the Commitments
of the Increase Lender (or its Affiliate) are at least equal to each of the
Swingline Commitments assumed by that Increase Lender.

 

(d) Each Increase Lender, by executing the Increase Confirmation, confirms (for
the avoidance of doubt) that the Facilities Agent has authority to execute on
its behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 

(e) Unless the Facilities Agent otherwise agrees or the increased Commitment
and/or Swingline Commitment is assumed by an existing Lender, the Company shall,
on the date upon which the increase takes effect, pay to the Facilities Agent
(for its own account) a fee of USD3,500 and promptly on demand pay to the
Facilities Agent the amount of all reasonable costs and expenses (including
legal fees) reasonably incurred by it in connection with any increase in
Commitments under this Clause 2.2.

 

(f) The Company may pay to the Increase Lender a fee in the amount and at the
times agreed between the Company and the Increase Lender in a letter between the
Company and the Increase Lender setting out that fee. A reference in this
Agreement to a Fee Letter shall include any letter referred to in this
paragraph.

 

(g) Clause 28.3 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

 

  (i) an Existing Lender were references to all the Lenders immediately prior to
the relevant increase;

 

  (ii) the New Lender were references to that Increase Lender; and

 

  (iii) a re-transfer and re-assignment were references to respectively a
transfer and assignment.

 

2.3 Finance Parties’ rights and obligations

 

(a) The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

Page 27



--------------------------------------------------------------------------------

(b) The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

(c) A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

2.4 Obligors’ Agent

 

(a) Each Obligor (other than the Company, Costa Crociere S.p.A. and any other
Obligor incorporated in Italy) by its execution of this Agreement or an
Accession Letter irrevocably appoints the Company to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:

 

  (i) the Company on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Letter, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and

 

  (ii) each Finance Party to give any notice, demand or other communication to
that Obligor pursuant to the Finance Documents to the Company,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

(b) Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors’ Agent or given to the Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

 

3. PURPOSE

 

3.1 Purpose

Each Borrower shall apply all amounts utilised by it under the Facilities:

 

(a) by way of Loan Utilisations or Swingline Loans towards general liquidity
and/or working capital purposes of the Carnival Corporation & plc Group
including but not limited to (in the case of Swingline Loans) support for any CP
Programme; and

 

(b) by way of Bond Utilisations, for the purposes of securing the commercial
obligations specified in the Bond.

 

Page 28



--------------------------------------------------------------------------------

3.2 Monitoring

No Finance Party is bound to monitor or verify the utilisation of the Facilities
pursuant to this Agreement.

 

4. CONDITIONS OF UTILISATION

 

4.1 Initial conditions precedent

No Borrower may deliver a Utilisation Request unless the Facilities Agent has
received all of the documents and other evidence listed in Part A of Schedule 2
(Conditions precedent) in form and substance satisfactory to the Facilities
Agent. The Facilities Agent shall notify the Company and the Lenders promptly
upon being so satisfied.

 

5. UTILISATION - LOAN

 

5.1 Delivery of a Loan Utilisation Request

 

(a) A Borrower may utilise the Facilities for Loan Utilisations by delivery to
the Facilities Agent of a duly completed Loan Utilisation Request.

 

(b) Unless the Facilities Agent otherwise agrees, the latest time for receipt by
the Facilities Agent of a duly completed Loan Utilisation Request is the
Specified Time one (1) Business Day before the Quotation Day for the proposed
Loan Utilisation.

 

5.2 Completion of a Loan Utilisation Request

 

(a) Each Loan Utilisation Request is irrevocable and will not be regarded as
having been duly completed unless:

 

  (i) it identifies the Tranche to be utilised;

 

  (ii) the proposed Utilisation Date is a Business Day falling within the
Availability Period;

 

  (iii) the currency and amount of the Loan Utilisation comply with Clause 5.3
(Currency and amount); and

 

  (iv) the proposed Interest Period complies with Clause 14 (Interest Periods).

 

(b) Only one Loan Utilisation may be requested in each Loan Utilisation Request.

 

(c) Subject to Clause 5.2(d), a Borrower may not deliver a Loan Utilisation
Request for a Loan Utilisation if as a result of the proposed Loan Utilisation
more than twelve (12) Loan Utilisations would be outstanding.

 

(d) For the purposes of Clause 5.2(c), the following shall not be taken into
account:

 

  (i) a Loan Utilisation made pursuant to Clause 7.1(b) to repay a Bond
Utilisation or any amount outstanding under a Bond;

 

  (ii) a Loan Utilisation made pursuant to Clause 9.3(b) to repay a Swingline
Loan that has become due and payable;

 

Page 29



--------------------------------------------------------------------------------

  (iii) any Utilisation made by a single Lender under Clause 10.2
(Unavailability of a currency); and

 

  (iv) any Separate Loan.

 

5.3 Currency and amount

 

(a) The currency specified in a Loan Utilisation Request given under Clause 5.1
must be the Base Currency for the Tranche requested or an Optional Currency.

 

(b) The amount of the proposed Loan Utilisation must be:

 

  (i) if the currency selected is the Base Currency:

 

  (A) in respect of Tranche A, a minimum of US$2,000,000 or, if less, the
Available Tranche A Facility;

 

  (B) in respect of Tranche B, a minimum of £1,000,000 or, if less, the
Available Tranche B Facility; or

 

  (C) in respect of Tranche C, a minimum of €1,500,000 or, if less, the
Available Tranche C Facility;

 

  (ii) if the currency selected is an Optional Currency and does not require the
approval of the Facilities Agent under Clause 10.3(a)(i):

 

  (A) in respect of Tranche A, a minimum of US$2,000,000 or, if less, the
Available Tranche A Facility (where the amount of the proposed Loan Utilisation
is converted into US Dollars at the Facilities Agent’s Spot Rate of Exchange on
the date of the Loan Utilisation Request);

 

  (B) in respect of Tranche B, a minimum of £1,000,000 or, if less, the
Available Tranche B Facility (where the amount of the proposed Loan Utilisation
is converted into Sterling at the Facilities Agent’s Spot Rate of Exchange on
the date of the Loan Utilisation Request); or

 

  (C) in respect of Tranche C, a minimum of €1,500,000 or, if less, the
Available Tranche C Facility (where the amount of the proposed Loan Utilisation
is converted into euro at the Facilities Agent’s Spot Rate of Exchange on the
date of the Loan Utilisation Request); and

 

  (iii) if the currency selected is an Optional Currency and it has been
approved by the Facilities Agent under Clause 10.3(a)(i), the minimum amount
(and, if required, integral multiple) specified by the Facilities Agent pursuant
to Clause 10.3(b) (Conditions relating to Optional Currencies).

 

5.4 Lenders’ participation

 

(a) Subject to Clause 5.4(b), the Lenders will only be obliged to comply with
this Clause 5.4 (Lenders’ participation) if on the proposed Utilisation Date:

 

  (i) in the case of a Rollover Loan no Event of Default is outstanding or would
result from the proposed Rollover Loan and, in the case of any other Loan
Utilisation, no Default is outstanding or would result from the proposed Loan
Utilisation; and

 

Page 30



--------------------------------------------------------------------------------

  (ii) the Repeating Representations to be made by each Obligor are correct in
all material respects.

 

(b) The Lenders shall be obliged to comply with this Clause 5.4 in relation to
any Loan Utilisation made pursuant to Clause 7.1(b) or Clause 9.3(b) provided
that Clause 5.4(a) shall not apply to any such Loan Utilisation, and the
conditions referred to in Clauses 5.4(f) and 5.4(g) shall be deemed satisfied in
relation to any such Loan Utilisation.

 

(c) The Facilities Agent must promptly notify each Lender of the details of the
requested Loan Utilisation (including the amount, currency and Base Currency
Amount) and the amount of each Lender’s share in that Loan Utilisation, in each
case by the Specified Time.

 

(d) The amount of each Lender’s share in:

 

  (i) each Loan Utilisation under Tranche A will be equal to the proportion
which its Available Tranche A Commitment bears to the Available Tranche A
Facility immediately prior to making the Loan Utilisation;

 

  (ii) each Loan Utilisation under Tranche B will be equal to the proportion
which its Available Tranche B Commitment bears to the Available Tranche B
Facility immediately prior to making the Loan Utilisation; and

 

  (iii) each Loan Utilisation under Tranche C will be equal to the proportion
which its Available Tranche C Commitment bears to the Available Tranche C
Facility immediately prior to making the Loan Utilisation.

 

(e) Each Original Lender represents (and each other Lender will represent, upon
becoming party as a Lender in accordance with Clause 28 (Changes to the
Lenders)) that it is a “professional market party” (professionele marktpartij),
as that term is used in the Netherlands Financial Supervision Act (wet op het
financieel toezicht).

 

(f) If the conditions set out in this Agreement have been satisfied or waived
and subject to Clause 11(g) (Repayment), each Lender must make its share in each
Loan Utilisation available to the Facilities Agent for the relevant Borrower
through its Facility Office on the proposed Utilisation Date.

 

(g) If, on the proposed Utilisation Date, the Facilities Agent is satisfied that
all conditions precedent have been satisfied or waived it shall pay the proceeds
of each Loan Utilisation received pursuant to Clause 5.4(f) above in accordance
with the payment directions set out in the relevant Loan Utilisation Request
(or, if relevant, in accordance with Clause 7.1(b) or Clause 9.3(b)).

 

6. UTILISATION - BONDS

 

6.1 General

In determining the amount of the Available Bond Facility and a Lender’s Bond
Proportion of a proposed Bond for the purposes of this Agreement, the Lender’s
Available Tranche A Commitment will be calculated ignoring any cash cover
provided for outstanding Bonds.

 

Page 31



--------------------------------------------------------------------------------

6.2 Tranche A

A Bond Utilisation may only be made under Tranche A.

 

6.3 Delivery of a Bond Utilisation Request

A Bond Borrower may request a Bond to be issued by delivery to the Facilities
Agent of a duly completed Bond Utilisation Request not later than the Specified
Time (unless a shorter period is agreed by the Facilities Agent (and the
relevant Fronting Bank)).

 

6.4 Completion of a Bond Utilisation Request

Each Bond Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:

 

(a) it specifies the Account Party;

 

(b) it specifies the Fronting Bank;

 

(c) it specifies the identity of the beneficiary of the Bond and the relevant
Fronting Bank is not prevented by reason of legal or regulatory restrictions
imposed upon it from issuing a Bond in favour of that beneficiary;

 

(d) the proposed Utilisation Date is a Business Day within the Availability
Period;

 

(e) the currency and amount of the Bond comply with Clause 6.5 (Currency and
amount);

 

(f) the form of the Bond is attached and it complies with Clause 6.6 (Form and
Type of Bond);

 

(g) the Expiry Date of the Bond falls on or before the Termination Date; and

 

(h) the delivery instructions for the Bond are specified.

 

6.5 Currency and amount

 

(a) The currency specified in a Bond Utilisation Request given under Clause 6.3
must be the Base Currency for Tranche A or an Optional Currency.

 

(b) The amount of the proposed Bond must be an amount whose Base Currency Amount
for Tranche A is not more than the lesser of the Available Tranche A Facility
and the Available Bond Facility.

 

6.6 Form and Type of Bond

The form and type of instrument of the proposed Bond must be in the form and of
such a type of instrument as requested by a Bond Borrower (to the extent
required by the relevant beneficiary) and approved by the relevant Fronting Bank
(such approval not to be unreasonably withheld, delayed or conditioned) prior to
the date of the Bond Utilisation Request in respect of that Bond.

 

Page 32



--------------------------------------------------------------------------------

6.7 Issue of Bonds

 

(a) If the conditions set out in Clause 6.4 have been met, the relevant Fronting
Bank shall issue the Bond on the proposed Utilisation Date.

 

(b) The relevant Fronting Bank will only be obliged to comply with Clause 6.7(a)
above if on the date of the Bond Utilisation Request or, as the case may be,
Renewal Request and on the proposed Utilisation Date:

 

  (i) in the case of a Bond renewed in accordance with Clause 6.8 (Renewal of a
Bond), no Event of Default is outstanding or would result from the proposed Bond
Utilisation and, in the case of any other Bond Utilisation, no Default is
outstanding or would result from the proposed Bond Utilisation; and

 

  (ii) the Repeating Representations to be made by each Obligor are true in all
material respects.

 

(c) The amount of each Lender’s participation in each Bond will be equal to the
proportion borne by its Lender’s Available Tranche A Commitment to the Available
Tranche A Facility immediately prior to the issue of the Bond.

 

(d) The Facilities Agent shall determine the Base Currency Amount of each Bond
which is to be issued in an Optional Currency and shall notify the relevant
Fronting Bank and each Lender of the details of the requested Bond and its
participation in that Bond by the Specified Time.

 

6.8 Renewal of a Bond

 

(a) A Bond Borrower may request any Bond issued on its behalf be renewed by
delivery to the Facilities Agent of a Renewal Request by the Specified Time.

 

(b) The Finance Parties shall treat any Renewal Request in the same way as a
Bond Utilisation Request except that the condition set out in Clauses 6.4(a),
6.4(b) and 6.4(f) (Completion of a Bond Utilisation Request) shall not apply.

 

(c) The terms of each renewed Bond shall be the same as those of the relevant
Bond immediately prior to its renewal, except that:

 

  (i) its amount may be less than the amount of the Bond immediately prior to
its renewal; and

 

  (ii) its Term shall start on the date which was the Expiry Date of the Bond
immediately prior to its renewal, and shall end on the proposed Expiry Date
specified in the Renewal Request.

 

(d) If the conditions set out in this Clause 6.8 have been met, the relevant
Fronting Bank shall amend and re-issue any Bond pursuant to a Renewal Request.

 

(e) The Facilities Agent shall notify the relevant Fronting Bank and each Lender
of the details of the Renewal Request by the Specified Time.

 

Page 33



--------------------------------------------------------------------------------

6.9 Revaluation of Bonds

 

(a) If any outstanding Bond is denominated in an Optional Currency, the
Facilities Agent shall on each Test Date - Bonds recalculate the Base Currency
Amount for Tranche A of that Bond by notionally converting into US Dollars the
outstanding amount of that Bond on the basis of the Facilities Agent’s Spot Rate
of Exchange on the date of calculation.

 

(b) If on any Test Date - Bonds (i) the Test Total - Bonds exceeds (ii) the
Total Bond Commitments, each of the Bond Borrowers will, if requested by the
Facilities Agent within three Business Days of the Test Date - Bonds, ensure
that within three Business Days of receipt of such request either (at the
discretion of the Bond Borrowers):

 

  (i) sufficient Bonds are cancelled so that the Test Total - Bonds does not
exceed the Total Bond Commitments; and/or

 

  (ii) the Facilities Agent receives cash cover in US Dollars which when
aggregated with all other amounts then held by the Facilities Agent (or any of
its Affiliates) as cash cover under this Agreement, will result in the
Facilities Agent (or any of its Affiliates) holding cash cover in an amount not
less than the amount by which the Test Total - Bonds exceeds the Total Bond
Commitments.

 

(c) If on any Test Date - Bonds (i) the Total Bond Commitments exceed (ii) the
Test Total - Bonds, the Facilities Agent shall to the extent that it (or any of
its Affiliates) holds cash cover as a result of the operation of Clause
6.9(b)(ii) repay to the Bond Borrowers (or other relevant Obligors) an amount
equal to the lesser of the amount of such excess and the amount of such cash
cover held by it (or any of its Affiliates).

 

(d) All cash cover held by the Facilities Agent (or any of its Affiliates) under
this Clause 6.9 shall be repaid to the Bond Borrowers (or other relevant
Obligors) on the Expiry Date of any Bond if upon that expiry no amount is
outstanding under such Bond or any other Bond.

 

7. BONDS

 

7.1 Immediately payable

 

(a) If a claim is made under a Bond, the Bond Borrower which requested that Bond
shall pay to the Facilities Agent for the account of the relevant Fronting Bank
the amount of that claim promptly and in any event within three Business Days of
demand.

 

(b) If the relevant Bond Borrower does not repay such amount in full within
three Business Days of demand by the relevant Fronting Bank:

 

  (i) subject to Subclause (iv) below, the Bond Borrower will on the immediately
following Business Day be deemed to have delivered a Loan Utilisation Request
under Tranche A for a Loan Utilisation in an amount equal to, and in the same
currency as, the amount demanded under Clause 7.1(a) with an Interest Period of
two weeks and a Utilisation Date of the Business Day following the deemed date
of the Loan Utilisation Request;

 

Page 34



--------------------------------------------------------------------------------

  (ii) the amount of each Lender’s share in the Loan Utilisation shall be
determined in accordance with Clause 5.4;

 

  (iii) the Facilities Agent will pay to the relevant Fronting Bank the amount
deemed requested by the Bond Borrower under paragraph (i) above in full
satisfaction of the Bond Borrower’s obligations under Clause 7.1(a) and a pro
tanto discharge of the Bond Borrower’s obligations under Clause 7.3(a); and

 

  (iv) in any case where the Bond Borrower is not permitted under this Agreement
to utilise Tranche A by way of Loan, the Loan Utilisation shall be deemed
requested under Tranche C (or another Tranche under which it is permitted to
utilise Loans), provided that if the amount of the Utilisation would exceed the
Available Tranche C Facility (or other relevant Available Commitment) then the
amount of such excess shall constitute a Loan Utilisation by Carnival plc under
Tranche A (and then Tranche B to the extent that Loan Utilisation under Tranche
A exceeds the Available Tranche A Facility) in each case with an Interest Period
of two weeks.

 

7.2 Claims under a Bond

 

(a) The Bond Borrower irrevocably and unconditionally authorises the relevant
Fronting Bank to pay any claim made or purported to be made under a Bond
requested by it and which appears on its face to be in order (a claim).

 

(b) The relevant Fronting Bank shall examine the claim made under any Bond in
accordance with the criteria set out in the Uniform Customs and Practices for
Documentary Credits, International Chamber of Commerce, publication No. 600 (or
any subsequent revision thereof) (UCP 600), whether or not the Bond is or is
stated to be governed by UCP 600, and accordingly the responsibility of the
relevant Fronting Bank shall be limited to ascertaining that the documents
constituting the claim appear on their face to be in accordance with the
relevant Bond, properly completed and in compliance with the requirements of
this Agreement and, subject to the terms of the Bond, the UCP 600.

 

(c) Each Bond Borrower acknowledges that the relevant Fronting Bank:

 

  (i) is not obliged to carry out any investigation or seek any confirmation
from any other person before paying a claim other than set out in Clause 7.2(b);
and

 

  (ii) deals in documents only and will not be concerned with the legality of a
claim or any underlying transaction or any available set-off, counterclaim or
other defence of any person.

 

(d) Without prejudice to the limits on the liability of the Borrower under
Clause 7.3(a) or against any Fronting Bank at law, the obligations of a Bond
Borrower under this Clause 7 will not be affected by:

 

  (i) the sufficiency, accuracy or genuineness of any claim or any other
document; or

 

  (ii) any incapacity of, or limitation on the powers of, any person signing a
claim or other document.

 

Page 35



--------------------------------------------------------------------------------

7.3 Indemnities

 

(a) Each Bond Borrower shall immediately on demand indemnify the relevant
Fronting Bank against any cost, loss or liability incurred by that Fronting Bank
(otherwise than by reason of that Fronting Bank’s breach of this Agreement,
gross negligence or wilful misconduct) as a direct consequence of, or in the
performance of its obligations or the exercise of its rights under, any Bond
requested by that Bond Borrower.

 

(b) Each Lender shall (according to its Bond Proportion) immediately on demand
(such demand to be made no earlier than seven Business Days following a demand
on the Bond Borrower under Clause 7.3(a)) indemnify the relevant Fronting Bank
against any cost, loss or liability incurred by that Fronting Bank (otherwise
than by reason of that Fronting Bank’s gross negligence or wilful misconduct) in
acting as the relevant Fronting Bank under any Bond (unless that Fronting Bank
has been reimbursed by an Obligor pursuant to a Finance Document).

 

(c) If any Lender is not permitted (by its constitutional documents or any
applicable law) to comply with Clause 7.3(b) above, then that Lender will not be
obliged to comply with Clause 7.3(b) and shall instead be deemed to have taken,
on the date the Bond is issued (or if later, on the date the Lender’s
participation in the Bond is transferred or assigned to the Lender in accordance
with the terms of this Agreement), an undivided interest and participation in
the Bond in an amount equal to its Bond Proportion of that Bond. On receipt of
demand from the Facilities Agent, that Lender shall pay to the Facilities Agent
(for the account of the relevant Fronting Bank) an amount equal to its Bond
Proportion of the amount demanded under Clause 7.3(b) above.

 

(d) The relevant Bond Borrower shall immediately on demand reimburse any Lender
for any payment it makes to the relevant Fronting Bank under this Clause 7.3
(Indemnities) in respect of that Bond.

 

(e) The obligations of each Lender or Borrower under this Clause are continuing
obligations and will extend to the ultimate balance of sums payable by that
Lender or Borrower in respect of any Bond, regardless of any intermediate
payment or discharge in whole or in part.

 

(f) The obligations of any Lender or Borrower under this Clause will not be
affected by any act, omission, matter or thing which, but for this Clause, would
reduce, release or prejudice any of its obligations under this Clause (without
limitation and whether or not known to it or any other person) including:

 

  (i) any time, waiver or consent granted to, or composition with, any Obligor,
any beneficiary under a Bond or other person;

 

  (ii) the release of any other Obligor or any other person under the terms of
any composition or arrangement;

 

  (iii) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under a Bond or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

Page 36



--------------------------------------------------------------------------------

  (iv) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Bond or any other person;

 

  (v) any amendment (however fundamental) or replacement of a Finance Document,
any Bond or any other document or security;

 

  (vi) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, any Bond or any other document or security;
or

 

  (vii) any insolvency or similar proceedings.

 

7.4 Rights of contribution

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.

 

8. UTILISATION - SWINGLINE LOAN

 

8.1 General

 

(a) The following provisions do not apply to Swingline Loans:

 

  (i) Clause 5 (Utilisation);

 

  (ii) Clause 10 (Optional currencies);

 

  (iii) Clause 13 (Interest) as it applies to the calculation of interest on a
Loan Utilisation (other than in respect of any Separate Loan) but not default
interest on an overdue amount;

 

  (iv) Clause 14 (Interest Periods); and

 

  (v) in respect of Swingline Loans under Tranche A, Clause 5 (Changes to the
calculation of interest).

 

8.2 Delivery of a Swingline Loan Utilisation Request

 

(a) A Borrower may utilise the Swingline Facilities by delivery to the
Facilities Agent of a duly completed Swingline Loan Utilisation Request not
later than the Specified Time (unless a shorter period is agreed by the
Facilities Agent).

 

(b) Each Swingline Loan Utilisation Request must be sent to the Facilities Agent
to:

 

  (i) the address in Concord, California notified by the Facilities Agent for
this purpose (in the case of Tranche A);

 

  (ii) the address in London notified by the Facilities Agent for this purpose
(in the case of Tranche B); or

 

  (iii) the address in London notified by the Facilities Agent for this purpose
(in the case of Tranche C),

 

Page 37



--------------------------------------------------------------------------------

in each case with a copy to its address referred to in Clause 35 (Notices).

 

8.3 Completion of a Swingline Loan Utilisation Request

 

(a) Each Swingline Loan Utilisation Request is irrevocable and will not be
regarded as having been duly completed unless:

 

  (i) it identifies the Borrower;

 

  (ii) it specifies that it is for a Swingline Loan;

 

  (iii) the proposed Utilisation Date is a Business Day within the Availability
Period;

 

  (iv) it identifies the relevant Tranche;

 

  (v) the currency and amount of the Swingline Loan comply with Clause 8.4
(Currency and amount); and

 

  (vi) the proposed Interest Period:

 

  (A) does not overrun the Termination Date;

 

  (B) is a period of not more than five Business Days; and

 

  (C) ends on a Business Day.

 

(b) Only one Swingline Loan may be requested in each Swingline Loan Utilisation
Request.

 

8.4 Currency and amount

 

(a) The currency specified in a Swingline Loan Utilisation Request given under
Clause 8.3 must be the Base Currency for the Tranche requested.

 

(b) The amount of the proposed Swingline Loan must be in respect of:

 

  (i) Tranche A, a minimum of US$10,000,000 or, if less, the Available Swingline
Tranche A Facility and not more than the lesser of the Available Swingline
Tranche A Facility and the Available Tranche A Facility;

 

  (ii) Tranche B, a minimum of £10,000,000 or, if less, the Available Swingline
Tranche B Facility and not more than the lesser of the Available Swingline
Tranche B Facility and the Available Tranche B Facility; or

 

  (iii) Tranche C, a minimum of €10,000,000 or, if less, the Available Swingline
Tranche C Facility and not more than the lesser of the Available Swingline
Tranche C Facility and the Available Tranche C Facility.

 

Page 38



--------------------------------------------------------------------------------

8.5 Swingline Lenders’ participation

 

(a) If the conditions set out in this Agreement have been met, each Swingline
Lender shall make its participation in each Swingline Loan available through its
Facility Office in the United States, in the case of Tranche A, London, in the
case of Tranche B, and London or Milan, in the case of Tranche C, or to the
extent that lending out of such Facility Office would result in payments made to
that Swingline Lender from the relevant Borrower being subject to a Tax
Deduction, that or such other Facility Office as that Swingline Lender may
nominate which would (at the date of nomination) allow that Swingline Lender to
receive payments from the relevant Borrower without Tax Deduction.

 

(b) The Swingline Lenders will only be obliged to comply with Clause 8.5(a)
above if on the date of the Swingline Loan Utilisation Request and on the
proposed Utilisation Date:

 

  (i) no Default is outstanding or would result from the proposed Swingline
Loan; and

 

  (ii) the Repeating Representations to be made by each Obligor are true in all
material respects.

 

(c) The amount of each Swingline Lender’s participation in:

 

  (i) each Swingline Loan under Tranche A will be equal to the proportion which
its Available Swingline Tranche A Commitment bears to the Available Swingline
Tranche A Facility immediately prior to making the Swingline Loan;

 

  (ii) each Swingline Loan under Tranche B will be equal to the proportion which
its Available Swingline Tranche B Commitment bears to the Available Swingline
Tranche B Facility immediately prior to making the Swingline Loan; and

 

  (iii) each Swingline Loan under Tranche C will be equal to the proportion
which its Available Swingline Tranche C Commitment bears to the Available
Swingline Tranche C Facility immediately prior to making the Swingline Loan,

in each case, adjusted to take account of any limit applying under Clause 8.6
(Relationship with the Facilities).

 

(d) The Facilities Agent shall notify each Lender for a particular Tranche of
the amount of each Swingline Loan under that Tranche, and in addition shall
notify each Swingline Lender under that Tranche of the amount of its
participation in that Swingline Loan, in each case by the Specified Time.

 

8.6 Relationship with the Facilities

 

(a) This Clause applies when a Swingline Loan is outstanding or is to be
borrowed following the issue of a Swingline Loan Utilisation Request.

 

(b) The Facilities may be used by way of Swingline Loans. The Swingline
Facilities are not independent of Tranche A, Tranche B and Tranche C.

 

Page 39



--------------------------------------------------------------------------------

(c) Notwithstanding any other term of this Agreement a Lender is only obliged to
participate in:

 

  (i) a Loan under Tranche A to the extent that it would not result in the Base
Currency Amount of its participation and that of a Lender which is its Affiliate
in Loans under Tranche A exceeding its Overall Tranche A Commitment;

 

  (ii) a Loan under Tranche B to the extent that it would not result in the Base
Currency Amount of its participation and that of a Lender which is its Affiliate
in Loans under Tranche B exceeding its Overall Tranche B Commitment; and

 

  (iii) a Loan under Tranche C to the extent that it would not result in the
Base Currency Amount of its participation and that of a Lender which is its
Affiliate in Loans under Tranche C exceeding its Overall Tranche C Commitment.

 

(d) Where, but for the operation of Clause 8.6(c), the Base Currency Amount of a
Lender’s participation in Loans and that of a Lender which is its Affiliate:

 

  (i) under Tranche A would have exceeded its Overall Tranche A Commitment, the
excess will be apportioned among the other Lenders participating in the relevant
Loan under Tranche A pro rata according to their Tranche A Commitments;

 

  (ii) under Tranche B would have exceeded its Overall Tranche B Commitment, the
excess will be apportioned among the other Lenders participating in the relevant
Loan under Tranche B pro rata according to their Tranche B Commitments; and

 

  (iii) under Tranche C would have exceeded its Overall Tranche C Commitment,
the excess will be apportioned among the other Lenders participating in the
relevant Loan under Tranche C pro rata according to their Tranche C Commitments.

The calculations under this Clause 8.6(d) will be applied as often as necessary
until the Loan is apportioned among the relevant Lenders in a manner consistent
with Clause 8.6(c) above.

 

9. SWINGLINE LOANS

 

9.1 Swingline Facilities

 

Subject to the terms of this Agreement:

 

(a) the Swingline Lenders under Tranche A make available to the Borrowers a US
Dollar swingline loan facility in an aggregate amount equal to the Total
Swingline Tranche A Commitments;

 

(b) the Swingline Lenders under Tranche B make available to the Borrowers a
Sterling swingline loan facility in an aggregate amount equal to the Total
Swingline Tranche B Commitments; and

 

(c) the Swingline Lenders under Tranche C make available to the Borrowers a euro
swingline loan facility in an aggregate amount equal to the Total Swingline
Tranche C Commitments.

 

Page 40



--------------------------------------------------------------------------------

9.2 Purpose

 

(a) Each Borrower shall apply all amounts borrowed by it under the Swingline
Facilities towards general liquidity and/or working capital purposes of the
Carnival Corporation & plc Group including refinancing any note, instrument,
facility or borrowing maturing under a CP Programme.

 

(b) A Swingline Loan may not be applied in repayment or prepayment of another
Swingline Loan.

 

9.3 Repayment

 

(a) Subject to Clause 11(b) (Repayment), each Borrower that has drawn a
Swingline Loan shall repay that Swingline Loan on the last day of its Interest
Period.

 

(b) If the Borrower does not comply with Clause 9.3(a):

 

  (i) the Borrower will be deemed to have delivered a Loan Utilisation Request
(without the need to satisfy any conditions precedent as otherwise required
under this Agreement) under the relevant Tranche to which the Swingline Loan
relates for a Loan Utilisation in an amount equal to, and in the same currency
as, the amount payable under Clause 9.3(a) with an Interest Period of two weeks;

 

  (ii) the amount of each Lender’s share in the Loan Utilisation shall be
determined in accordance with Clause 5.4; and

 

  (iii) the Facilities Agent will pay to the relevant Swingline Lenders the
amount requested by the Borrower under paragraph (i) above in full satisfaction
of its obligations under Clause 9.3(a).

 

9.4 Indemnities

 

(a) Where a Swingline Loan cannot by reason of applicable law be refinanced with
a Loan Utilisation under Clause 9.3(b):

 

  (i) each Lender under Tranche A shall (according to its Tranche A Indemnified
Proportion) immediately on demand indemnify each Swingline Lender under Tranche
A against any cost, loss or liability incurred by that Swingline Lender
(otherwise than by reason of that Swingline Lender’s gross negligence or wilful
misconduct) in acting as a Swingline Lender of a Swingline Loan under Tranche A
(unless that Swingline Lender has been reimbursed by an Obligor pursuant to a
Finance Document);

 

  (ii) each Lender under Tranche B shall (according to its Tranche B Indemnified
Proportion) immediately on demand indemnify each Swingline Lender under Tranche
B against any cost, loss or liability incurred by that Swingline Lender
(otherwise than by reason of that Swingline Lender’s gross negligence or wilful
misconduct) in acting as a Swingline Lender of a Swingline Loan under Tranche B
(unless that Swingline Lender has been reimbursed by an Obligor pursuant to a
Finance Document); and

 

Page 41



--------------------------------------------------------------------------------

  (iii) each Lender under Tranche C shall (according to its Tranche C
Indemnified Proportion) immediately on demand indemnify each Swingline Lender
under Tranche C against any cost, loss or liability incurred by that Swingline
Lender (otherwise than by reason of that Swingline Lender’s gross negligence or
wilful misconduct) in acting as a Swingline Lender of a Swingline Loan under
Tranche C (unless that Swingline Lender has been reimbursed by an Obligor
pursuant to a Finance Document).

 

(b) The relevant Borrower shall immediately on demand reimburse any Lender for
any payment it makes to a Swingline Lender under this Clause 9.4 (Indemnities)
in respect of that Swingline Loan.

 

(c) The obligations of each Lender under this Clause are continuing obligations
and will extend to the ultimate balance of sums payable by that Lender in
respect of any Swingline Loan, regardless of any intermediate payment or
discharge in whole or in part.

 

(d) The obligations of any Lender under this Clause will not be affected by any
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause (without limitation and
whether or not known to it or any other person) including:

 

  (i) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

  (ii) the release of any other Obligor or any other person under the terms of
any composition or arrangement;

 

  (iii) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  (iv) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (v) any amendment (however fundamental) or replacement of a Finance Document
or any other document or security;

 

  (vi) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  (vii) any insolvency or similar proceedings.

 

(e) No Obligor will be entitled to any right of contribution or indemnity from
any Finance Party in respect of any payment it may make under this Clause 9.4.

 

9.5 Voluntary Prepayment of Swingline Loans

 

(a) The Borrower to which a Swingline Loan has been made may prepay at any time
the whole of that Swingline Loan.

 

(b) Any prepayment shall be made with accrued interest and without premium or
penalty.

 

Page 42



--------------------------------------------------------------------------------

(c) Unless a contrary indication appears in this Agreement, any part of the
Swingline Facilities which is prepaid may be reborrowed in accordance with the
terms of this Agreement.

 

9.6 Interest

 

(a) The rate of interest on each Swingline Loan for any day during its Interest
Period is:

 

  (i) for Swingline Loans under Tranche A, the higher of:

 

  (A) the prime commercial lending rate in US Dollars announced by the
Facilities Agent at the Specified Time and in force on that day; and

 

  (B) 0.50 per cent. per annum over the rate per annum determined by the
Facilities Agent to be the Federal Funds Rate (as published by the Federal
Reserve Bank of New York) for that day;

 

  (ii) for Swingline Loans under Tranche B the percentage rate per annum equal
to the aggregate of:

 

  (A) the applicable Margin;

 

  (B) LIBOR; and

 

  (C) Mandatory Cost, if any;

 

  (iii) for Swingline Loans under Tranche C, the percentage rate per annum equal
to the aggregate of:

 

  (A) the applicable Margin;

 

  (B) the arithmetic mean of the rates (rounded up to four decimal places) as
supplied to the Facilities Agent at its request by the Reference Banks to
leading banks in the European Interbank Market as of 11:00am (Brussels time) on
the Utilisation Date for that Swingline Loan for the offering of deposits in
euro for a period comparable to the Interest Period for the relevant Swingline
Loan and for settlement on that day; and

 

  (C) Mandatory Cost (if any).

 

(b) The Facilities Agent shall promptly notify the Swingline Lenders and the
relevant Borrower of the determination of the rate of interest under Clause
9.6(a) above.

 

(c) Each Borrower shall pay accrued interest on each Swingline Loan made to it
on the last day of its Interest Period.

 

9.7 Interest Period

 

(a) Each Swingline Loan has one Interest Period only.

 

(b) The Interest Period for a Swingline Loan must be selected in the relevant
Swingline Loan Utilisation Request.

 

Page 43



--------------------------------------------------------------------------------

9.8 Facilities Agent

 

(a) The Facilities Agent may perform its duties in respect of the Swingline
Facilities through an Affiliate acting as its agent.

 

(b) Notwithstanding any other term of this Agreement and without limiting the
liability of any Obligor under the Finance Documents, each Lender shall (in
proportion to its share of the Total Commitments or, if the Total Commitments
are then zero, to its share of the Total Commitments immediately prior to their
reduction to zero) pay to or indemnify the Facilities Agent, within three
Business Days of demand, for or against any cost, loss or liability incurred by
any Affiliate of the Facilities Agent (other than by reason of such Affiliate’s
gross negligence or wilful misconduct) in acting as Facilities Agent for the
Swingline Facilities under the Finance Documents (unless such Affiliate has been
reimbursed by an Obligor pursuant to a Finance Document).

 

9.9 Conditions of assignment or transfer

 

(a) Notwithstanding any other term of this Agreement, each Lender shall ensure
that at all times its Overall Tranche A Commitment is not less than:

 

  (i) its Swingline Tranche A Commitment; or

 

  (ii) if it does not have a Swingline Tranche A Commitment, the Swingline
Tranche A Commitment of a Lender which is its Affiliate.

 

(b) Notwithstanding any other term of this Agreement, each Lender shall ensure
that at all times its Overall Tranche B Commitment is not less than:

 

  (i) its Swingline Tranche B Commitment; or

 

  (ii) if it does not have a Swingline Tranche B Commitment, the Swingline
Tranche B Commitment of a Lender which is its Affiliate.

 

(c) Notwithstanding any other term of this Agreement, each Lender shall ensure
that at all times its Overall Tranche C Commitment is not less than:

 

  (i) its Swingline Tranche C Commitment; or

 

  (ii) if it does not have a Swingline Tranche C Commitment, the Swingline
Tranche C Commitment of a Lender which is its Affiliate.

 

10. OPTIONAL CURRENCIES

 

10.1 Selection of currency

A Borrower (or the Company on behalf of a Borrower) shall select the currency of
a Loan Utilisation in a Loan Utilisation Request and a Bond Utilisation in a
Bond Utilisation Request.

 

Page 44



--------------------------------------------------------------------------------

10.2 Unavailability of a currency

 

(a) If before the Specified Time on any Quotation Day:

 

  (i) a Lender notifies the Facilities Agent that the Optional Currency
requested is not readily available to it in the amount required; or

 

  (ii) a Lender notifies the Facilities Agent that compliance with its
obligation to participate in a Loan in the proposed Optional Currency would
contravene a law or regulation applicable to it,

the Facilities Agent will give notice to the Company and the relevant Borrower
promptly and in any event no later than the Specified Time on that day.

 

(b) Any Lender that gives notice pursuant to Clause 10.2(a) will be required to
participate in the Loan in the Base Currency for the Tranche requested (in an
amount equal to that Lender’s proportion of the Base Currency Amount for that
Tranche or, in respect of a Rollover Loan, an amount equal to that Lender’s
proportion of the Base Currency Amount for that Tranche of the Rollover Loan
that is due to be made) and its participation will be treated as a separate Loan
denominated in the Base Currency for that Tranche during that Interest Period.

 

(c) Any part of a Loan treated as a separate Loan under this Clause 10.2 will
not be taken into account for the purposes of any limit on the number of Loans
outstanding at any one time.

 

(d) A Loan will still be treated as a Rollover Loan if it is not denominated in
the same currency as the maturing Loan by reason of the operation of this Clause
10.2.

 

10.3 Conditions relating to Optional Currencies

 

(a) A currency will constitute an Optional Currency in relation to any
Utilisation if it is not the relevant Base Currency and if either:

 

  (i) it is readily available and freely convertible into the Base Currency for
the relevant Tranche readily available in the amount requested in the Relevant
Interbank Market on the Quotation Day and the Utilisation Date for that
Utilisation and has been approved by the Facilities Agent (acting on the
instructions of all the Lenders on or prior to receipt by the Facilities Agent
of the relevant Utilisation Request for that Loan); or

 

  (ii) it is US Dollars, euro, Sterling or Australian Dollars.

 

(b) If the Facilities Agent has received a written request from a Borrower for a
currency to be approved under Clause 10.3(a) above, the Facilities Agent will
confirm to that Borrower by the Specified Time:

 

  (i) whether or not the Lenders have granted their approval; and

 

  (ii) if approval has been granted, the minimum amount (and, if required,
integral multiples) for any subsequent Utilisation in that currency.

 

11. REPAYMENT

 

(a) Subject to paragraph (b) below, each Borrower which has drawn a Loan shall
repay that Loan on the last day of its Interest Period.

 

Page 45



--------------------------------------------------------------------------------

(b) At any time when a Lender becomes a Defaulting Lender, the maturity date of
each of the participations of that Lender (and any Affiliate of a Defaulting
Lender that is a Lender) in the Loans then outstanding will be automatically
extended to the Termination Date in relation to the relevant Tranche and will be
treated as separate Loans (the Separate Loans) denominated in the currency in
which the relevant participations are outstanding.

 

(c) A Borrower to whom a Separate Loan is outstanding may prepay that Loan by
giving three Business Days’ prior notice to the Facilities Agent. The Facilities
Agent will forward a copy of a prepayment notice received in accordance with
this paragraph (c) to the Defaulting Lender concerned as soon as practicable on
receipt.

 

(d) Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the
Facilities Agent (acting reasonably) and will be payable by that Borrower to the
Defaulting Lender on the last day of each Interest Period of that Loan.
Notwithstanding Clause 8.1 (General) and Clause 9.6 (Interest), the rate of
interest in respect of any Swingline Loan that becomes a Separate Loan in
accordance with this Clause 11 shall be calculated in accordance with Clause
13.1 (Calculation of interest) with effect from the end of the Interest Period
during which such Swingline Loan becomes a Separate Loan.

 

(e) The terms of this Agreement relating to Loans generally shall continue to
apply to Separate Loans other than to the extent inconsistent with paragraphs
(b) to (d) above, in which case those paragraphs shall prevail in respect of any
Separate Loan.

 

(f) Subject to the other terms of this Agreement, any amounts repaid under
paragraph (a) above may be re-borrowed.

 

(g) If, pursuant to the terms of this Agreement, the Lenders are obliged to make
a Rollover Loan, the maturing loan referred to in the definition of Rollover
Loan shall be repaid and the Rollover Loan shall be made without any requirement
for an actual exchange of payments (other than to the extent that the amount of
the maturing loan is more than the Rollover Loan), but without prejudice to the
relevant Borrower’s obligation to pay interest on the maturing loan.

 

(h) Notwithstanding the provisions of Clause 7, each Bond Borrower shall ensure
that each Bond is repaid in full on or before the Termination Date.

 

12. PREPAYMENT AND CANCELLATION

 

12.1 Mandatory prepayment - illegality

 

(a) A Lender must notify the Company and the Facilities Agent promptly if it
becomes aware that:

 

  (i) it will become; or

 

  (ii) it is,

unlawful in any applicable jurisdiction for that Lender to perform any of its
obligations under a Finance Document or to fund or maintain its share in any
Utilisation.

 

Page 46



--------------------------------------------------------------------------------

(b) If a Fronting Bank becomes aware of any unlawfulness that may affect its
ability to issue a particular Bond, that Fronting Bank shall promptly notify the
Company and the Facilities Agent of that event.

 

(c) After notification under Clause 12.1(a)(ii) above:

 

  (i) each Borrower must repay or prepay the share of that Lender in each
Utilisation on the date specified in Clause 12.1(d) below; and

 

  (ii) the Tranche A Commitment, the Tranche B Commitment and the Tranche C
Commitment of that Lender will be immediately cancelled.

 

(d) The date for repayment or prepayment of a Lender’s share in an outstanding
Utilisation will be:

 

  (i) the last day of the current Interest Period for that Utilisation; or

 

  (ii) if earlier, the date specified by the Lender in the notification under
Clause 12.1(a)(ii) above and which must not be earlier than the last day of any
applicable grace period allowed by law.

 

12.2 Mandatory prepayment - change of ownership

 

(a) For the purposes of this Clause:

Arison Party means each and all of Marilyn B. Arison, Micky Meir Arison, Shari
Arison, Michael Arison or their spouses, children or lineal descendants of
Marilyn B. Arison, Micky Meir Arison, Shari Arison, Michael Arison or their
spouses, any trust established for the benefit of any Arison family member
mentioned herein, or any person directly or indirectly, controlling, controlled
by or under common control with any Arison family member mentioned herein or any
trust established for the benefit of any such Arison family member or any
charitable trust or non-profit entity established by any of the aforesaid
persons or trusts;

a change of ownership occurs if any person or group of persons (other than any
Arison Party or any two or more Arison Parties) gains ownership of the Company
or Carnival plc provided that a change of ownership shall be deemed not to have
occurred if:

 

(a) either:

 

  (i) the Company directly or indirectly gains ownership of Carnival plc; or

 

  (ii) Carnival plc directly or indirectly gains ownership of the Company; and

 

(b) such consequential amendments are made to this Agreement (with the consent
of the Company and the Facilities Agent which consent shall not be unreasonably
withheld, delayed or conditioned) as are required to reflect the relevant change
and to put the Parties in an equivalent position as regards the companies in the
Carnival Corporation & plc Group as would have applied had the relevant change
not occurred; and

 

(c) the Facilities Agent receives a legal opinion from lawyers approved by it
(acting reasonably) and in form and substance satisfactory to it (acting
reasonably) confirming that (i) the monetary obligations under the Finance
Documents of the Company will continue to be guaranteed by Carnival plc under
the relevant Deed of Guarantee and/or (ii) the monetary obligations under the
Finance Documents of Carnival plc will continue to be guaranteed by the Company
under the relevant Deed of Guarantee, in each case, after the relevant change
referred to in paragraph (a) above.

 

Page 47



--------------------------------------------------------------------------------

ownership means the ownership of more than fifty per cent. (50%) of the voting
share capital (or equivalent rights of ownership) of the Company or of Carnival
plc.

 

(b) The Company must promptly notify the Facilities Agent if it becomes aware of
any change of ownership.

 

(c) If a change of ownership occurs, the Facilities Agent and the Company shall
enter into discussions to determine if there is a basis acceptable to all the
Lenders and the Company for continuing the Facilities. If such agreement is
reached within 90 days of the change of ownership, the Parties will promptly
implement the agreement. If such agreement is not reached within 90 days of the
change of ownership the Facilities Agent must, by notice to the Company:

 

  (i) cancel the Total Tranche A Commitments, the Total Tranche B Commitments
and the Total Tranche C Commitments, as the case may be; and/or

 

  (ii) declare each outstanding Utilisation, together with accrued interest and
all other amounts accrued under the Finance Documents, to be immediately due and
payable.

Any such notice will take effect in accordance with its terms.

 

12.3 Voluntary Prepayment

 

(a) The Company may, by giving not less than three Business Days prior notice to
the Facilities Agent, prepay (or ensure that a Borrower prepays) any Loan at any
time in whole or in part.

 

(b) A prepayment of part of a Loan must be:

 

  (i) in respect of Tranche A, in a minimum amount of US$5,000,000 (or its
equivalent in any Optional Currency);

 

  (ii) in respect of Tranche B, in a minimum amount of £2,500,000 (or its
equivalent in any Optional Currency); and

 

  (iii) in respect of Tranche C, in a minimum amount of €5,000,000 (or its
equivalent in any Optional Currency).

 

12.4 Automatic cancellation

The Tranche A Commitment, the Tranche B Commitment and the Tranche C Commitment
of each Lender will be automatically cancelled at the close of business on the
last day of the Availability Period.

 

12.5 Voluntary cancellation

 

(a) The Company may by notice to the Facilities Agent not later than 8:00 am on
the date such cancellation is to take effect, cancel without penalty the whole
or any part of the Available Tranche A Facility, the Available Tranche B
Facility and/or the Available Tranche C Facility.

 

Page 48



--------------------------------------------------------------------------------

(b) Partial cancellation of:

 

  (i) the Available Tranche A Facility must be in a minimum amount of
US$10,000,000;

 

  (ii) the Available Tranche B Facility must be in a minimum amount of
£10,000,000; and

 

  (iii) the Available Tranche C Facility must be in a minimum amount of
€10,000,000.

 

(c) Any cancellation in part will be applied against the relevant Available
Tranche A Facility, the Available Tranche B Facility and the Available Tranche C
Facility, as the case may be, of each Lender pro rata.

 

12.6 Involuntary prepayment and cancellation and replacement of Lender

 

(a) If an Obligor is, or will be, required to pay to a Lender a Tax Payment or
an Increased Cost, or if any Lender notifies the Facilities Agent that its
Additional Cost Rate is greater than zero the Company may, while the requirement
continues or following the notification in relation to the Additional Cost Rate,
give notice to the Facilities Agent of prepayment and/or cancellation in respect
of that Lender or give notice to the Facilities Agent of its intention to
replace that Lender in accordance with paragraph (d) below.

 

(b) After notification of prepayment and/or cancellation under Clause 12.6(a)
above:

 

  (i) each Borrower must repay or prepay that Lender’s share in each Utilisation
under each Tranche made to it on the date specified in Clause 12.6(c) below;
and/or, as the case may be

 

  (ii) the Commitment and Swingline Commitment of that Lender (or its Affiliate)
will be immediately cancelled.

 

(c) The date for repayment or prepayment of a Lender’s share in an outstanding
Utilisation will be the last day of the Interest Period for that Utilisation
during which the Company has given notice of prepayment and/or cancellation
under Clause 12.6(a) above or, if earlier, the date specified by the Company in
its notification.

 

(d) The Company may, in the circumstances set out in paragraph (a) above, on
three Business Days’ prior notice to the Facilities Agent and that Lender,
replace that Lender by requiring that Lender to (and, to the extent permitted by
law, that Lender shall) transfer pursuant to Clause 28 (Changes to the Lenders)
all (and not part only) of its rights and obligations under this Agreement to a
Lender or other bank or financial institution selected by the Company which
confirms its willingness to assume and does assume all the obligations of the
transferring Lender in accordance with Clause 28 (Changes to the Lenders) for a
purchase price in cash or other cash payment payable at the time of the transfer
equal to the outstanding principal amount of such Lender’s participation in the
outstanding Loans and all accrued interest, Break Costs and other amounts
payable in relation thereto under the Finance Documents.

 

Page 49



--------------------------------------------------------------------------------

(e) The replacement of a Lender pursuant to paragraph (d) above shall be subject
to the following conditions:

 

  (i) the Company shall have no right to replace the Facilities Agent;

 

  (ii) neither the Facilities Agent nor any Lender shall have any obligation to
find a replacement Lender; and

 

  (iii) in no event shall the Lender replaced under paragraph (d) above be
required to pay or surrender any of the fees received by such Lender pursuant to
the Finance Documents.

 

(f) If any Lender (or any Affiliates which are Lenders) becomes a Defaulting
Lender, the Company may, at any time whilst the Lender (or its Affiliate)
continues to be a Defaulting Lender, give the Facilities Agent three Business
Days’ notice of cancellation of the Available Commitment or Available Swingline
Commitment of that Lender (or in each case, its Affiliate).

 

(g) On the notice referred to in paragraph (f) above becoming effective, the
Available Commitment or Available Swingline Commitment of the Defaulting Lender
(or its Affiliate) shall immediately be reduced to zero.

 

(h) The Facilities Agent shall as soon as practicable after receipt of a notice
referred to in paragraph (f) above, notify all the Lenders.

 

12.7 Miscellaneous provisions

 

(a) Any notice of prepayment and/or cancellation under this Agreement is
irrevocable and must specify the relevant date(s) upon which the relevant
cancellation is to take effect or prepayment is to be made and the amount of
that cancellation or prepayment. The Facilities Agent must notify the Lenders
promptly of receipt of any such notice.

 

(b) All prepayments under this Agreement must be made with accrued interest on
the amount prepaid. No premium or penalty is payable in respect of any
prepayment except for Break Costs.

 

(c) Any part of the Facilities which are prepaid may be reborrowed in accordance
with the terms of this Agreement.

 

(d) The Majority Lenders may agree a shorter notice period for a voluntary
prepayment.

 

(e) No prepayment or cancellation is allowed except in accordance with the
express terms of this Agreement.

 

(f) Subject to Clause 2.2 (Increase), no amount of the Total Tranche A
Commitments, Total Tranche B Commitments or Total Tranche C Commitments
cancelled under this Agreement may subsequently be reinstated.

 

(g) Any cancellation of a Swingline Commitment of a Swingline Lender shall
reduce the relevant Swingline Commitment accordingly but shall not otherwise
cancel or reduce the Commitment of the relevant Lender in respect of the
Facility (or of any Affiliate of the relevant Swingline Lender) unless and to
the extent otherwise provided for in this Agreement.

 

Page 50



--------------------------------------------------------------------------------

(h) Any cancellation of the Commitment of a Lender that is a Swingline Lender or
an Affiliate of a Swingline Lender shall not cancel or reduce any Swingline
Commitment of that Lender or its Affiliate unless a Swingline Commitment of that
Lender or its Affiliate would exceed the Commitment of that Lender immediately
following such reduction, in which case the relevant Swingline Commitment of
that Lender or its Affiliate shall be reduced by such amount as is necessary to
ensure that, after the relevant cancellation, each such Swingline Commitment
does not exceed the Commitment of that Lender or its Affiliate.

 

13. INTEREST

 

13.1 Calculation of interest

The rate of interest on each Loan (other than a Swingline Loan) for each
Interest Period is the percentage rate per annum equal to the aggregate of:

 

(a) the applicable Margin;

 

(b) LIBOR or, in relation to any Loan in euro, EURIBOR; and

 

(c) Mandatory Cost, if any.

 

13.2 Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period and, if the Interest Period is
longer than six months, on the dates falling at six monthly intervals after the
first day of that Interest Period.

 

13.3 Interest on overdue amounts

 

(a) If an Obligor fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Facilities Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.

 

(b) Interest on an overdue amount is payable at a rate determined by the
Facilities Agent to be one per cent. per annum above the rate which would have
been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Facilities Agent (acting reasonably)
of up to three months.

 

(c) Notwithstanding Clause 13.3(b) above, if the overdue amount consists of all
or part of a Loan which became due and payable on a day which was not the last
day of an Interest Period for that Loan, then:

 

  (i) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period for that Loan; and

 

  (ii) the rate of interest on the overdue amount for that first Interest Period
will be one per cent. per annum above the rate which would have applied if the
overdue amount had not become due.

After the expiry of the first Interest Period for that overdue amount, the rate
on the overdue amount will be calculated in accordance with Clause 13.3(b)
above.

 

Page 51



--------------------------------------------------------------------------------

(d) Interest (if unpaid) on an overdue amount will be compounded with that
overdue amount at the end of each Interest Period applicable to that overdue
amount but will remain immediately due and payable.

 

13.4 Notification of rates of interest

The Facilities Agent shall promptly notify the Lenders and the relevant Borrower
of the determination of a rate of interest under this Agreement.

 

13.5 Margin

 

(a) At the Signing Date the Margin will be 0.65 per cent. per annum. Thereafter
the Margin will, subject to Clause 13.5(b), be set in accordance with the
pricing grid below and Clause 13.5(c) below to be the percentage rate per annum
specified in Column 2 as set out opposite the Carnival Credit Rating at the
relevant time by Moody’s and S&P specified in Column 1 below.

 

Column 1
Carnival Credit Rating

   Column 2
Margin
% p.a.  

A+/A1 or higher

     0.35   

A/A2

     0.45   

A-/A3

     0.60   

BBB+/Baa1

     0.70   

BBB/Baa2

     0.85   

BBB-/Baa3 or lower

     1.05   

 

(b) During any period in which there is no Carnival Credit Rating assigned by
either Moody’s or S&P, the Margin shall be 1.05 per cent. per annum.

 

(c) If there is a different Carnival Credit Rating assigned by S&P and Moody’s,
the applicable Margin shall be determined by averaging the Margins for S&P and
Moody’s as determined in accordance with the pricing grid in Clause 13.5(a)
above.

 

(d) During any period in which the Carnival Credit Rating comprises rating(s)
from only one of Moody’s or S&P, the Margin shall be determined in accordance
with the pricing grid in Clause 13.5(a) above for that rating only.

 

(e) For the purposes of this Agreement, any reduction or increase in the Margin
shall be determined on, and shall take effect from, the Business Day immediately
following publication of the relevant change to the Carnival Credit Rating.

 

(f) Promptly after becoming aware of the same, the Company shall inform the
Facilities Agent in writing if either (i) there is any change in the Carnival
Credit Rating with either Moody’s or S&P which will cause a change to the Margin
or (ii) if any of the circumstances contemplated by Clauses 13.5(b) or 13.5(c)
above arise.

 

Page 52



--------------------------------------------------------------------------------

(g) For the purposes of this Clause 13.5, Carnival Credit Rating means, in
respect of Moody’s or S&P:

 

  (i) the long term senior unsecured debt rating of the Company published by
Moody’s or, as the case may be, S&P; or

 

  (ii) if Moody’s or S&P (as the case may be) does not publish a long term
senior unsecured debt rating as provided in paragraph (i) above, the long term
senior unsecured debt rating of Carnival plc published by Moody’s or, as the
case may be, S&P.

 

13.6 Maximum Interest Rate

Where any interest rate payable by a Borrower incorporated in Italy determined
in accordance with this Agreement, including default interest rate, exceeds in
any period of three calendar months the interest rate determined pursuant to
paragraph 4 of article 2 of the Italian Act (Legge) 7 March 1996 No. 108 for
transactions of the type contemplated hereunder, such interest rate will be
deemed to be equal to and shall not exceed the maximum interest rate during such
period determined in accordance with the above-mentioned provisions of Italian
law.

 

14. INTEREST PERIODS

 

14.1 Selection of Interest Periods

 

(a) A Borrower (or the Company or Carnival plc on behalf of any Borrower not
incorporated in Italy) may select an Interest Period for a Loan in the Loan
Utilisation Request for that Loan.

 

(b) Subject to this Clause 14, a Borrower (or the Company or Carnival plc on
behalf of a Borrower not incorporated in Italy) may select an Interest Period of
one, two, three or six months or any other period agreed between the Company and
the Facilities Agent (acting on the instructions of all the Lenders).

 

(c) An Interest Period for a Loan shall not extend beyond the Termination Date.

 

(d) Each Interest Period for a Loan shall start on the Utilisation Date in
respect of that Loan.

 

(e) A Loan has one Interest Period only.

 

14.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

15. CHANGES TO THE CALCULATION OF INTEREST

 

15.1 Absence of quotations

Subject to Clause 15.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR or EURIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.

 

Page 53



--------------------------------------------------------------------------------

15.2 Market disruption

 

(a) In this Agreement each of the following events is a Market Disruption Event:

 

  (i) at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Facilities Agent to determine LIBOR or, if applicable,
EURIBOR for the relevant currency and Interest Period; or

 

  (ii)

in respect of a Loan denominated in US Dollars, euro or Sterling, before close
of business in London on the Quotation Day for the relevant Interest Period, the
Facilities Agent receives notifications from a Lender or Lenders (whose
participations in that Loan exceed 66 2/3 per cent. of that Loan) that the cost
to it of obtaining matching deposits in the Relevant Interbank Market would be
in excess of LIBOR or, if applicable, EURIBOR; or

 

  (iii)

in respect of a Loan denominated in any currency other than US Dollars, euro or
Sterling, before close of business in London on the Quotation Day for the
relevant Interest Period, the Facilities Agent receives notifications from a
Lender or Lenders (whose participations in that Loan exceed 33 1/3 per cent. of
that Loan) that the cost to it of obtaining matching deposits in the Relevant
Interbank Market would be in excess of LIBOR.

 

(b) The Facilities Agent must promptly notify the Company and the Lenders of a
Market Disruption Event.

 

(c) After notification under Clause 15.2(b) above, the rate of interest on each
Lender’s share in the affected Loan for the Interest Period shall be the rate
per annum which is the aggregate of:

 

  (i) the applicable Margin;

 

  (ii) in the case of a Lender which has notified the Facilities Agent that its
cost of funds is in excess of LIBOR or, if applicable, EURIBOR, in accordance
with Clauses 15.2(a)(ii) or (iii) above or where the circumstances set out in
Clause 15.2(a)(i) above apply, the rate notified to the Facilities Agent by that
Lender as soon as practicable, and in any event before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding its share in that
Loan from whatever source it may reasonably select; and

 

  (iii) the Mandatory Cost, if any, applicable to that Lender’s share in the
Loan.

 

15.3 Alternative basis of interest or funding

 

(a) If a Market Disruption Event occurs and the Facilities Agent or the Company
so requires, the Facilities Agent and the Company must enter into negotiations
for a period of not more than thirty days with a view to agreeing an alternative
basis for determining the rate of interest and/or funding for the affected Loan
and any future Loan.

 

Page 54



--------------------------------------------------------------------------------

(b) Any alternative basis agreed pursuant to Clause 15.3(a) above shall, with
the prior consent of all the Lenders and the Company, be binding on all the
Parties.

 

15.4 Break Costs

 

(a) Each Borrower shall, within three Business Days of demand, pay to the
Facilities Agent for the account of each Lender such Lender’s Break Costs
attributable to all or any part of a Loan (other than a Swingline Loan) or
Unpaid Sum being paid by that Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 

(b) Each Lender must supply to the Facilities Agent (who shall promptly deliver
them to the Company and the relevant Borrower) details of the amount of any
Break Costs claimed by it under this Clause 15.4.

 

16. FEES

 

16.1 Commitment fee

 

(a) The Company shall pay to the Facilities Agent (for the account of each
Lender) a commitment fee in the Base Currency of the relevant Tranche computed
at the rate of 35 per cent. of the applicable Margin per annum on the daily
undrawn, uncancelled amount of each Lender’s Commitment.

 

(b) The accrued commitment fee is payable quarterly in arrears during the
Availability Period and on the last day of the Availability Period and, if the
Total Tranche A Commitments, the Total Tranche B Commitments and the Total
Tranche C Commitments are cancelled in full, at the time such cancellation is
effective.

 

(c) No commitment fee is payable to the Facilities Agent (for the account of a
Lender) on any Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 

16.2 Arrangement fee

The Company shall pay to the Arrangers (for the account of each Arranger) an
arrangement fee in the amount and at the times agreed in a Fee Letter between
the Arrangers and the Company.

 

16.3 Agency fee

The Company shall pay to the Facilities Agent (for its own account) an agency
fee in the amount and at the times agreed in a Fee Letter between the Facilities
Agent and the Company.

 

16.4 Bookrunner fee

The Company shall pay to the active bookrunners (as such term is used in the
Commitment Letter) (for the account of each such active bookrunner) a bookrunner
fee in the amount and at the times agreed in a Fee Letter between such active
bookrunners and the Company.

 

Page 55



--------------------------------------------------------------------------------

16.5 Participation fee

The Company shall pay to the Facilities Agent (for the account of each Original
Lender) a participation fee in the amount and at the times agreed in a Fee
Letter between the Facilities Agent and the Company.

 

16.6 Utilisation fee

 

(a) The Company shall pay to the Facilities Agent (for the account of each
Lender) a utilisation fee computed at the rate of:

 

  (i)

for each day on which the aggregate amount of the Utilisations (where each
Utilisation is converted into US Dollars at the Facilities Agent’s Spot Rate of
Exchange on that day) equals or is less than 33 1/3 per cent. of the Total
Commitments, zero per cent. per annum;

 

  (ii)

for each day on which the aggregate amount of the Utilisations (where each
Utilisation is converted into US Dollars at the Facilities Agent’s Spot Rate of
Exchange on that day) exceeds 33 1/3 per cent. but equals or is less than
66 2/3 per cent. of the Total Commitments, 0.15 per cent. per annum; and

 

  (iii)

for each day on which the aggregate amount of the Utilisations (where each
Utilisation is converted into US Dollars at the Facilities Agent’s Spot Rate of
Exchange on that day) exceeds 66 2/3 per cent. of the Total Commitments,
0.30 per cent. per annum.

 

(b) Utilisation fee is payable in US Dollars on the amount of each Lender’s
share in the Utilisations.

 

(c) Accrued utilisation fee is payable quarterly in arrear during the
Availability Period and on the last day of the Availability Period and, for a
Lender, on the date on which it ceases to be a Lender under this Agreement.

 

16.7 Fronting fee and Bonding fee

 

(a) The Bond Borrower shall pay to the relevant Fronting Bank a fronting fee in
respect of each Bond issued at its request in the amount and at the times agreed
in a Fee Letter between that Fronting Bank and the Company.

 

(b) Each Bond Borrower shall pay to the Facilities Agent (for the account of
each Lender) for each Bond requested by it a bonding fee in US Dollars computed
at the applicable Margin on the daily outstanding amount of that Bond for the
period from the issue of that Bond until and including its Expiry Date or,
following a claim under such Bond, until and including the date of reimbursement
of the full amount of such claim to the relevant Fronting Bank whether pursuant
to Clause 7.1(b), 7.3(a) or otherwise or, where the Lenders have made any
payment to the relevant Fronting Bank under Clause 7.3, the date on which each
such Lender is reimbursed in full by an Obligor pursuant to Clause 7.3(d) or
otherwise (the Reimbursement Date). This fee shall be distributed according to
each Lender’s Bond Proportion of that Bond.

 

(c) The accrued bonding fee on a Bond (if any) shall be payable quarterly in
arrear starting on the date falling three months after the date of the Agreement
and the dates falling quarterly thereafter.

 

Page 56



--------------------------------------------------------------------------------

(d) If a Bond Borrower cash covers any part of a Bond then:

 

  (i) the fronting fee payable to the relevant Fronting Bank and the bonding fee
payable for the account of each Lender shall continue to be payable in
accordance with Clause 16.7(b); and

 

  (ii) the Bond Borrower will be entitled to withdraw the interest accrued on
the cash cover to pay those fees.

 

16.8 Timing of payments

Notwithstanding any provision to the contrary in any Finance Document, all
payments to be made by an Obligor in respect of any fees referred to in Clauses
16.1, 16.4 and 16.7 are due within three Business Days of written demand to the
Company by the Facilities Agent (in respect of payments under Clauses 16.1, 16.4
or 16.7(b)) or the relevant Fronting Bank (in respect of payments under Clause
16.7(a)) in each case served no earlier than the times agreed for payment, and
attaching a statement of detailed calculations.

 

17. TAXES

 

17.1 Application of Clauses

 

(a) Clauses 17.2 to 17.7 shall only apply in respect of payments by the
following Obligors:

 

  (i) Carnival plc; and

 

  (ii) any Additional Borrower resident in the United Kingdom.

 

(b) Clauses 17.8 to 17.9 shall only apply in respect of payments by the
following Obligors:

 

  (i) the Company;

 

  (ii) CC U.S. Ventures, Inc.;

 

  (iii) Princess Cruises and Tours, Inc.;

 

  (iv) Holland America Line-USA Inc.;

 

  (v) any Additional Borrower incorporated in a state within, and operating in,
the U.S.; and

 

  (vi) other members of the Carnival Corporation & plc Group who become an
Additional Borrower as may be requested by the Company to be covered under this
Clause 17.1(b), subject to the consent of the Facilities Agent (such consent not
to be unreasonably withheld, delayed or conditioned).

 

(c) Clauses 17.10 to 17.15 shall only apply in respect of payments by the
following Obligors:

 

  (i) Costa Crociere S.p.A.; and

 

  (ii) any Additional Borrower resident in Italy.

 

Page 57



--------------------------------------------------------------------------------

(d) Clauses 17.16 to 17.20 shall only apply in respect of payments by the
following Obligors:

 

  (i) Carnival FC B.V.; and

 

  (ii) any Additional Borrower resident in the Netherlands.

 

(e) Clauses 17.21 to 17.25 shall apply in respect of payments by any Obligor
that does not fall within any of Clauses 17.1(a), 17.1(b), 17.1(c) or 17.1(d).

 

(f) Clause 17.26 shall apply in respect of payments made by all Obligors.

 

17.2 General

In Clauses 17.2 to 17.7:

Qualifying Lender means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under this Agreement and is:

 

(a) a U.K. Lender; or

 

(b) a Treaty Lender.

Treaty Lender means a Lender which:

 

(a) is resident (as defined in the appropriate double taxation agreement) in a
country with which the U.K. has a double taxation agreement giving residents of
that country full exemption from U.K. taxation on interest;

 

(b) does not carry on a business in the U.K. through a permanent establishment
with which the payment is effectively connected; and

 

(c) is entitled to receive interest without withholding or, if withheld, is
entitled to reclaim that withholding in full, under the terms of the appropriate
double taxation agreement.

 

Treaty Passport means a passport under the Treaty Passport Scheme.

Treaty Passport Scheme means the Double Taxation Treaty Passport Scheme for
overseas corporate lenders introduced by H.M. Revenue & Customs on 1st September
2010.

U.K. Lender means a Lender which is:

 

(a) within the charge to U.K. corporation tax in respect of, and beneficially
entitled to, a payment of interest on a loan made by a person that was a bank
for the purposes of section 879 ITA 2007 (as currently defined in section 991
ITA 2007) at the time that loan was made; or

 

(b) a U.K. Non-Bank Lender.

U.K. Non-Bank Lender means:

 

(a) a company resident in the U.K. for U.K. tax purposes;

 

Page 58



--------------------------------------------------------------------------------

(b) a partnership, each member of which is a company resident in the U.K. for
U.K. tax purposes or a company not resident in the U.K. for U.K. tax purposes
but which carries on a trade in the U.K. through a permanent establishment and
brings into account in computing its chargeable profits (for the purpose of
section 19 of CTA 2009) the whole of any share of interest payable to it under
this Agreement which falls to it by reason of Chapter 9 of Part 5 of CTA 2009;
or

 

(c) a company not resident in the U.K. for U.K. tax purposes which carries on a
trade in the U.K. through a permanent establishment and brings into account
interest payable to it under this Agreement in computing its chargeable profits
for the purpose of section 19 of CTA 2009,

which, in each case, is beneficially entitled to interest payable to it under
this Agreement and which has provided to the Company and not retracted
confirmation that it is one of the above in accordance with this Agreement.

 

17.3 Tax gross-up

 

(a) Each Obligor must make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b) If:

 

  (i) a Lender is not, or ceases to be, a Qualifying Lender; or

 

  (ii) an Obligor or a Lender is aware that an Obligor must make a Tax Deduction
(or that there is a change in the rate or the basis of a Tax Deduction),

it must promptly notify the Facilities Agent. The Facilities Agent must then
promptly notify the affected Parties.

 

(c) Except as provided below, if a Tax Deduction is required by law to be made
by an Obligor, the amount of the payment due from the Obligor will be increased
to an amount which (after making the Tax Deduction) leaves an amount equal to
the payment which would have been due if no Tax Deduction had been required.

 

(d) Except as provided below, an Obligor is not required to make an increased
payment under paragraph (c) above for a Tax Deduction in respect of tax imposed
by the U.K. to a Lender that is not, or has ceased to be on the date on which
the payment is due, a Qualifying Lender in excess of the amount that the Obligor
would have had to pay under paragraph (c) above had the Lender been, or not
ceased to be on the date on which the payment is due, a Qualifying Lender,
except that where an amount (the Claim) is demanded under the guarantee given by
Carnival plc in respect of a default by one of its Subsidiaries (the Paying
Party), Carnival plc shall not be entitled to the benefit of this paragraph
(d) if, but only to the extent that, the amount paid by Carnival plc in respect
of the Claim would be thereby reduced to an amount less than the amount which
the Lender was entitled to receive from the Paying Party in respect of the
Claim.

 

(e) Paragraph (d) above will not apply if the Lender has ceased to be a
Qualifying Lender by reason of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or double taxation agreement or any published practice
or concession of any relevant taxing authority.

 

Page 59



--------------------------------------------------------------------------------

(f) An Obligor is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction in respect of the tax imposed by the
U.K. if that Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the Tax Deduction would not have been required if the
Lender had complied with its obligations under paragraph (j) below.

 

(g) An Obligor is not required to make an increased payment under paragraph
(c) above if the Lender is a Qualifying Lender solely by virtue of being a UK
Non-Bank Lender and an officer of H.M. Revenue & Customs has given (and not
revoked) a direction (a Direction) under section 931 ITA 2007 which relates to
the payment and that Lender has received from the Obligor making the payment a
certified copy of that Direction and the payment could have been made to the
Lender without any Tax Deduction if that Direction had not been made.

 

(h) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction in the minimum amount required by law and must make any
payment required in connection with that Tax Deduction within the time allowed
by law.

 

(i) Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor making that Tax Deduction or
payment must deliver to the Facilities Agent for the relevant Finance Party
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) the appropriate payment has been paid to the
relevant taxing authority.

 

(j) A Treaty Lender must co-operate with each Obligor by using its commercially
reasonable endeavours promptly to complete any procedural formalities necessary
for that Obligor to obtain authorisation to make that payment without a Tax
Deduction. If a Treaty Lender is registered under the Treaty Passport Scheme and
the conditions for its Treaty Passport to be used as a Lender are satisfied, it
shall notify to the Company of the same in accordance with paragraph (n) or
paragraph (p) below. Nothing in this paragraph (j) shall require a Treaty Lender
to:

 

  (i) register under the Treaty Passport Scheme; or

 

  (ii) file any further forms establishing its Treaty Lender status (including,
for the avoidance of doubt any forms applying for relief under an applicable
double taxation agreement) if it has notified to the Company that it will use
its Treaty Passport in accordance with paragraph (n) or paragraph (p), unless
and until the Company determines, acting reasonably, that it has become apparent
that HM Revenue & Customs will not give a direction under the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 SI 1970/488 pursuant to the
Treaty Passport Scheme in respect of one or more payments to that Treaty Lender
or that any direction previously given is or is to be revoked.

 

(k) If a Lender is expressed to be a U.K. Non-Bank Lender when it becomes a
party to this Agreement as a Lender, it will be deemed to have confirmed its
status for the purpose of the definition of U.K. Non-Bank Lender. A U.K.
Non-Bank Lender must promptly notify the Company and the Facilities Agent of any
change to its status that may affect any confirmation made by it.

 

(l)

In the event that an Obligor changes its country of residence and a Tax
Deduction is imposed by the new country of residence, that Obligor shall pay
such additional amounts to ensure that the amounts received by the Facilities
Agent and each Lender are no less than the amounts the Facilities Agent and each
Lender would have

 

Page 60



--------------------------------------------------------------------------------

 

received but for such change of country of residence by that Obligor provided
always that the Obligor shall not be obliged to pay such additional amounts to
the extent that such additional amounts would not have been payable under this
paragraph had each Lender remained a Qualifying Lender.

 

(m) Each Lender which becomes a Party after the date of this Agreement shall
notify in the Transfer Certificate (or Increase Confirmation) which it executes
whether or not it is a Qualifying Lender. For the avoidance of doubt, a Transfer
Certificate (or Increase Confirmation) shall not be invalidated by any failure
of a Lender to comply with this paragraph (m).

Treaty Lenders with a Treaty Passport

 

(n) A Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a Treaty Passport the conditions for use of which as a
Lender are satisfied shall notify the Company of the same by including its
Treaty Passport number, and its jurisdiction of tax residence opposite its name
in Schedule 1 (The Original Parties).

 

(o) If a Lender includes the notification described in paragraph (n) above in
Schedule 1 (The Original Parties):

 

  (i) any Original Borrower which is resident in the UK shall be deemed to
receive notice that it should file a duly completed form DTTP-2 in respect of
such Lender with HM Revenue & Customs within 30 days of the date of this
Agreement (or within such other period as required under the Treaty Passport
Scheme); and

 

  (ii) any Additional Borrower which is resident in the UK shall be deemed to
receive notice that it should file a duly completed form DTTP-2 in respect of
such Lender with HM Revenue & Customs within 30 days of becoming an Additional
Borrower (or within such other period as required under the Treaty Passport
Scheme).

 

(p) A New Lender (or an Increase Lender which becomes a Party as Lender) that is
a Treaty Lender and that holds a Treaty Passport the conditions for use of which
as a Lender are satisfied shall:

 

  (i) notify the Company of the same in the Transfer Certificate (or Increase
Confirmation) which it executes by including its Treaty Passport number and its
jurisdiction of tax residence in that Transfer Certificate (or Increase
Confirmation); and

 

  (ii) duly notify the Company of its Treaty Passport number and its
jurisdiction of tax residence within seven days of the Transfer Date (or
Increase Date).

 

(q) If a New Lender (or Increase Lender) includes the notification described in
paragraph (p) above in the relevant Transfer Certificate (or Increase
Confirmation):

 

  (i) any Borrower which is resident in the UK which is a Party as a Borrower as
at the relevant Transfer Date (or Increase Date) shall be deemed to receive
notice that it should file a duly completed form DTTP-2 in respect of such
Lender with HM Revenue & Customs within 30 days of that Transfer Date (or
Increase Date) (or within such other period as required under the Treaty
Passport Scheme); or

 

Page 61



--------------------------------------------------------------------------------

  (ii) any Additional Borrower which is resident in the UK which becomes an
Additional Borrower after the relevant Transfer Date (or Increase Date) shall be
deemed to receive notice that it should file a duly completed form DTTP-2 in
respect of such Lender with HM Revenue & Customs within 30 days of becoming an
Additional Borrower (or within such other period as required under the Treaty
Passport Scheme).

 

(r) Any Obligor which files a form DTTP-2 shall provide to the relevant Treaty
Lender within a reasonable period (a) a copy of that filing; and (b) copies of
any correspondence to or from HM Revenue & Customs relating to (or extracts
thereof to the extent relating to) such filing.

 

(s) If a Treaty Lender is not required to make a notification to the Company in
respect of the Treaty Passport Scheme pursuant to paragraph (n) or (p) no
Obligor shall file any form relating to the Treaty Passport Scheme in respect of
that Treaty Lender’s Commitment(s) or its participation in any Utilisation(s).

 

17.4 Tax indemnity

 

(a) Except as provided below, the Company must indemnify a Finance Party against
any loss or liability which that Finance Party acting reasonably determines will
be or has been suffered (directly or indirectly) by that Finance Party for or on
account of Tax in relation to a payment received or receivable (or any payment
deemed to be received or receivable) under a Finance Document.

 

(b) Paragraph (a) above does not apply to any Tax assessed on a Finance Party
under the laws of the jurisdiction in which:

 

  (i) that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident or as having a
permanent establishment for tax purposes; or

 

  (ii) that Finance Party’s Facility Office is located in respect of amounts
received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.

 

(c) Paragraph (a) above does not apply to the extent a loss, liability or cost:

 

  (i) is compensated for by any increased payment under Clause 17.3 (Tax
gross-up); or

 

  (ii) would have been compensated for by an increased payment under Clause 17.3
(Tax gross-up) but was not so compensated solely because one of the exclusions
in Clause 17.3(d) and 17.3(f) and the proviso to Clause 17.3(l) applied.

 

Page 62



--------------------------------------------------------------------------------

(d) A Finance Party making, or intending to make, a claim under paragraph
(a) above must promptly notify the Company of the event which will give, or has
given, rise to the claim.

 

17.5 Tax Credit

 

(a) Where any payment has been made subject to a Tax Deduction, a Finance Party
agrees to use its commercially reasonable endeavours to complete any procedural
formalities necessary for the relevant Finance Party to obtain any Tax Credit
available as a result of the payment being made subject to a Tax Deduction.

 

(b) If an Obligor makes a Tax Payment and the relevant Finance Party in its
absolute discretion exercised in good faith determines that:

 

  (i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

  (ii) it has used and retained that Tax Credit (on a consolidated basis if
relevant to the determination of its allowable credit for foreign taxes paid or
accrued),

the Finance Party must pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been if the Tax Payment had not been required to be made by the
Obligor.

 

17.6 Stamp taxes

The Company must pay and indemnify each Finance Party against any stamp duty,
registration or other similar Tax payable in connection with the entry into,
performance or enforcement of any Finance Document, except for any such Tax
payable in connection with the entry into a Transfer Certificate.

 

17.7 Value added taxes

 

(a) Any amount (including costs and expenses) payable under a Finance Document
by an Obligor is exclusive of any value added tax or any other Tax of a similar
nature which might be chargeable in connection with that amount. If any such Tax
is chargeable, the Obligor must pay to the Finance Party (in addition to and at
the same time as paying that amount) an amount equal to the amount of that Tax
(and such Finance Party shall as soon as reasonably practicable provide an
appropriate value added tax invoice to the Obligor).

 

(b) The obligation of any Obligor under paragraph (a) above will be reduced to
the extent that the Finance Party determines (acting reasonably) that it is
entitled to repayment or a credit in respect of the relevant Tax.

 

17.8 General

In Clause 17.8 to 17.9:

Code means the United States Internal Revenue Code of 1986, as amended.

 

Page 63



--------------------------------------------------------------------------------

Excluded Taxes means, with respect to the Facilities Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
an Obligor under the Finance Documents:

 

(a) income, franchise or other similar taxes imposed on, based on or measured by
or with respect to its net income by the United States of America, or income,
franchise or other similar taxes imposed on, based on or measured by or with
respect to its net income, net worth or capital employed, or gross basis
business and/or occupational taxes by the jurisdiction under the laws of which
such recipient is organized or in which it is resident or, in the case of any
Lender, in which its applicable lending office is located;

 

(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in paragraph (a) above;

 

(c) in the case of a Lender (other than an assignee pursuant to a request by an
Obligor under Clause 17.9(g)), any withholding tax that:

 

  (i) is attributable to such Lender’s failure to comply with Clause 17.9(e); or

 

  (ii) in the case of a Foreign Lender, is imposed by the United States of
America and is in effect and would apply to amounts payable to such Foreign
Lender, at the time such Foreign Lender becomes a party to this Agreement
(including by assignment) or designates a Facility Office or a new lending
office, except to the extent that (x) where the Foreign Lender is an assignee,
the assignor was entitled to receive additional amounts with respect to any
withholding tax pursuant to Clause 17.9, (y) where the Foreign Lender has
designated a new Facility Office or other lending office, the Foreign Lender was
entitled to receive additional amounts with respect to any withholding tax
pursuant to Clause 17.9 before the designation of a new Facility Office or other
lending office or (z) such withholding tax shall have resulted from the making
of any payment to a location other than the Facility Office or other lending
office designated by the Facilities Agent or such Foreign Lender for the receipt
of payments of the applicable type; and

 

(d) any tax imposed by a jurisdiction to the extent such tax is attributable to
a connection between such jurisdiction and the Facilities Agent, such Lender or
such other recipient, as the case may be, other than a connection arising from
the transactions contemplated by this Agreement.

Foreign Lender means, with respect to an Obligor, any Lender that is organized
under the laws of a jurisdiction other than that in which that Obligor is
located and, with respect to the Company, outside the United States of America.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

Indemnified Taxes means Taxes other than Excluded Taxes.

Other Taxes means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under the Finance Documents or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement other
than (1) Excluded Taxes and (2) any Taxes required to be paid solely as a result
of the execution or delivery of an instrument effecting an assignment,
designation or participation contemplated in Clause 28 (Changes to the Lenders)
(excluding any designation or assignment initiated pursuant to Clause 17.9(g)
(Taxes)).

 

Page 64



--------------------------------------------------------------------------------

17.9 Taxes

 

(a) Any and all payments by or on account of any obligation of an Obligor under
the Finance Documents shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided that if an Obligor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Clause 17.9) the Facilities Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) that Obligor shall make such deductions and
(iii) that Obligor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) In addition, an Obligor shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Each Obligor shall indemnify the Facilities Agent and each Lender, within 30
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Facilities Agent or such Lender, as the case may be,
on or with respect to any payment by or on account of any obligation of that
Obligor under the Finance Documents (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Clause
17.9) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto (except to the extent such penalties, interest or expenses
result from the gross negligence or wilful misconduct of the Facilities Agent or
the applicable Lender), whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender, or by the Facilities Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error, provided that
such certificate shall include a description in reasonable detail of the
Indemnified Tax or Other Tax for which the indemnity is being demanded and the
calculation in reasonable detail of the amount of such indemnity. The Facilities
Agent and each Lender agrees to use its reasonable endeavours to complete any
procedural formalities necessary for the Facilities Agent and the Lender to
obtain a credit against any Indemnified Tax or Other Tax or any relief or
remission for an Indemnified Tax or Other Tax (or its repayment).
Notwithstanding any contrary provision under the Finance Documents, the
Facilities Agent or the Lender, as the case may be, shall have no obligation to
contest the imposition or assertion of any Indemnified Tax or Other Tax.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by an Obligor to a Governmental Authority, the Obligor shall deliver to the
Facilities Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment (if such a receipt is reasonably
obtainable from such Governmental Authority), a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Facilities Agent.

 

Page 65



--------------------------------------------------------------------------------

(e) The Facilities Agent will deliver to the Company, and each Lender will
deliver to the Facilities Agent and the Company, on or before the first
Utilisation Date (or, in the case of a Lender that becomes a Lender after the
first Utilisation Date, on or before such later date on which such Lender
becomes a Lender) such properly completed and executed Internal Revenue Service
form (Form W-8BEN, W-8ECI, W-8EXP, W-8IMY, or W-9, as applicable) as will
demonstrate, in accordance with applicable regulations, that payments of
interest by an Obligor to the Facilities Agent for the account of such Lender
pursuant to this Agreement will be exempt from (or entitled to a reduction in
the rate of) United States federal withholding taxes. Any Foreign Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Obligor is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Company (with a copy to the Facilities Agent), at the time or
times prescribed by applicable law, such other properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Company (including any replacement or successor form) as will permit such
payments to be made without withholding or at a reduced rate, provided that such
Foreign Lender has received prior written notice from the Company advising it of
the availability of such exemption or reduction and containing all applicable
documentation. In addition, the Facilities Agent and each Lender will deliver to
the Company and to any other appropriate party any form or other documentation
required to be delivered pursuant to the Code, the United States Treasury
regulations promulgated thereunder or any official interpretations thereof
sufficient to permit each Obligor to determine whether it may make payments
without an obligation to withhold Tax under sections 1471 to 1474 (inclusive) of
the Code.

 

(f) If the Facilities Agent or a Lender determines that it has received a refund
of or Tax Credit for any Taxes or Other Taxes as to which it has been
indemnified by an Obligor or with respect to which an Obligor has paid
additional amounts pursuant to this Clause 17.9, it shall pay over such refund
or Tax Credit to that Obligor (but only to the extent of indemnity payments
made, or additional amounts paid, by the Obligor under this Clause 17.9 with
respect to the Taxes or Other Taxes giving rise to such refund or Tax Credit),
net of all reasonable out-of-pocket expenses of the Facilities Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or Tax Credit); provided,
that the Obligor, upon the request of the Facilities Agent or such Lender,
agrees to repay the amount paid over to the Obligor (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Facilities Agent or such Lender to the extent that the Facilities Agent or such
Lender is required to repay such refund to such Governmental Authority. This
Clause 17.9 shall not be construed to require the Facilities Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Obligor or any other person.

 

(g)

If an Obligor is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to this Clause
17.9, then the Obligor may, at its sole expense and effort, upon notice to such
Lender and the Facilities Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Clause 28), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Obligor
shall have received the prior written consent of the Facilities Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its share in the
Utilisations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such

 

Page 66



--------------------------------------------------------------------------------

 

outstanding principal and accrued interest and fees) or the Obligor (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from payments required to be made pursuant to this Clause 17.9, such assignment
will result in a material reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Obligor to require such assignment and delegation cease to apply.

 

17.10  General

In Clauses 17.10 to 17.15:

Italian Lender means a Lender which is resident in Italy or acting through a
Facility Office in Italy and in either case is entitled to receive interest
without withholding of tax from the relevant Obligor under the domestic law of
Italy.

Qualifying Lender means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under this Agreement and is:

 

(a) an Italian Lender; or

 

(b) a Treaty Lender.

Treaty Lender means a Lender which:

 

(a) is resident (as defined in the appropriate double taxation agreement) in a
country with which Italy has a double taxation agreement giving residents of
that country full exemption from taxation on interest imposed by Italy;

 

(b) does not carry on a business in Italy through a permanent establishment,
branch or agency with which the payment is effectively connected;

 

(c) is entitled to receive interest without withholding or, if withheld, is
entitled to reclaim that withholding in full, under the terms of the appropriate
double taxation agreement; and

 

(d) has agreed with the Company any procedural formalities necessary for each
Obligor to make all payments to be made by that Obligor to such Lender under the
Finance Documents without any Tax Deduction.

 

17.11  Tax gross-up

 

(a) Each Obligor must make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b) If:

 

  (i) a Lender is not, or ceases to be, a Qualifying Lender; or

 

  (ii) an Obligor or a Lender is aware that an Obligor must make a Tax Deduction
(or that there is a change in the rate or the basis of a Tax Deduction),

it must promptly notify the Facilities Agent. The Facilities Agent must then
promptly notify the affected Parties.

 

Page 67



--------------------------------------------------------------------------------

(c) Except as provided below, if a Tax Deduction is required by law to be made
by an Obligor, the amount of the payment due from the Obligor will be increased
to an amount which (after making the Tax Deduction) leaves an amount equal to
the payment which would have been due if no Tax Deduction had been required.

 

(d) Except as provided below, an Obligor is not required to make an increased
payment under paragraph (c) above for a Tax Deduction in respect of the tax
imposed by Italy to a Lender that is not, or has ceased to be, a Qualifying
Lender in excess of the increase that the Obligor would have had to pay under
paragraph (c) above had the Lender been, or not ceased to be, a Qualifying
Lender.

 

(e) Paragraph (d) above will not apply if the Lender has ceased to be a
Qualifying Lender by reason of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or double taxation agreement or any published practice
or concession of any relevant taxing authority.

 

(f) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and must make any payment required in connection with that
Tax Deduction within the time allowed by law.

 

(g) Within 46 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor must deliver to the Facilities
Agent for the relevant Finance Party evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) the
appropriate payment has been paid to the relevant taxing authority.

 

(h) In the event that an Obligor changes its country of residence and a Tax
Deduction is imposed by the new country of residence, that Obligor shall pay
such additional amounts to ensure that the amounts received by the Facilities
Agent and each Lender are no less than the amounts the Facilities Agent and each
Lender would have received but for such change of country of residence by that
Obligor provided always that the Obligor shall not be obliged to pay such
additional amounts to the extent that such additional amounts would not have
been payable under this paragraph had each Lender remained a Qualifying Lender.

 

(i) Paragraph (c) above will not apply if the Lender is a Treaty Lender and the
Obligor is able to demonstrate that the payment could have been made to the
Lender without the tax deduction had that Lender complied with its obligations
under Clause 17.10(d).

 

17.12  Tax indemnity

 

(a) Except as provided below, the Company must indemnify a Finance Party against
any loss or liability which that Finance Party acting reasonably determines will
be or has been suffered (directly or indirectly) by that Finance Party for or on
account of Tax in relation to a payment received or receivable (or any payment
deemed to be received or receivable) under a Finance Document.

 

(b) Paragraph (a) above does not apply to any Tax assessed on a Finance Party
under the laws of the jurisdiction in which:

 

  (i) that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes or as having a permanent establishment for tax purposes; or

 

Page 68



--------------------------------------------------------------------------------

  (ii) that Finance Party’s Facility Office is located in respect of amounts
received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income
(including the “valore della produzione netta” for the purposes of Italian
regional tax on productive activities or “IRAP” provided for by legislative
decree no. 451 of 15 December 1997) received or receivable by that Finance
Party. However, any payment deemed to be received or receivable, including any
amount treated as income but not actually received by the Finance Party, such as
a Tax Deduction, will not be treated as net income received or receivable for
this purpose.

 

(c) Paragraph (a) above does not apply to the extent a loss, liability or cost:

 

  (i) is compensated for by any increased payment under Clause 17.11 (Tax
gross-up); or

 

  (ii) would have been compensated for by an increased payment under
Clause 17.11 (Tax gross-up) but was not so compensated solely because the
exclusion in Clause 17.11(d) or the proviso to Clause 17.11(h) or Clause
17.11(i) applied.

 

(d) A Finance Party making, or intending to make, a claim under paragraph
(a) above must promptly notify the Company of the event which will give, or has
given, rise to the claim.

 

17.13  Tax Credit

 

(a) Where any payment has been made subject to a Tax Deduction, a Finance Party
agrees to use its reasonable endeavours to complete any procedural formalities
necessary for the relevant Finance Party to obtain any Tax Credit available as a
result of the payment being made subject to a Tax Deduction.

 

(b) If an Obligor makes a Tax Payment and the relevant Finance Party determines
in its absolute discretion exercised in good faith that:

 

  (i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

  (ii) it has used and retained that Tax Credit (on a consolidated basis if
relevant to the determination of its allowable credit for foreign taxes paid or
accrued),

the Finance Party must pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been if the Tax Payment had not been required to be made by the
Obligor.

 

17.14  Stamp taxes

The Company must pay and indemnify each Finance Party against any stamp duty,
registration or other similar Tax payable in connection with the entry into,
performance or enforcement of any Finance Document, except for any such Tax
payable in connection with the entry into a Transfer Certificate.

 

Page 69



--------------------------------------------------------------------------------

17.15  Value added taxes

 

(a) Any amount (including costs and expenses) payable under a Finance Document
by an Obligor is exclusive of any value added tax or any other Tax of a similar
nature which might be chargeable in connection with that amount. If any such Tax
is chargeable, the Obligor must pay to the Finance Party (in addition to and at
the same time as paying that amount) an amount equal to the amount of that Tax
(and such Finance Party shall as soon as reasonably practicable provide an
appropriate value added tax invoice to the Obligor).

 

(b) The obligation of any Obligor under paragraph (a) above will be reduced to
the extent that the Finance Party determines (acting reasonably) that it is
entitled to repayment or a credit in respect of the relevant Tax.

 

17.16  General

 

(a) In Clauses 17.16 to 17.20:

Protected Party means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of tax in relation
to a sum received or receivable (or any sum deemed for the purposes of tax to be
received or receivable) under a Finance Document.

Treaty Lender means a Lender which:

 

(a) is treated as a resident of a Treaty State for the purposes of the relevant
Treaty; and

 

(b) does not carry on a business in the Netherlands through a permanent
establishment, a fixed base or a permanent representative with which that
Lender’s participation in the Loan is effectively connected;

Treaty State means a jurisdiction having a double taxation agreement (a Treaty)
with the Netherlands which makes provision for full exemption or full refund
from tax imposed on interest.

 

(b) Unless a contrary indication appears, in Clauses 17.16 to 17.20 (inclusive)
a reference to determines or determined means a determination made in the
absolute discretion of the person making the determination.

 

17.17  Tax gross-up

 

(a) Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

(b) The Company shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facilities Agent accordingly. Similarly, a Lender shall
notify the Facilities Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facilities Agent receives such notification from a Lender
it shall notify the Company and that Obligor.

 

(c) If a Tax Deduction is required by law to be made by an Obligor, the amount
of the payment due from that Obligor shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 

Page 70



--------------------------------------------------------------------------------

(d) An Obligor is not required to make an increased payment to a Lender under
paragraph (c) for a Tax Deduction from a payment of interest on a Utilisation,
if on the date on which the payment falls due the relevant Lender is a Treaty
Lender and the Obligor making the payment is able to demonstrate that the
payment could have been made to the Lender without the Tax Deduction had that
Lender complied with its obligations under paragraph (g) below.

 

(e) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount.

 

(f) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor making that Tax Deduction
shall deliver to the Facilities Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 

(g) A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.

 

17.18  Tax indemnity

 

(a) The Company shall (within three Business Days of demand by the Facilities
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been suffered (directly or
indirectly) for or on account of tax by that Protected Party in respect of a
Finance Document.

 

(b) Paragraph (a) shall not apply:

 

  (i) with respect to any tax assessed on a Finance Party:

 

  (A) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident or as having a permanent establishment for
tax purposes; or

 

  (B) under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

if that tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

  (ii) to the extent a loss, liability or cost:

 

  (A) is compensated for by an increased payment under Clause 17.17 (Tax
gross-up); or

 

Page 71



--------------------------------------------------------------------------------

  (B) would have been compensated for by an increased payment under Clause 17.17
(Tax gross-up) but was not so compensated solely because the exclusion in
paragraph (d) of Clause 17.17 (Tax gross-up) applied.

 

(c) A Protected Party making, or intending to make a claim under paragraph
(a) shall promptly notify the Facilities Agent of the event which will give, or
has given, rise to the claim, following which the Facilities Agent shall notify
the Parent.

 

(d) A Protected Party shall, on receiving a payment from an Obligor under this
Clause 17.18, notify the Facilities Agent.

 

17.19  Tax credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines in
its absolute discretion exercised in good faith that:

 

(a) a Tax Credit is attributable to that Tax Payment; and

 

(b) that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

17.20  Value added tax

 

(a) All consideration expressed to be payable under a Finance Document by any
party to a Finance Party shall be deemed to be exclusive of any VAT. If VAT is
chargeable on any supply made by any Finance Party to any party in connection
with a Finance Document, that party shall pay to the Finance Party (in addition
to and at the same time as paying the consideration) an amount equal to the
amount of the VAT.

 

(b) Where a Finance Document requires any party to reimburse a Finance Party for
any costs or expenses, that party shall also at the same time pay and indemnify
the Finance Party against all VAT incurred by the Finance Party in respect of
the costs or expenses to the extent that the Finance Party reasonably determines
that it is not entitled to credit or repayment of the VAT.

 

17.21  Tax gross-up

 

(a) Each Obligor must make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b) If an Obligor or a Lender is aware that an Obligor must make a Tax Deduction
(or that there is a change in the rate or the basis of a Tax Deduction), it must
promptly notify the Facilities Agent. The Facilities Agent must then promptly
notify the affected Parties.

 

(c) Except as provided below, if a Tax Deduction is required by law to be made
by an Obligor, the amount of the payment due from the Obligor will be increased
to an amount which (after making the Tax Deduction) leaves an amount equal to
the payment which would have been due if no Tax Deduction had been required.

 

Page 72



--------------------------------------------------------------------------------

(d) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and must make any payment required in connection with that
Tax Deduction within the time allowed by law.

 

(e) Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor must deliver to the Facilities
Agent for the relevant Finance Party evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) the
appropriate payment has been paid to the relevant taxing authority.

 

(f) Where possible, each Finance Party shall, in consultation with the Company,
take all reasonable steps to reduce the risk of a Tax Deduction being required
by law or reduce the amount of such Tax Deduction, including, without
limitation, transferring its rights and obligations under the Finance Documents
to an Affiliate, changing its Facility Office or co-operating with each Obligor
by using its commercially reasonable endeavours to complete any procedural
formalities necessary for that Obligor to obtain authorisation to make payments
without a Tax Deduction.

 

17.22  Tax indemnity

 

(a) Except as provided below, the Company must indemnify a Finance Party against
any loss or liability which that Finance Party acting reasonably determines will
be or has been suffered (directly or indirectly) by that Finance Party for or on
account of Tax in relation to a payment received or receivable (or any payment
deemed to be received or receivable) under a Finance Document.

 

(b) Paragraph (a) above does not apply to any Tax assessed on a Finance Party
under the laws of the jurisdiction in which:

 

  (i) that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes or as having a permanent establishment for tax purposes; or

 

  (ii) that Finance Party’s Facility Office is located in respect of amounts
received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.

 

(c) Paragraph (a) above does not apply to the extent a loss, liability or cost
is compensated for by any increased payment under Clause 17.21 (Tax gross-up).

 

(d) A Finance Party making, or intending to make, a claim under paragraph
(a) above must promptly notify the Company of the event which will give, or has
given, rise to the claim.

 

17.23  Tax Credit

 

(a) Where any payment has been made subject to a Tax Deduction, a Finance Party
agrees to use its reasonable endeavours to complete any procedural formalities
necessary for the relevant Finance Party to obtain any Tax Credit available as a
result of the payment being made subject to a Tax Deduction.

 

Page 73



--------------------------------------------------------------------------------

(b) If an Obligor makes a Tax Payment and the relevant Finance Party determines
in its absolute discretion exercised in good faith that:

 

  (i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

  (ii) it has used and retained that Tax Credit (on a consolidated basis if
relevant to the determination of its allowable credit for foreign taxes paid or
accrued),

the Finance Party must pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been if the Tax Payment had not been required to be made by the
Obligor.

 

17.24  Stamp taxes

The Company must pay and indemnify each Finance Party against any stamp duty,
registration or other similar Tax payable in connection with the entry into,
performance or enforcement of any Finance Document, except for any such Tax
payable in connection with the entry into a Transfer Certificate.

 

17.25  Value added taxes

 

(a) Any amount (including costs and expenses) payable under a Finance Document
by an Obligor is exclusive of any value added tax or any other Tax of a similar
nature which might be chargeable in connection with that amount. If any such Tax
is chargeable, the Obligor must pay to the Finance Party (in addition to and at
the same time as paying that amount) an amount equal to the amount of that Tax
(and such Finance Party shall as soon as reasonably practicable provide an
appropriate value added tax invoice to the Obligor).

 

(b) The obligation of any Obligor under paragraph (a) above will be reduced to
the extent that the Finance Party determines (acting reasonably) that it is
entitled to repayment or a credit in respect of the relevant Tax.

 

17.26  US FATCA Withholding Tax Requirements

In this Clause 17.26:

 

Code means the United States Internal Revenue Code of 1986, as amended.

 

(a) Notwithstanding the provisions of this Clause 17, no payments by or on
account of any obligation of an Obligor under the Finance Documents shall be
required to be increased due to a Tax Deduction required under sections 1471 to
1474 (inclusive) of the Code, or any current or future regulations or official
interpretations thereof.

 

(b) The Facilities Agent and each Lender will deliver to the Company and to any
other appropriate party any form or other documentation required to be delivered
pursuant to the Code, the United States Treasury regulations promulgated
thereunder or any official interpretations thereof sufficient to permit each
Obligor to determine whether it may make payments without an obligation to
withhold Tax under sections 1471 to 1474 (inclusive) of the Code.

 

Page 74



--------------------------------------------------------------------------------

18. INCREASED COSTS

 

18.1 Increased Costs

Subject to the exceptions set out below, the Company shall, within three
Business Days of demand by the Facilities Agent, pay for the account of a
Finance Party the amount of any Increased Cost incurred by that Finance Party or
any of its Affiliates as a result of:

 

(a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the Signing
Date; or

 

(b) compliance with any law or regulation introduced after the Signing Date.

 

18.2 Claims

 

(a) A Finance Party intending to make a claim for Increased Costs shall notify
the Facilities Agent of the event giving rise to the claim, following which the
Facilities Agent shall promptly notify the Company. Any such claim must be made
on the Company within 6 months from the date on which the Finance Party becomes
aware of such claim.

 

(b) Each Finance Party shall, as soon as practicable after a demand by the
Facilities Agent, provide a certificate confirming the amount of its Increased
Costs.

 

18.3 Exceptions

These provisions do not apply to the extent any Increased Cost is:

 

(a) attributable to a Tax Deduction required by law to be made by an Obligor;

 

(b) compensated for under another Clause in this Agreement or would have been
but for an exception in such Clause;

 

(c) compensated for by the payment of the Mandatory Cost;

 

(d) attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation;

 

(e) a tax on the overall net income or gains of a Finance Party or any of its
Affiliates;

 

(f) attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision
(BCBS) in June 2004 in the form existing at the date of this Agreement but
excluding any amendment taking account of or incorporating any measure from the
Basel III Framework (Basel II) or any other law or regulation which implements
Basel II (whether such implementation, application or compliance is by a
government, regulator, Finance Party or any of its Affiliates); or

 

(g) attributable to the implementation, or application of, or compliance with,
any Bank Levy, or any law or regulation which implements any Bank Levy (whether
such implementation, application or compliance is by a government, a regulator,
or by a Finance Party or any of its Affiliates).

 

Page 75



--------------------------------------------------------------------------------

19. OTHER INDEMNITIES

 

19.1 Currency indemnity

 

(a) The Company shall as an independent obligation, within three Business Days
of demand, indemnify each Finance Party against any loss or liability which that
Finance Party incurs as a consequence of:

 

  (i) that Finance Party receiving an amount in respect of an Obligor’s
liability under the Finance Documents; or

 

  (ii) that liability being converted into a claim, proof, judgment or order,

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.

 

(b) Unless otherwise required by law, each Obligor waives any right it may have
in any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

 

19.2 Other indemnities

The Company shall, within three Business Days of demand, indemnify each Finance
Party against any cost, loss or liability (excluding loss of profit and amounts
in respect of Margin) which that Finance Party incurs as a consequence of:

 

(a) the occurrence of any Event of Default;

 

(b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including any resulting from any distribution or redistribution of
any amount among the Lenders under this Agreement;

 

(c) a Utilisation not being made after a Utilisation Request has been delivered
for that Utilisation by reason of the operation of any one or more of the
provisions of this Agreement (other than by reason of negligence or default by
that Finance Party alone); or

 

(d) a Utilisation (or part of a Utilisation) not being prepaid in accordance
with a notice of prepayment.

The Company’s liability in each case includes any loss or expense on account of
funds borrowed, contracted for or utilised to fund any amount payable under any
Finance Document, any amount repaid or prepaid or any Utilisation.

 

19.3 Indemnity to the Facilities Agent

The Company shall, within three Business Days of demand, indemnify the
Facilities Agent against any loss or liability incurred by the Facilities Agent
(acting reasonably) as a result of:

 

(a) investigating any event which it reasonably believes to be a Default
provided that prior to any such investigation being commenced the Facilities
Agent has consulted the Company concerning such event if the Facilities Agent,
acting in good faith, considers that it can do so without prejudicing the
position of the Finance Parties; or

 

Page 76



--------------------------------------------------------------------------------

(b) acting or relying on any notice which the Facilities Agent reasonably
believes to be genuine, correct and appropriately authorised.

 

20. MITIGATION BY THE FINANCE PARTIES

 

(a) Each Finance Party must, in consultation with the Company, take all
reasonable steps to mitigate any circumstances which arise and which result or
would result in:

 

  (i) any Tax Payment or Increased Costs being payable to that Finance Party;

 

  (ii) that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality; or

 

  (iii) that Finance Party incurring any cost of complying with the minimum
reserve requirements of the European Central Bank,

including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.

 

(b) Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

(c) The Company must indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party which are directly referable to the
Facility as a result of any step taken by it under this Clause 20.

 

(d) A Finance Party is not obliged to take any step under this Clause 20 if, in
the opinion of that Finance Party (acting reasonably), to do so could reasonably
be expected to be prejudicial to it.

 

21. COSTS AND EXPENSES

 

21.1 Initial costs

Subject to Clause 21.4 (Legal fees), the Company shall, within three Business
Days of demand, pay to the Facilities Agent and the Arrangers the amount of all
reasonable costs and expenses (including legal fees) reasonably incurred by them
in connection with the negotiation, preparation, printing, execution and
syndication of the Finance Documents.

 

21.2 Subsequent costs

 

(a) Subject to Clause 21.4 (Legal fees), the Company must promptly on demand pay
to the Facilities Agent the amount of all reasonable costs and expenses
(including legal fees) reasonably incurred by it in connection with:

 

  (i) the negotiation, preparation, printing and execution of any Finance
Document (other than a Transfer Certificate) executed after the Signing Date;
and

 

  (ii) any amendment, waiver or consent requested by or on behalf of an Obligor
or an amendment required or specifically allowed by this Agreement to any
Finance Document.

 

Page 77



--------------------------------------------------------------------------------

21.3 Enforcement costs

Subject to Clause 21.4 (Legal fees), the Company must promptly on demand pay to
each Finance Party the amount of all costs and expenses (including legal fees)
properly incurred by it in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

 

21.4 Legal fees

The Company will only be liable to pay an amount in respect of legal fees under
Clauses 21.1 (Initial costs) to 21.3 (Enforcement costs) for one law firm, and,
in the case of Clauses 21.1 (Initial costs) and 21.2 (Subsequent costs),
applicable foreign counsel instructed by such law firm for the purposes of
obtaining legal opinions, and, in the case of Clause 21.3 (Enforcement costs),
applicable foreign counsel instructed by such law firm for the purposes of
enforcing or preserving any rights under any Finance Document, representing all
of the Finance Parties together.

 

21.5 Acknowledgment of benefit, discount or credit

The Company acknowledges that each or any of the Facilities Agent and the
Arrangers may receive a benefit, including without limitation, a discount,
credit or other accommodation, from any relevant legal counsel based on the
legal fees such legal counsel may receive on account of their relationship with
the Facilities Agent and the Arrangers including, without limitation, fees paid
pursuant to the Finance Documents.

 

22. GUARANTEE AND INDEMNITY

 

22.1 Guarantee and indemnity by the Company

 

(a) The Company irrevocably and unconditionally:

 

  (i) guarantees to each Finance Party punctual performance by each Borrower
that is its Subsidiary of all that Borrower’s payment obligations under the
Finance Documents;

 

  (ii) undertakes with each Finance Party that whenever a Borrower that is its
Subsidiary does not pay any amount when due under any Finance Document, it shall
immediately on demand by the Facilities Agent pay that amount as if it was the
principal obligor; and

 

  (iii) indemnifies each Finance Party immediately on demand against any loss or
liability suffered by that Finance Party if any payment obligation guaranteed by
it hereunder is or becomes unenforceable, invalid or illegal; the amount of the
cost, loss or liability under this indemnity shall be equal to the amount which
that Finance Party would otherwise have been entitled to recover.

 

(b) The guarantee in Clause 22.1(a) is a continuing guarantee and will extend to
the ultimate balance of sums payable by any of the Company’s Subsidiaries under
the Finance Documents, regardless of any intermediate payment or discharge in
whole or in part.

 

22.2 Guarantee and indemnity by Carnival plc

 

(a) Carnival plc irrevocably and unconditionally:

 

Page 78



--------------------------------------------------------------------------------

  (i) guarantees to each Finance Party punctual performance by each Borrower
that is its Subsidiary of all that Borrower’s payment obligations under the
Finance Documents;

 

  (ii) undertakes with each Finance Party that whenever a Borrower that is its
Subsidiary does not pay any amount when due under any Finance Document, it shall
immediately on demand by the Facilities Agent pay that amount as if it was the
principal obligor; and

 

  (iii) indemnifies each Finance Party immediately on demand against any loss or
liability suffered by that Finance Party if any payment obligation guaranteed by
it hereunder is or becomes unenforceable, invalid or illegal; the amount of the
cost, loss or liability under this indemnity shall be equal to the amount which
that Finance Party would otherwise have been entitled to recover.

 

(b) The guarantee in Clause 22.2(a) is a continuing guarantee and will extend to
the ultimate balance of sums payable by any of Carnival plc’s Subsidiaries under
the Finance Documents, regardless of any intermediate payment or discharge in
whole or in part.

 

22.3 Reinstatement

 

(a) If any discharge, release or arrangement (whether in respect of the
obligations of any Obligor or any security for those obligations or otherwise)
is made in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored on insolvency, liquidation,
administration or otherwise without limitation, the liability of each Guarantor
under this Clause will continue as if the discharge or arrangement had not
occurred.

 

(b) Each Finance Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

 

22.4 Waiver of defences

The obligations of each Guarantor under this Clause 22 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 22 (without
limitation and whether or not known to it or any Finance Party) including:

 

(a) any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

(b) the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Carnival
Corporation & plc Group;

 

(c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person;

 

(d) any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realise the full value of any
security;

 

Page 79



--------------------------------------------------------------------------------

(e) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

(f) any amendment, supplement, extension, restatement (however fundamental and
whether or not more onerous) or replacement of any Finance Document or any other
document or security including without limitation any change in the purpose of,
any extension of or any increase in, any facility or the addition of any new
facility under any Finance Document or other document or security;

 

(g) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

(h) any insolvency or similar proceedings.

 

22.5 Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 22. This waiver applies irrespective of any law or
any provision of the Finance Documents to the contrary.

 

22.6 Appropriations

 

(a) Until all amounts which may be or become payable by any of the Company’s
Subsidiaries under the Finance Documents have been irrevocably paid in full,
each Finance Party (or any trustee or agent on its behalf) may:

 

  (i) refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts; or

 

  (ii) apply and enforce the same in such manner and order as it sees fit
(whether against those amounts or otherwise) and the Company shall not be
entitled to the benefit of the same; and

 

  (iii) hold in an interest-bearing suspense account (bearing interest at market
rates) any moneys received from the Company or on account of the Company’s
liability under this Clause 22.

 

(b) Until all amounts which may be or become payable by any of Carnival plc’s
Subsidiaries under the Finance Documents have been irrevocably paid in full,
each Finance Party (or any trustee or agent on its behalf) may:

 

  (i) refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts; or

 

  (ii) apply and enforce the same in such manner and order as it sees fit
(whether against those amounts or otherwise) and Carnival plc shall not be
entitled to the benefit of the same; and

 

  (iii) hold in an interest-bearing suspense account any moneys received from
Carnival plc or on account of Carnival plc’s liability under this Clause 22.

 

Page 80



--------------------------------------------------------------------------------

22.7 Non-competition

 

(a) The Company shall, until all sums whatsoever payable (or which may become
payable) by any of its Subsidiaries under or in connection with the Finance
Documents have been irrevocably paid in full, exercise only in accordance with
the Facilities Agent’s instructions:

 

  (i) its rights of subrogation, contribution and indemnity against that
Subsidiary;

 

  (ii) its right to take the benefit of, share in or enforce any security or
other guarantee or indemnity for that Subsidiary’s obligations under the Finance
Documents held by any of the Finance Parties;

 

  (iii) its rights to prove or claim in the bankruptcy, liquidation,
administration or other insolvency proceedings of that Subsidiary;

 

  (iv) its rights to bring legal or other proceedings for an order requiring
that Subsidiary to make any payment, or perform any obligation, in respect of
which the Company has given a guarantee, undertaking or indemnity under this
Clause 22; and

 

  (v) its rights to exercise any right of set-off against that Subsidiary.

 

(b) Any amount recovered as a result of the exercise of the rights described in
Clause 22.7(a) above shall be held on trust for the Facilities Agent on behalf
of the Finance Parties and paid to the Facilities Agent for the Finance Parties
on demand. The Company warrants to the Finance Parties that it has not taken any
security from its Subsidiaries in relation to the Finance Documents and agrees
not to do so until the Finance Parties receive all sums payable by those
Subsidiaries under the Finance Documents. Any security taken by the Company in
breach of this provision and all moneys at any time received in respect thereof
shall be held in trust for the Finance Parties.

 

(c) Carnival plc shall, until all sums whatsoever payable (or which may become
payable) by any of its Subsidiaries under or in connection with the Finance
Documents have been irrevocably paid in full, exercise only in accordance with
the Facilities Agent’s instructions:

 

  (i) its rights of subrogation, contribution and indemnity against that
Subsidiary;

 

  (ii) its right to take the benefit of, share in or enforce any security or
other guarantee or indemnity for that Subsidiary’s obligations under the Finance
Documents held by any of the Finance Parties;

 

  (iii) its rights to prove or claim in the bankruptcy, liquidation,
administration or other insolvency proceedings of that Subsidiary;

 

  (iv) its rights to bring legal or other proceedings for an order requiring
that Subsidiary to make any payment, or perform any obligation, in respect of
which Carnival plc has given a guarantee, undertaking or indemnity under this
Clause 22; and

 

  (v) its rights to exercise any right of set-off against that Subsidiary.

 

Page 81



--------------------------------------------------------------------------------

(d) Any amount recovered as a result of the exercise of the rights described in
Clause 22.7(c) above shall be held on trust for the Facilities Agent on behalf
of the Finance Parties and paid to the Facilities Agent for the Finance Parties
on demand. Carnival plc warrants to the Finance Parties that it has not taken
any security from its Subsidiaries in relation to the Finance Documents and
agrees not to do so until the Finance Parties receive all sums payable by those
Subsidiaries under the Finance Documents. Any security taken by Carnival plc in
breach of this provision and all moneys at any time received in respect thereof
shall be held in trust for the Finance Parties.

 

22.8 Additional security

Each guarantee in Clause 22.1 (Guarantee and indemnity by the Company) is in
addition to and is not in any way prejudiced by any other guarantee or security
now or subsequently held by any Finance Party.

 

23. REPRESENTATIONS

 

23.1 Representations

The representations set out in this Clause are made in accordance with Clause
23.10 (Times for making representations).

 

23.2 Status

Each Obligor is duly incorporated and validly existing under the laws of its
jurisdiction of incorporation as a limited liability company, a corporation, or
other legal entity and has the power to execute, deliver and perform its
obligations under the Finance Documents; all necessary corporate action has been
taken by each Obligor to authorise the execution, delivery and performance of,
the Finance Documents to which it is or will be a party and each Finance
Document to which it is a party constitutes valid and legally binding and
enforceable obligations in accordance with its terms (subject to applicable
bankruptcy, reorganisation, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)); each Obligor has the power to own its
assets and carry on its business as it is being conducted where a lack of such
power would have a Material Adverse Effect.

 

23.3 Non-conflict

The execution, delivery and performance by each Obligor of the Finance Documents
will not contravene any existing law, regulation or authorisation to which that
Obligor is subject, result in the breach of or default under any agreement or
other instrument to which that Obligor is a party or which is binding upon that
Obligor or its assets or contravene any provision of that Obligor’s
constitutional documents.

 

23.4 No default

 

(a) No Default has occurred and is outstanding or will result from the execution
of, or the performance of any transaction contemplated by, any Finance Document.

 

(b) No Obligor nor any of its respective Subsidiaries is in default under any
agreement relating to Borrowed Money to which it or any of its respective
Subsidiaries is a party or by which it or any of its respective Subsidiaries may
be bound which default would have a Material Adverse Effect.

 

Page 82



--------------------------------------------------------------------------------

23.5 Financial statements

The Carnival Corporation & plc Group’s audited financial statements most
recently delivered to the Facilities Agent (which, in the case of the Carnival
Corporation & plc Group at the Signing Date, are the Original Financial
Statements):

 

(a) have been prepared in accordance with GAAP, consistently applied; and

 

(b) fairly represent its financial condition (consolidated, if applicable) as at
the date to which they were drawn up,

except, in each case, as disclosed to the contrary in those financial
statements.

 

23.6 No material adverse change

There has been no adverse change in the business or consolidated financial
condition of the Carnival Corporation & plc Group since the date to which the
Original Financial Statements were drawn up which would have a Material Adverse
Effect.

 

23.7 Litigation

No litigation, arbitration or administrative proceedings is taking place,
pending or to its knowledge, threatened against an Obligor or any Material
Subsidiary, which is likely to be determined adversely to the relevant member of
the Carnival Corporation & plc Group and, if so determined, would be likely to
have a Material Adverse Effect.

 

23.8 Pari passu ranking

The obligations of each Obligor under the Finance Documents to which it is a
party rank at least pari passu with all its other present unsecured and
unsubordinated indebtedness with the exception of any obligations which are
mandatorily preferred by law.

 

23.9 United States Law

 

(a) In this Subclause:

 

  (i) Anti-Terrorism Law means each of:

 

  (A) Executive Order No. 13224 on Terrorist Financing: Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism issued September 23, 2001, as amended by Order 13268 (as so amended,
the Executive Order);

 

  (B) the regulations of the Office of Foreign Assets Control (OFAC) of the U.S.
Department of Treasury, 31 C.F.R., Subtitle B, Chapter V;

 

  (C) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(commonly known as the USA Patriot Act) (the USA Patriot Act); and

 

Page 83



--------------------------------------------------------------------------------

  (D) the Money Laundering Control Act of 1986, 18 U.S.C. sect. 1956;

 

  (ii) controlled has the meaning given to it in the United States Investment
Company Act of 1940;

 

  (iii) investment company has the meaning given to it in the United States
Investment Company Act of 1940;

 

  (iv) public utility has the meaning given to it in the United States Federal
Power Act of 1920; and

 

  (v) Restricted Party means any person listed:

 

  (A) in the Annex to the Executive Order;

 

  (B) on the “Specially Designated Nationals and Blocked Persons” list
maintained by the OFAC; or

 

  (C) in any successor list to either of the foregoing.

 

(b) No Obligor which is incorporated in the United States of America or a state
thereof is:

 

  (i) an investment company or controlled by an investment company or required
to register as an investment company;

 

  (ii) a public utility, or subject to regulation, under the United States
Federal Power Act of 1920; or

 

  (iii) subject to regulation under any United States Federal or State law or
regulation that limits its ability to incur indebtedness.

 

(c) No Obligor nor any of its respective Affiliates is, or is controlled by, a
Restricted Party.

 

(d) No Obligor nor any of its respective Subsidiaries, to that Obligor’s
knowledge, is in breach of or is the subject of any material action or
investigation under any applicable Anti-Terrorism Law.

 

(e) Each Obligor and each of its respective Subsidiaries have taken reasonable
measures to promote compliance with applicable Anti-Terrorism Laws.

 

23.10  Times for making representations

 

(a) The representations set out in this Clause 23 are made by each Original
Obligor on the Signing Date in respect of itself (and its respective
Subsidiaries if so stated in the representation so concerned) to each Finance
Party.

 

(b) Unless a representation is expressed to be given at a specific date, each
representation (other than Clause 23.4 (No default) to Clause 23.7 (Litigation)
inclusive) is deemed to be repeated by the Company and each Borrower to each
Finance Party on the date of each Utilisation Request, each Utilisation Date,
the first day of each Interest Period and, in the case of an Additional
Borrower, by the Additional Borrower on the day on which the Subsidiary becomes
an Additional Borrower.

 

Page 84



--------------------------------------------------------------------------------

(c) When a representation is repeated, it shall be made with reference to the
facts and circumstances existing at the time of repetition.

 

24. INFORMATION UNDERTAKINGS

 

24.1 Financial statements

 

(a) The Company must supply to the Facilities Agent (in sufficient copies for
all the Lenders if the Facilities Agent so requests):

 

  (i) the audited consolidated financial statements of the Carnival
Corporation & plc Group for each of its financial years (which will be the
Carnival Corporation 10-K as filed with the SEC);

 

  (ii) the unaudited consolidated financial statements of the Carnival
Corporation & plc Group for each of the first three fiscal quarters in each of
its financial years (which will be the Carnival Corporation 10-Q as filed with
the SEC); and

 

  (iii) the registration statements and reports filed with the SEC (including
the Carnival Corporation 10-K) by the Company and Carnival plc.

 

(b) All financial statements must be supplied as soon as they are available and:

 

  (i) in the case of the audited consolidated financial statements of the
Carnival Corporation & plc Group, within 120 days;

 

  (ii) in the case of unaudited quarterly financial statements of the Carnival
Corporation & plc Group, within 75 days; and

 

  (iii) in the case of registration statements and reports filed with the SEC,
within 15 days,

of the end of the relevant financial period (or in the case of Clause
24.1(a)(iii) above, of the date of filing with the SEC in accordance with the
time periods specified in the rules and regulations of the SEC).

 

24.2 Form of financial statements

The Company must ensure that each set of financial statements supplied under
this Agreement fairly presents the financial condition (consolidated or
otherwise) of the relevant person as at the date to which those financial
statements were drawn up. The Company shall not be required to produce footnotes
to the unaudited financial statements.

 

24.3 Compliance Certificate

 

(a) The Company must supply to the Facilities Agent a Compliance Certificate
with each set of financial statements sent to the Facilities Agent under this
Agreement.

 

(b) A Compliance Certificate must be signed by a senior financial officer of the
Company.

 

Page 85



--------------------------------------------------------------------------------

24.4 Information - miscellaneous

 

(a) The Company must supply to the Facilities Agent (in sufficient copies for
all the Lenders if the Facilities Agent so requests):

 

  (i) copies of all documents despatched by the Company or Carnival plc to its
creditors generally at the same time as the documents are despatched;

 

  (ii) promptly on request, a list of the then current Material Subsidiaries;
and

 

  (iii) promptly on request, such further information regarding the financial
condition and operations of the Carnival Corporation & plc Group as any Finance
Party through the Facilities Agent may reasonably require except information
which is confidential in relation to third parties or which the Company is
prohibited from disclosing by law or by regulatory requirement.

 

(b) The Company must provide written notice to the Facilities Agent of any
information posted to the website identified in Clause 24.6(a)(ii) for the
benefit of its shareholders, and for this purpose only the Facilities Agent
agrees that it will accept such notification by email. The Company shall provide
such notification as soon as practicable after the relevant information is
posted to the website.

 

24.5 Notification of Default

The Company must notify the Facilities Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

 

24.6 Use of websites

 

(a) Except as provided below, the Company may deliver any information under this
Agreement to a Lender by posting it on to an electronic website if:

 

  (i) the Facilities Agent and the Lender agree, it being understood that,
subject to Clause 24.6(b) below, the Facilities Agent and all Original Lenders
provide their consent for all of the information under Clause 24.1(a) (Financial
statements) to be so delivered;

 

  (ii) the Company and the Facilities Agent designate an electronic website for
this purpose which, for the purpose of Clause 24.1(a) (Financial statements)
hereof shall be www.carnivalcorp.com, until and unless the Company sends written
notice to the Facilities Agent advising of a change to the details of the
website;

 

  (iii) the Company notifies the Facilities Agent of the address of and password
(if any) for the website (other than with respect to the information
contemplated by Clause 24.1(a) (Financial statements) which shall be posted to
the website identified in paragraph (ii) above); and

 

  (iv) the information posted is in a format agreed between the Company and the
Facilities Agent.

The Facilities Agent must supply each relevant Lender with the address of and
password for the website.

 

Page 86



--------------------------------------------------------------------------------

(b) Notwithstanding the above, the Company must supply to the Facilities Agent
in paper form a copy of any information posted on the website together with
sufficient copies for:

 

  (i) any Lender not agreeing to receive information via the website; and

 

  (ii) within ten Business Days of request, any other Lender, if that Lender so
requests.

 

(c) The Company must promptly upon becoming aware of its occurrence, notify the
Facilities Agent if:

 

  (i) the website cannot be accessed;

 

  (ii) the website or any information on the website is infected by any
electronic virus or similar software;

 

  (iii) the password (if any) for the website is changed; or

 

  (iv) any information to be supplied under this Agreement is posted on the
website or amended after being posted.

If the circumstances in paragraph (i) or (ii) above occur, the Company must
supply any information required under this Agreement in paper form during the
time that the website is not available.

 

24.7 “Know your customer” checks

 

(a) The Company shall promptly upon the written request of the Facilities Agent
supply, or procure the supply of, such documentation and other evidence about
each Obligor and each Additional Borrower as is reasonably requested by the
Facilities Agent, for itself, on behalf of any Lender or on behalf of any
prospective New Lender, in order for the Facilities Agent, that Lender or
prospective New Lender to carry out and be satisfied with the results of all
necessary “know your customer” checks that it is required to carry out by reason
of being a party to the transactions contemplated in the Finance Documents,
provided that (subject to any change of law, change of regulation or a change in
a Lender’s internal compliance procedures, or any change in the interpretation,
administration or application thereof, that is made, in each case, in accordance
with a Lender’s normal practice in respect of companies which are listed (at all
times when the Company is listed) investment grade (at all times when the
Company’s debt is of investment grade) and (at all times) of a comparable credit
standing to the Company (other than, in each case, on those companies first
becoming a customer of that Lender), or any change in status of any Obligor
after the Signing Date, that might reasonably result in further documentation or
other evidence being required) the Facilities Agent may only make one such
request in respect of itself, each Lender and each prospective New Lender.

 

(b) Each Lender shall promptly upon the request of the Facilities Agent supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Facilities Agent (for itself) in order for the Facilities Agent
to carry out and be satisfied with the results of all necessary “know your
customer” checks that it is required to carry out pursuant to the transactions
contemplated in the Finance Documents.

 

Page 87



--------------------------------------------------------------------------------

25. FINANCIAL COVENANTS

 

25.1 Definitions

Borrowed Money or moneys borrowed means, at any time, all borrowings of the
respective members of the Carnival Corporation & plc Group whether secured or
unsecured and shall be deemed to include (to the extent that the same would not
otherwise fall to be taken into account):

 

(a) the principal amount for the time being owing (other than to any member of
the Carnival Corporation & plc Group) of all debentures (as defined in section
738 of the Companies Act 2006) notwithstanding that the same may be or have been
issued in whole or in part for a consideration other than cash; except that, in
the case of a debenture issued at a discount which contains provisions for
prepayment or acceleration, the principal amount thereof at any relevant time
shall be deemed to be the highest amount which would, if such debenture were
then to be repaid in accordance with any such provision for prepayment or
acceleration, be repayable in respect of the principal amount thereof;

 

(b) the outstanding amount raised by the acceptance of bills (not being
acceptances of trade bills in respect of the purchase or sale of goods in the
ordinary course of trading) by any member of the Carnival Corporation & plc
Group or by any bank or accepting house under any acceptance credit opened on
behalf of any member of the Carnival Corporation & plc Group;

 

(c) the fixed premium payable on final redemption or repayment of any
debentures, share capital or other Borrowed Moneys falling to be taken into
account;

 

(d) the nominal amount of any issued share capital and the principal amount of
any Borrowed Moneys, the redemption or repayment whereof is guaranteed or the
subject of any indemnity or otherwise secured (and where part only is so secured
to the extent so secured) by any other member of the Carnival Corporation & plc
Group except insofar as either the benefit of such guarantee or indemnity or
security or the beneficial interest in the right to such redemption or repayment
is held by another member of the Carnival Corporation & plc Group or such
nominal or principal amount is otherwise taken into account hereunder;

Provided that:

 

  (i) moneys borrowed by any member of the Carnival Corporation & plc Group for
the purpose of repaying or redeeming (with or without premium) in whole or in
part any other Borrowed Moneys falling to be taken into account and intended to
be applied for such purposes within six months after the borrowing thereof and
so applied shall not during such period except to the extent not so applied
themselves be taken into account;

 

  (ii) moneys borrowed by any member of the Carnival Corporation & plc Group and
owing to any other member of the Carnival Corporation & plc Group shall not
(save to the extent mentioned in (iii) below) be taken into account;

 

  (iii)

moneys borrowed by a member of the Carnival Corporation & plc Group which is a
partly owned Subsidiary of the Company and not owing to the Company or another
member of the Carnival Corporation & plc Group shall be taken into account
subject to the exclusion of that proportion thereof as

 

Page 88



--------------------------------------------------------------------------------

 

equals the minority proportion but the minority proportion of any moneys
borrowed by a member of the Carnival Corporation & plc Group from a partly-owned
Subsidiary (which would otherwise be excluded by virtue of (ii) above) shall be
included; for these purposes minority proportion shall mean that proportion of
the issued equity share capital (within the meaning of section 548 of the
Companies Act 2006) of the partly-owned Subsidiary which is not attributable
directly or indirectly to the Company;

 

  (iv) moneys borrowed by a member of the Carnival Corporation & plc Group
expressed in or calculated by reference to a currency other than US Dollars
shall be converted into US Dollars in the manner used in the financial
statements filed by the Carnival Corporation & plc Group with the SEC;

 

  (v) moneys borrowed against the security of an asset in respect of which there
is no recourse against any member of the Carnival Corporation & plc Group other
than to that asset shall not be taken into account; and

 

  (vi) Excluded Indebtedness shall not be taken into account.

Capital Lease means with respect to any person, any lease of any property
(whether real, personal or mixed) by such person as lessee that, in accordance
with GAAP, either would be required to be classified and accounted for as a
capital lease on a balance sheet of such person or otherwise be disclosed as
such in a note to such balance sheet, other than, in the case of the Company and
Carnival plc or a Subsidiary, any such lease under which the Company, Carnival
plc or such Subsidiary is the lessor.

Consolidated Capital means, at any time, the aggregate of the Issued Capital and
Consolidated Reserves of the Carnival Corporation & plc Group and all Borrowed
Moneys for the time being undischarged.

Consolidated Net Interest Charges means Interest Payable less Interest
Receivable during the relevant Measurement Period.

EBITDA means the consolidated net income of the Carnival Corporation & plc Group
for the relevant Measurement Period:

 

(a) before any deduction for Taxes;

 

(b) before any deduction for Consolidated Net Interest Charges and before any
amortisation of upfront fees and expenses in relation to Borrowed Money;

 

(c) before any deduction for depreciation or impairment;

 

(d) before any deduction for amortisation; and

 

(e) excluding exceptional items and separately disclosable items (for the
avoidance of doubt, including restructuring items),

but adjusted by deducting any amounts attributable to minority interests.

Excluded Indebtedness means any Indebtedness (including Indebtedness pursuant to
a U.S. leveraged lease financing including a U.S. lease to service contract
under Section 7701(e) of the Internal Revenue Code of 1986 (as amended from time
to time)), the payment of which is provided for by the deposit of cash, cash
equivalents or letters of credit with one or more investment-grade banks or
other financial institutions acting as payment undertaker, irrespective whether
any such arrangements constitutes a defeasance under GAAP.

 

Page 89



--------------------------------------------------------------------------------

GAAP means generally accepted accounting principles in the United States.

Indebtedness means (a) any liability of any person (i) for borrowed money, or
under any reimbursement obligation related to a letter of credit or bid or
performance bond facility, or (ii) evidenced by a bond, note, debenture or other
evidence of indebtedness (including a purchase money obligation) representing
extensions of credit or given in connection with the acquisition of any
business, property, service or asset of any kind, including without limitation,
any liability under any commodity, interest rate or currency exchange hedge or
swap agreement (other than a trade payable, other current liability arising in
the ordinary course of business or commodity, interest rate or currency exchange
hedge or swap agreement arising in the ordinary course of business) or (iii) for
obligations with respect to (A) an operating lease, or (B) a lease of real or
personal property that is or would be classified and accounted for as a Capital
Lease; (b) any liability of others either for any lease, dividend or letter of
credit, or for any obligation described in the preceding Clause (a) that (i) the
person has guaranteed or that is otherwise its legal liability (whether
contingent or otherwise or direct or indirect, but excluding endorsements or
negotiable instruments for deposit or collection in the ordinary course of
business) or (ii) is secured by any Security Interest on any property or asset
owned or held by that person, regardless whether the obligation secured thereby
shall have been assumed by or is a personal liability of that person; and
(c) any amendment, supplement, modification, deferral, renewal, extension or
refunding of any liability of the types referred to in Clauses (a) and
(b) above; provided however, that Indebtedness shall not include Excluded
Indebtedness.

Interest means the aggregate interest, guarantee commission and amounts in the
nature of interest paid or payable in respect of any Borrowed Moneys (other than
agency, arrangement, management or participation fees or fees of any other
nature).

Interest Payable means the aggregate of:

 

(a) all Interest attributable to the Carnival Corporation & plc Group and
charged to the Carnival Corporation & plc Group’s consolidated profit and loss
account during the relevant Measurement Period; and

 

(b) the interest (or equivalent) element of payments under finance leases
attributable to the Carnival Corporation & plc Group and charged to the Carnival
Corporation & plc Group’s consolidated profit and loss account during that
Measurement Period;

in each case and calculated on the basis that:

 

  (i) the amount of Interest accrued will be increased by an amount equal to any
amount payable by any member of the Carnival Corporation & plc Group under
interest rate hedging arrangements in relation to that Measurement Period; and

 

  (ii) the amount of Interest accrued will be reduced by an amount equal to any
amount payable to any member of the Carnival Corporation & plc Group under
interest rate hedging arrangements in relation to that Measurement Period.

Interest Receivable means all interest and amounts in the nature of interest
attributable to the Carnival Corporation & plc Group and credited to the
Carnival Corporation & plc Group’s consolidated profit and loss account during
the relevant Measurement Period (whether or not paid).

 

Page 90



--------------------------------------------------------------------------------

Issued Capital and Consolidated Reserves means at any relevant time the
aggregate of:

 

(a) the amount paid up or credited as paid up on the issued share capital of the
Company and Carnival plc on a combined basis (for which purpose an issue or
proposed issue of share capital for cash which has been unconditionally
underwritten shall be deemed paid up to the extent that the underwriters are
liable therefor and that such capital will be paid up within four months from
the date when such underwriting liability became unconditional); and

 

(b) the amounts standing to the credit of the consolidated capital and revenue
reserves of the Carnival Corporation & plc Group (including any share premium
account or capital redemption reserve fund) after adding thereto or deducting
therefrom any balance to the credit or debit of the profit and loss account, all
determined by reference to the then latest available audited consolidated
balance sheet of Carnival Corporation (reflecting the Carnival Corporation & plc
Group) but after:

 

  (i) deducting an amount equal to any distribution declared, recommended or
made by any member of the Carnival Corporation & plc Group (otherwise than
attributable directly or indirectly to the Company) out of profits earned up to
and including the date of such balance sheet to the extent that such
distribution is not provided for in such balance sheet;

 

  (ii) excluding amounts attributable to minority interests in the Company’s or
Carnival plc’s Subsidiaries;

 

  (iii) excluding any sums set aside for deferred taxation but only to the
extent that the reduction in the tax charge represented thereby cannot be seen
with reasonable probability to continue for the foreseeable future; and

 

  (iv) deducting any amount representing any intangible assets other than
goodwill arising on consolidation.

Measurement Period means any twelve month period ending on a Testing Date.

Testing Date means the last day of each financial quarter of the Carnival
Corporation & plc Group.

 

25.2 Interpretation

 

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Facilities Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Signing Date in GAAP or in the
application thereof on the operation of such provision (or if the Facilities
Agent notifies the Company that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

Page 91



--------------------------------------------------------------------------------

(b) Any amount in a currency other than US Dollars is to be taken into account
at its US Dollars equivalent calculated on the basis of the relevant rates of
exchange used by the Carnival Corporation & plc Group in, or in connection with,
its financial statements for that period.

 

(c) No item must be credited or deducted more than once in any calculation under
this Clause.

 

25.3 Issued Capital and Consolidated Reserves

The Company must ensure that on each Testing Date Issued Capital and
Consolidated Reserves are in excess of USD5,000,000,000.

 

25.4 Gearing

The Company must ensure that on each Testing Date the aggregate of all Borrowed
Moneys (for the time being undischarged) does not exceed 65 per cent. of
Consolidated Capital at that time.

 

25.5 Interest cover

The Company must ensure that on each Testing Date the ratio of EBITDA to
Consolidated Net Interest Charges, for the Measurement Period ending on the
Testing Date, is not less than 3 to 1.

 

26. GENERAL UNDERTAKINGS

 

26.1 General

Each Obligor agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to any member of the
Carnival Corporation & plc Group and/or Material Subsidiaries, the Company and
Carnival plc shall ensure that, in respect of each of their Subsidiaries, the
relevant Carnival Corporation & plc Group member performs that covenant.

 

26.2 Authorisations

Each Obligor will obtain and comply with and do all that is necessary to
maintain in full force and effect, and shall procure that each of its
Subsidiaries obtain and comply with and do all that is necessary to maintain in
full force and effect, in all material respects the terms and conditions of all
authorisations, approvals, resolutions, exemptions, filings, notarisations,
consents, licences and concessions material to the carrying on of its business
as a member of the Carnival Corporation & plc Group, where the failure to so
comply would be likely to have a Material Adverse Effect.

 

26.3 Negative pledge

No Obligor will create or incur, or suffer to be created or incurred or come to
exist any Security Interest in respect of Indebtedness on any vessel or other of
its properties or assets of any kind, real or personal, tangible or intangible,
included in the consolidated balance sheet of the Carnival Corporation & plc
Group in accordance with GAAP, nor shall the Company permit any member of the
Carnival Corporation & plc Group to do any of the foregoing provided that solely
for the purposes of this Clause 26.3 the term Security Interest shall not
include:

 

(a) any Security Interest in respect of Excluded Assets or Excluded
Indebtedness;

 

Page 92



--------------------------------------------------------------------------------

(b) any other Security Interest in respect of Indebtedness up to an amount not
greater than 40% of the amount of the total assets of the Carnival Corporation &
plc Group as shown in the Carnival Corporation & plc Group’s most recent
consolidated balance sheet (excluding for these purposes the value of any
intangible assets); and

 

(c) any Security Interest arising pursuant to clause 24 or clause 25 under the
General Banking Conditions or any successor provision on any lien and on any
right of set-off under the General Banking Conditions.

 

26.4 Insurance

The Company (for itself and its Subsidiaries) and Carnival plc (for itself and
its Subsidiaries) will ensure that it, each other Obligor and each Material
Subsidiary will insure all of their respective properties and assets with
insurance companies to such an extent and against such risks as prudent
companies engaged in businesses similar to those of the relevant company
normally insure where the failure to so insure would have a Material Adverse
Effect if the risk concerned were to occur.

 

26.5 ERISA

The Company (for itself and its Subsidiaries) and Carnival plc (for itself and
its Subsidiaries) will ensure that it, each other Obligor and each Material
Subsidiary will comply with all applicable provisions of ERISA and the
regulations and rulings issued thereunder where failure to so comply would be
likely to have a Material Adverse Effect.

 

26.6 Margin Stock

The Company (for itself and its Subsidiaries) and Carnival plc (for itself and
its Subsidiaries) will ensure that no Borrower will use the proceeds of any
Utilisation, directly or indirectly, to buy or carry Margin Stock (as defined in
Regulations U and X issued by the Board of Governors of the United States
Federal Reserve System) or to extend credit to others for the purposes of buying
or carrying Margin Stock in any manner that might cause the borrowing or
application to violate Regulations U or X. No Obligor may use any part of any
Utilisation to acquire any security in violation of Section 13 or 14 of the
United States Securities Exchange Act of 1934.

 

26.7 Use of proceeds

No Obligor will use the proceeds of the Facilities, or lend, contribute or
otherwise make available such proceeds, to any Affiliate or other person for the
purpose of funding any activities of or business with any Restricted Party, or
in any country or territory that is subject to a general import, export,
financial or investment embargo under sanctions administered by OFAC, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, Sanctions), or in any other manner
that will result in a violation by any person (including any person
participating in the Facilities, whether as Facilities Agent, Lender or
otherwise) of Sanctions.

 

27. EVENTS OF DEFAULT

Each of the events set out in this Clause is an Event of Default.

 

Page 93



--------------------------------------------------------------------------------

27.1 Non-payment

An Obligor does not pay on the due date any amount payable by it under the
Finance Documents in the manner required under the Finance Documents and such
amount is not paid within five Business Days of receipt of written notice from
the Facilities Agent that it has not received such sum provided that if such
failure is solely the result of any bank or financial institution not promptly
remitting a payment as instructed by the Obligor and if that Obligor has taken
all reasonable steps to cause such payment to be made, the period for the remedy
of such payment failure shall be extended by a further three Business Days.

 

27.2 Breach of other obligations

An Obligor defaults in the due performance or observance of any of its covenants
under Clause 25 (Financial covenants) or any material obligations under the
Finance Documents (other than non-payment of any amount payable by it under the
Finance Documents on its due date), unless the non-compliance is remedied within
fifteen Business Days of the Facilities Agent giving notice of the
non-compliance and requesting that such default be remedied.

 

27.3 Misrepresentation

Any material representation or warranty made or deemed to be made or repeated by
an Obligor in any Finance Document is or proves to have been incorrect in any
material respect, unless the same is capable of remedy and is remedied within
fifteen Business Days of the Facilities Agent giving notice of the
misrepresentation.

 

27.4 Cross-default

Any Borrowed Money in any amount or aggregate amount at any one time, in excess
of USD100,000,000 (or its equivalent in any currency) of a Carnival Material
Group Member:

 

(a) is not paid as and when the same is and becomes due and payable (or within
any applicable grace period); or

 

(b) becomes (whether by declaration or automatically in accordance with the
relevant agreement or instrument constituting the same) due and payable prior to
the date when it would otherwise have become due by reason of any default
(however described),

provided that no Event of Default shall arise under this Clause 27.4 where the
Borrowed Money in question is a Non-Recourse Financing Arrangement.

 

27.5 Insolvency Proceedings

 

(a) An order is made or resolution passed for the winding-up or dissolution of a
Carnival Material Group Member other than:

 

  (i) for the purpose of an amalgamation, reorganisation, merger or
reconstruction agreed to in writing by the Facilities Agent (acting on the
instructions of the Majority Lenders, such agreement not to be unreasonably
withheld or delayed); or

 

  (ii) where such winding-up or dissolution is commenced as a result of the
termination of the dual-listed combination structure between the Company and
Carnival plc and where:

 

Page 94



--------------------------------------------------------------------------------

  (A) the surviving entity is (I) the Company and the Company assumes all the
obligations of Carnival plc under this Agreement, (II) Carnival plc and Carnival
plc assumes all the obligations of the Company under this Agreement or (III) a
Subsidiary of either the Company or Carnival plc (as the case may be) and such
Subsidiary assumes all the obligations of the Company or Carnival plc (as the
case may be) under this Agreement; and

 

  (B) such winding-up or dissolution is permitted under the terms of the DLC
Documents; or

 

(b) A Carnival Material Group Member makes or seeks to make any composition or
other restructuring with its creditors generally in respect of indebtedness
which it would otherwise be unable to pay or an administration or similar order
is made in relation to, or an administrator or similar officer is appointed in
respect of, the relevant Carnival Material Group Member.

 

27.6 Insolvency

A Carnival Material Group Member is deemed unable to pay its debts (within the
meaning of section 123(1)(e) or (2) of the Insolvency Act 1986) or, in relation
to any Carnival Material Group Member incorporated in Italy, is insolvent
(within the meaning of Article 5 of the Italian Insolvency Law) or, in relation
to a Borrower incorporated in The Netherlands, is declared bankrupt (failliet
verklaard) or granted a moratorium of payments (surséance verleend) within the
meaning of the Dutch Insolvency Law or an encumbrancer takes possession of or a
receiver or person with similar powers is appointed over the whole or a
substantial part of the relevant Carnival Material Group Member’s assets and
shall not be paid off or removed within fifteen Business Days, and no Event of
Default shall arise under this Clause 27.6 where the asset or property in
question is the subject a Non-Recourse Financing Arrangement.

 

27.7 Creditors’ process

 

(a) Any distress, execution or analogous event affects any substantial part of a
Carnival Material Group Member (other than a Dutch Borrower) and is not removed
or discharged within fifteen Business Days, and no Event of Default shall arise
under this Clause 27.7 where the asset or property in question is the subject a
Non-Recourse Financing Arrangement.

 

(b) A Dutch executory attachment (executorial beslag) affects any substantial
part of the assets of a Dutch Borrower.

 

27.8 Cessation of business

An Obligor ceases to carry on all or a substantial part of its business and such
cessation of business has a Material Adverse Effect.

 

27.9 Effectiveness of Finance Documents

 

(a) It is or becomes unlawful for an Obligor to perform any of its material
obligations under the Finance Documents.

 

(b) Any Finance Document is not effective or is alleged by an Obligor to be
ineffective for any reason.

 

Page 95



--------------------------------------------------------------------------------

(c) An Obligor repudiates a Finance Document.

 

27.10  United States Bankruptcy Laws

 

(a) In this Subclause:

U.S. Bankruptcy Law means the United States Bankruptcy Code 1978 or any other
United States Federal or State bankruptcy, insolvency or similar law.

U.S. Debtor means an Obligor that is incorporated or organised under the laws of
the United States of America or any State of the United States of America
(including the District of Columbia) or that has a place of business or property
in the United States of America.

 

(b) Subject to Clause 27.10(c), any of the following occurs in respect of any
U.S. Debtor which is subject to U.S. Bankruptcy Law:

 

  (i) it makes a general assignment for the benefit of creditors;

 

  (ii) it commences a voluntary case or proceeding under any U.S. Bankruptcy
Law;

 

  (iii) an involuntary case under any U.S. Bankruptcy Law is commenced against
it and is not controverted within 30 days or is not dismissed or stayed within
90 days after commencement of the case; or

 

  (iv) an order for relief or other order approving any case or proceeding is
entered under any U.S. Bankruptcy Law.

 

(c) Clause 27.10(b) shall not apply where an involuntary case is commenced
pursuant to Clause 27.10(b)(iii) above (an Involuntary Bankruptcy Event) in
respect of a Borrower (other than the Company) which:

 

  (i) does not have any actual or contingent liabilities as a Borrower under the
Finance Documents at the time the relevant Involuntary Bankruptcy Event occurs;
and

 

  (ii) is not a Material Subsidiary,

and in such circumstances:

 

  (iii) such Borrower shall, with effect from such Involuntary Bankruptcy Event,
be prevented from incurring any actual or contingent obligations as a Borrower
under any of the Finance Documents; and

 

  (iv) the Company undertakes to use its reasonable endeavours to procure the
resignation of such Borrower as soon as reasonably practicable.

 

27.11  Article 2447 or 2482-ter of the Italian Civil Code

The occurrence of the circumstances set forth in Article 2447, or 2482-ter, as
applicable, of the Italian Civil Code in relation to a Carnival Material Group
Member incorporated in Italy unless, no later than 30 days from the date on
which such Carnival Material Group Member’s directors have knowledge of such
occurrence, a shareholders’ meeting is convened to vote on a resolution
approving either: (a) a capital increase to comply with the minimum capital

 

Page 96



--------------------------------------------------------------------------------

requirements under Italian law (and such capital increase has been fully paid up
in the next following 30 days) or (b) in respect of a Carnival Material Group
Member which is incorporated as a società per azioni, the transformation of such
company into a società a responsabilità limitata.

 

27.12  Tax Status

A notice under Article 36 Tax Collection Act (Invorderingswet 1990) has been
given by any member of the Carnival Corporation & plc Group.

 

27.13  Acceleration

 

(a) If an Event of Default described in Clause 27.10(b) (United States
Bankruptcy Laws) occurs the Total Tranche A Commitments, the Total Tranche B
Commitments and the Total Tranche C Commitments will, if not already cancelled
under this Agreement, be immediately and automatically cancelled and all amounts
outstanding under the Finance Documents shall become immediately due and payable
without notice from the Facilities Agent, without the requirement of notice or
any other formality.

 

(b) If an Event of Default, other than as described in paragraph (a) above, is
outstanding, the Facilities Agent may, and must if so instructed by the Majority
Lenders, by notice to the Company:

 

  (i) cancel all or any part of the Total Tranche A Commitments, the Total
Tranche B Commitments and the Total Tranche C Commitments; and/or

 

  (ii) declare that all or part of any amounts outstanding under the Finance
Documents are:

 

  (A) immediately due and payable; and/or

 

  (B) payable on demand by the Facilities Agent acting on the instructions of
the Majority Lenders; and/or

 

  (iii) declare that full cash cover in respect of each Bond is immediately due
and payable whereupon it shall become immediately due and payable.

Any notice given under this Subclause will take effect in accordance with its
terms.

 

28. CHANGES TO THE LENDERS

 

28.1 Assignments and transfers by the Lenders

 

(a) A Lender (the Existing Lender) may, subject to the provisions of this Clause
28, at any time assign or transfer (including by way of novation) any of its
rights and obligations under this Agreement to any other bank or financial
institution which, in respect of an assignment or transfer of a Tranche A
Commitment, meets the Rating Requirements at the time of such assignment or
transfer (the New Lender) provided that where the Existing Lender is a Lender
under Tranche C and/or a Swingline Lender, such New Lender is able to perform
that function or those functions in the same manner as the Existing Lender to
the extent of the commitment transferred, and provided that such assignment or
transfer shall be of an amount not less than EUR 1,000,000 or equivalent amount.

 

Page 97



--------------------------------------------------------------------------------

(b) The consent of the Company is required for any assignment or transfer
unless:

 

  (i)     

 

  (A) the New Lender is another Lender or an Affiliate of a Lender; and

 

  (B) following such assignment or transfer no Borrower would be obliged to pay
any greater amount under Clause 17 (Taxes), Clause 18 (Increased Costs) or any
other provision of a Finance Document, in the circumstances existing at the time
of such assignment or transfer or which, at the time of such assignment or
transfer, the Existing Lender or the New Lender knows will apply in the 12 month
period following such assignment or transfer, than would have been payable but
for the assignment or transfer; or

 

  (ii) an Event of Default has occurred and has been outstanding for fifteen
Business Days or more,

provided that, in respect of a Facility extended to a Borrower resident in
Italy, the New Lender is resident for tax purposes:

 

  (A) in one of the countries listed in the Italian Ministerial Decree mentioned
by Article 168-bis of Presidential Decree N. 917/86 as amended and supplemented
from time to time, including Italy; or

 

  (B) in the absence or inapplicability of the decree referred to in sub-clause
(A) above, in one of the countries not listed in the Italian Ministerial Decree
on 23 January 2002 as amended and supplemented from time to time.

 

(c) A Fronting Bank may not assign or transfer any obligations under an
outstanding Bond without the consent of the Company.

 

(d) The Company may, at any time, appoint or remove any Fronting Bank (in its
capacity as Fronting Bank only) without the consent of the Facilities Agent or
any of the Lenders, by notice to that Fronting Bank (in the case of a removal)
and the Facilities Agent. The Company will procure that any outstanding Bond
issued by a Fronting Bank which is being removed is repaid or prepaid no later
than the date on which that Fronting Bank is to cease to be a Fronting Bank
under this Agreement. Any Lender to be appointed a Fronting Bank by the Company
shall accede to the capacity of Fronting Bank by execution of a form of
accession letter agreed between the Facilities Agent, the Company and such
acceding Fronting Bank.

 

(e) The consent of the Company must not be unreasonably withheld or delayed to
any request for consent under this Clause 28. It will not be unreasonable for
the Company to withhold consent where following an assignment or transfer, a
Borrower would be obliged to pay any greater amount under Clause 17 (Taxes),
Clause 18 (Increased Costs) or any other provision of a Finance Document if, in
the circumstances existing at the time of such assignment or transfer, such
greater amount would not have been payable but for the assignment or transfer or
which, at the time of such assignment or transfer, the Existing Lender or the
New Lender knows will apply in the 12 month period following such assignment or
transfer. The Company will be deemed to have given its consent 10 Business Days
after the Company is given notice of the request unless it is expressly refused
by the Company within that time.

 

Page 98



--------------------------------------------------------------------------------

(f) A transfer of obligations will be effective only if either:

 

  (i) the obligations are novated in accordance with the following provisions of
this Clause; or

 

  (ii) the New Lender confirms to the Facilities Agent and the Company in form
and substance satisfactory to the Facilities Agent that it is bound by the terms
of this Agreement as a Lender. On the transfer becoming effective in this manner
the Existing Lender will be released from its obligations under this Agreement
to the extent that they are transferred to the New Lender.

 

(g) Unless the Facilities Agent otherwise agrees, the New Lender must pay to the
Facilities Agent, for its own account, on or before the date upon which an
assignment or transfer takes effect, a fee of USD3,500.

 

(h) Any reference in this Agreement to a Lender includes a New Lender but
excludes a Lender if no amount is or may be owed to or by it under this
Agreement.

 

28.2 Procedure for transfer

 

(a) In this Subclause:

Transfer Date means, for a Transfer Certificate, the latest of:

 

(a) the proposed Transfer Date specified in that Transfer Certificate;

 

(b) the date on which the Facilities Agent executes that Transfer Certificate;
and

 

(c) the date on which the consent of the Company, if required under Clause
28.1(b), is obtained or is deemed to have been given.

 

(b) A novation is effected if:

 

  (i) the Existing Lender and the New Lender deliver to the Facilities Agent a
duly completed Transfer Certificate; and

 

  (ii) the Facilities Agent executes it.

The Facilities Agent must execute as soon as reasonably practicable a Transfer
Certificate delivered to it and which appears on its face to be in order.

 

(c) The Facilities Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender upon its satisfactory
completion of all “know your customer” checks that it is required to carry out
in relation to the transfer to such New Lender.

 

(d) Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facilities Agent to execute any duly completed Transfer
Certificate on its behalf. A Transfer Certificate shall not be duly completed
unless any and all consents required under this Agreement have been obtained or
deemed obtained.

 

(e) On the Transfer Date:

 

Page 99



--------------------------------------------------------------------------------

  (i) the New Lender will assume the rights and obligations of the Existing
Lender expressed to be the subject of the novation in the Transfer Certificate
in substitution for the Existing Lender;

 

  (ii) the Existing Lender will be released from those obligations and cease to
have those rights; and

 

  (iii) the Fronting Banks and the New Lender shall acquire the same rights and
assume the same obligations between themselves as they would have acquired and
assumed had the New Lender been an Original Lender with the rights and/or
obligations acquired or assumed by it as a result of the transfer and to that
extent the Fronting Banks and the Existing Lender shall each be released from
further obligations to each other under this Agreement.

 

(f) Each New Lender, by executing the relevant Transfer Certificate, further
represents that it is a “professional market party” (professionele marktpartij),
as that term is used in the Netherlands Financial Supervision Act (wet op het
financieel toezicht).

 

28.3 Limitation of responsibility of Existing Lenders

 

(a) Unless expressly agreed to the contrary, an Existing Lender is not
responsible to a New Lender for the legality, validity, adequacy, accuracy,
completeness or performance of:

 

  (i) any Finance Document or any other document; or

 

  (ii) any statement or information (whether written or oral) made in or
supplied in connection with any Finance Document,

and any representations or warranties implied by law are excluded.

 

(b) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (i) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

 

  (ii) has not relied exclusively on any information supplied to it by the
Existing Lender in connection with any Finance Document.

 

(c) Nothing in any Finance Document requires an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause; or

 

  (ii) support any losses incurred by the New Lender by reason of the
non-performance by any Obligor of its obligations under any Finance Document or
otherwise.

 

Page 100



--------------------------------------------------------------------------------

28.4 Costs resulting from change of Lender or Facility Office

If:

 

(a) a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

 

(b) as a result of circumstances existing at the date the assignment, transfer
or change occurs, (or which such Lender knows will apply in the following 12
month period) an Obligor would be obliged to pay an amount under Clause 17
(Taxes), Clause 18 (Increased Costs) or any other provision of a Finance
Document,

then, unless the assignment, transfer or change is made by a Lender pursuant to
Clause 12.6(d) (Involuntary prepayment and cancellation and replacement of
Lender) or in order to mitigate any circumstances giving rise to the payment of
an amount under Clause 17 (Taxes), Clause 18 (Increased Costs) or any other
provision of a Finance Document or a right to be prepaid and/or cancelled by
reason of illegality, the Obligor need only pay that amount under Clause 17
(Taxes), Clause 18 (Increased Costs) or any other provision of a Finance
Document to the same extent that it would have been obliged to if no assignment,
transfer or change had occurred.

 

28.5 Affiliates of Lenders

 

(a) Each Lender may fulfil its obligations in respect of a Loan through an
Affiliate if the relevant Affiliate is specified in this Agreement as a Lender
or becomes a Lender by means of a Transfer Certificate in accordance with this
Agreement.

 

(b) If Clause 28.5(a) above applies, the Lender and its Affiliate will be
treated as having a single Tranche A Commitment, Tranche B Commitment and/or
Tranche C Commitment, as the case may be, and a single vote, but, for all other
purposes, will be treated as separate Lenders.

 

(c) A Swingline Lender may only assign or transfer all or any (the Swingline
Commitment Transfer Amount) of its Swingline Tranche A Commitment, its Swingline
Tranche B Commitment or its Swingline Tranche C Commitment to a Lender which is
not its Affiliate if it or, where it does not have a Tranche A Commitment,
Tranche B Commitment or Tranche C Commitment, its Affiliate, transfers
simultaneously to that proposed Lender or that proposed Lender’s Affiliate an
amount equal to or greater than the Swingline Commitment Transfer Amount of its
(or its Affiliate’s) Tranche A Commitment, its (or its Affiliate’s) Tranche B
Commitment or its (or its Affiliate’s) Tranche C Commitment, as the case may be,
and in any event in accordance with the other terms of this Clause 28.

 

28.6 Sub-participation

A Lender may sub-participate all or any part of its rights and/or obligations
under the Finance Documents or enter into any contractual arrangement with any
person so that the effect thereof is to give that person an economic or other
interest in that Lender’s rights and/or obligations under the Finance Documents
which is less than a legal or equitable transfer or assignment of those rights
and obligations, provided that:

 

(a) a Lender may not directly or indirectly transfer its voting rights under the
Finance Documents without the consent of the Company (such consent not to be
unreasonably withheld or delayed); and

 

Page 101



--------------------------------------------------------------------------------

(b) following such sub-participation, no Borrower would be obliged to pay any
greater amount under Clause 17 (Taxes), Clause 18 (Increased Costs) or any other
provision of a Finance Document in the circumstances existing at the time of
such sub-participation or which, at the time of such sub-participation, the
Lender knows will apply in the twelve (12) month period following such
sub-participation, by reason of such sub-participation.

 

28.7 Downgrading of a Lender’s rating

 

(a) This Clause 28.7 shall only apply to Lenders under Tranche A.

 

(b) Each Lender confirms that on the Signing Date it meets the Rating
Requirements.

 

(c) If at any time a Lender ceases to meet the Rating Requirements or is a
Defaulting Lender (an Affected Lender), the Affected Lender shall promptly
notify in writing each Fronting Bank which has issued a Bond under this
Agreement.

 

(d) Following the delivery of a notice under paragraph (c) above, the Affected
Lender shall use reasonable endeavours, for a period of not more than 45 days
from the date of such notice, to arrange for the transfer of its Tranche A
Commitment under this Agreement to an Eligible Transferee in accordance with
Clause 28.1 (Assignments and transfers by the Lenders) (a Lender Downgrade
Transfer).

 

(e) If the Affected Lender successfully effects a Lender Downgrade Transfer, the
Affected Lender’s Tranche A Commitment shall be cancelled and reduced to zero
with effect from the relevant Transfer Date.

 

(f) If a Lender Downgrade Transfer is not effected within the 45 day period
referred to in paragraph (d) above, the Affected Lender shall (A) on the last
day of such period deposit an amount in US Dollars equal to such Affected
Lender’s Bond Proportion of the outstanding amount of each Bond into the
relevant Lender Cash Cover Account and (B) in respect of any Bond which is
issued after the expiry of the 45 day period referred to above deposit into the
relevant Lender Cash Cover Account, within five Business Days of the date of
issue of any such Bond, an amount in US Dollars equal to such Affected Lender’s
Bond Proportion of the outstanding amount of each such Bond.

 

(g) The relevant Fronting Bank shall be entitled to apply all or any part of the
Lender Cash Cover Amount in or towards the satisfaction of the relevant Affected
Lender’s obligations under Clause 7.3 (Indemnities) of this Agreement.

 

(h) In respect of any Bond which is denominated in an Optional Currency the
relevant Fronting Bank shall on each Test Date - Bonds recalculate the Base
Currency Amount for Tranche A of the relevant Affected Lender’s Bond Proportion
of the outstanding amount of each Bond (the Recalculated Amount). If on any Test
Date - Bonds the Recalculated Amount exceeds the Lender Cash Cover Amount the
relevant Fronting Bank will promptly notify in writing the relevant Affected
Lender. Within five Business Days of receipt of such notice the relevant
Affected Lender shall deposit into the Lender Cash Cover Account an amount equal
to such excess. If on any Test Date - Bonds the Lender Cash Cover Amount exceeds
the Recalculated Amount the relevant Fronting Bank will promptly notify in
writing the relevant Affected Lender. Such Fronting Bank shall promptly pay such
excess to the relevant Affected Lender (provided that the relevant Affected
Lender has notified the relevant Fronting Bank of the bank account details to
which such excess amount should be paid).

 

Page 102



--------------------------------------------------------------------------------

(i) Subject to paragraph (h) above, the Lender Cash Cover Amount shall only be
repaid or returned to the relevant Affected Lender by the Fronting Bank in the
event that:

 

  (i) the relevant Affected Lender again meets the Rating Requirements;

 

  (ii) a Mandatory Prepayment Event occurs provided that if such event occurs
under Clause 12.2 (Mandatory prepayment - change of ownership) the Company or
the relevant Bond Borrower has provided full cash cover in accordance with the
terms of this Agreement; or

 

  (iii) an acceleration of the Facilities occurs pursuant to Clause 27.13
(Acceleration) and the Company or the relevant Bond Borrower has provided full
cash cover in accordance with the terms of this Agreement.

The Lender Cash Cover Amount otherwise remaining on deposit shall be repaid to
the relevant Affected Lender on the Termination Date.

 

(j) The relevant Affected Lender shall receive interest from the relevant
Fronting Bank on the Lender Cash Cover Amount at commercial rates as agreed
between the relevant Fronting Bank and the relevant Affected Lender during the
period commencing on the date of deposit to the earlier of the date of repayment
(in accordance with paragraph (h) above) and the date on which such amount or
portion thereof shall be utilised to satisfy the relevant Affected Lender’s
obligations in accordance with paragraph (f) above.

 

(k) During any period in which there is an Affected Lender which has failed to
provide cash cover pursuant to paragraph (f) above, for purposes of computing
the amount of the obligation of each non-Affected Lender to acquire, refinance
or fund participations in Bonds pursuant to the Bonding Facility, the Bond
Proportion of each non-Affected Lender shall be computed without giving effect
to the Commitment of that Affected Lender; provided, that:

 

  (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes an Affected Lender, no Default or Event of Default
exists; and

 

  (ii) the aggregate obligation of each non-Affected Lender to acquire,
refinance or fund participations in Bonds shall not exceed the lesser of (1) the
Available Tranche A Commitment of that non-Affected Lender and (2) the Available
Bond Facility.

 

(l) If an Affected Lender has failed to provide cash cover pursuant to paragraph
(f) above (or notifies the Fronting Bank that it will not provide such cash
cover) and the relevant Fronting Bank notifies the Company (with a copy to the
Facilities Agent) that it requires the Bond Borrower of the relevant Bond or
proposed Bond to provide cash cover to an account with the Fronting Bank in an
amount equal to:

 

  (i) (if no Default or Event of Default exists) the positive difference (if
any) between:

 

  (A) that Affected Lender’s Bond Proportion of the outstanding amount of that
Bond; and

 

Page 103



--------------------------------------------------------------------------------

  (B) the lesser of (1) the aggregate Available Tranche A Commitment of each
non-Defaulting Lender; and (2) the Available Bond Facility (in each case
calculated without giving effect to the Commitment of that Affected Lender); or

 

  (ii) (if a Default or Event of Default exists) that Affected Lender’s Bond
Proportion of the outstanding amount of that Bond,

then that Bond Borrower shall do so in the currency of that Bond within 5
Business Days after the notice is given.

 

(m) Notwithstanding anything in this Agreement, the relevant Fronting Bank may
agree to the withdrawal of amounts up to the level of that cash cover from the
account if:

 

  (i) it is satisfied that the relevant Lender is no longer an Affected Lender;
or

 

  (ii) the relevant Lender’s obligations in respect of the relevant Bond are
transferred to a New Lender in accordance with the terms of this Agreement; or

 

  (iii) an Increase Lender has agreed to undertake the obligations in respect of
the relevant Lender’s Bond Proportion of the Bond.

 

(n) To the extent that a Bond Borrower has complied with its obligations to
provide cash cover in accordance with this Clause 28.7, the relevant Lender’s
Bond Proportion in respect of that Bond will remain (but that Lender’s
obligations in relation to that Bond may be satisfied in accordance with Clause
1.2(g)(vi)(B) (Construction)). However, the relevant Bond Borrower’s obligation
to pay any bonding fee in relation to the relevant Bond to the Facilities Agent
(for the account of that Lender) in accordance with Clause 16.7 (Fronting fee
and Bonding fee) will be reduced proportionately as from the date on which it
complies with that obligation to provide cash cover (and for so long as the
relevant amount of cash cover continues to stand as collateral).

 

(o) The relevant Fronting Bank shall promptly notify the Facilities Agent of the
extent to which a Bond Borrower provides cash cover pursuant to this Clause 28.7
and of any change in the amount of cash cover so provided.

 

(p) The provisions of this Clause 28.7 will not affect the Lenders’ or the
Fronting Banks’ rights against, or obligations to, each of the Obligors and,
subject to any Lender Downgrade Transfer, the Lenders and the Fronting Banks
shall continue to observe their obligations to the Obligors (including, without
limitation, in respect of any transfers or assignments) as if the provisions of
this Clause did not exist.

 

(q) For the purposes of this Clause 28.7:

Eligible Transferee means any bank or financial institution which meets the
Rating Requirements;

Lender Cash Cover Account means any account held with a Fronting Bank for the
purposes of this Clause 28.7;

 

Page 104



--------------------------------------------------------------------------------

Lender Cash Cover Amount means, at any time, in relation to a Fronting Bank the
amount standing to the credit of the relevant Lender Cash Cover Account; and

Mandatory Prepayment Event means an event specified in Clause 12.1 (Mandatory
prepayment - Illegality) or Clause 12.2 (Mandatory prepayment - change of
ownership).

 

28.8 Security over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 28, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create a Security Interest in or over (whether
by way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender to a federal reserve, central bank
or any governmental department or agency, including Her Majesty’s Treasury, and
except that no such charge, assignment or Security Interest shall:

 

(a) release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

 

(b) require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 

28.9 Pro rata interest settlement

If the Facilities Agent has notified the Lenders that it is able to distribute
interest payments on a “pro rata basis” to Existing Lenders and New Lenders then
(in respect of any transfer pursuant to Clause 28.2 (Procedure for transfer) the
Transfer Date of which is after the date of such notification and is not on the
last day of an Interest Period):

 

(a) any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (Accrued
Amounts) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six months, on the next of the
dates which falls at six monthly intervals after the first day of that Interest
Period); and

 

(b) the rights assigned or transferred by the Existing Lender will not include
the right to the Accrued Amounts so that, for the avoidance of doubt:

 

  (i) when the Accrued Amounts become payable, those Accrued Amounts will be
payable for the account of the Existing Lender; and

 

  (ii) the amount payable to the New Lender on that date will be the amount
which would, but for the application of this Clause 28.9, have been payable to
it on that date, but after deduction of the Accrued Amounts.

 

28.10  The Register

The Facilities Agent, acting solely for this purpose as an agent of the
Obligors, shall maintain at one of its offices a copy of each assignment
agreement, Transfer Certificate and Increase Confirmation delivered to it and a
register (the Register) for the recordation of the names and

 

Page 105



--------------------------------------------------------------------------------

addresses of each Lender and the commitments of and obligations owing to each
Lender. The entries in the Register shall be conclusive and each Obligor, the
Facilities Agent and each Lender may treat each Person whose name is recorded in
the Register as a Lender notwithstanding any notice to the contrary. The
Register shall be available for inspection by each Obligor at any reasonable
time and from time to time upon reasonable prior notice.

 

28.11  Disclosure of information

 

(a) Each Finance Party must keep confidential any information supplied to it by
or on behalf of any Obligor in connection with the Finance Documents and any
business of any member of the Carnival Corporation & plc Group and must ensure
that such information is protected with security measures and a degree of care
that would apply to its own confidential information. However, a Finance Party
is entitled to disclose information:

 

  (i) which is publicly available, other than as a result of a breach by that
Finance Party of this Clause 28.11;

 

  (ii) in connection with any legal or arbitration proceedings;

 

  (iii) if required to do so under any law or regulation;

 

  (iv) to a governmental, banking, taxation or other regulatory authority;

 

  (v) to its professional advisers, where those professional advisers are bound
by obligations of confidentiality in the conduct of their business or owe
fiduciary obligations to that Finance Party;

 

  (vi) to a person to whom or for whose benefit that Finance Party charges,
assigns or otherwise creates a Security Interest (or may do so) pursuant to
Clause 28.8 (Security over Lenders’ rights);

 

  (vii) to the extent allowed under Clause 28.11(b) below;

 

  (viii) to another Obligor; or

 

  (ix) with the agreement of the relevant Obligor.

 

(b) A Finance Party may disclose to an Affiliate or any person with whom it may
enter, or has entered into, any kind of transfer, participation or other
agreement in relation to this Agreement (a participant):

 

  (i) a copy of any Finance Document; and

 

  (ii) any information which that Finance Party has acquired under or in
connection with any Finance Document.

However, before a participant may receive any confidential information, it must
agree with the relevant Finance Party to keep that information confidential on
the terms of Clause 28.11(a) above by entering into a Confidentiality
Undertaking or a similar undertaking in such other form as the Company shall
approve.

 

(c) This Clause 28.11 supersedes any previous confidentiality undertaking given
by a Finance Party in connection with this Agreement prior to it becoming a
Party.

 

Page 106



--------------------------------------------------------------------------------

(d) Each of the Finance Parties acknowledges that some or all of the information
provided in connection with the Finance Documents is or may be price-sensitive
information and that the use of such information may be regulated or prohibited
by applicable legislation including securities law relating to insider dealing
and market abuse and each of the Finance Parties undertakes not to use any such
information for any unlawful purpose.

 

(e) Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

  (i) of the circumstances of any disclosure of confidential information made
pursuant to paragraphs (a)(ii) to (a)(iv) of this Clause 28.11 (Disclosure of
information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

  (ii) upon becoming aware that information has been disclosed in breach of this
Clause 28.11 (Disclosure of information).

 

(f) The obligations in this Clause 28.11 (Disclosure of information) are
continuing and, in particular, shall survive and remain binding on each Finance
Party for a period of 24 months from the earlier of:

 

  (i) the date on which all amounts payable by the Obligors under or in
connection with this Agreement have been paid in full and all Commitments have
been cancelled or otherwise cease to be available; and

 

  (ii) the date on which such Finance Party otherwise ceases to be a Finance
Party.

 

28.12  Disclosure to numbering service providers

 

(a) Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:

 

  (i) names of Obligors;

 

  (ii) country of domicile of Obligors;

 

  (iii) place of incorporation of Obligors;

 

  (iv) date of this Agreement;

 

  (v) the names of the Facilities Agent and the Arrangers;

 

  (vi) date of each amendment and restatement of this Agreement;

 

  (vii) amount of Total Commitments;

 

  (viii) currencies of the Facilities;

 

  (ix) type of Facilities;

 

Page 107



--------------------------------------------------------------------------------

  (x) ranking of Facilities;

 

  (xi) Termination Date for Facilities;

 

  (xii) changes to any of the information previously supplied pursuant to
paragraphs (i) to (xi) above; and

 

  (xiii) such other information agreed between such Finance Party and the
Company,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b) The Parties acknowledge and agree that each identification number assigned
to this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

(c) The Company represents that none of the information set out in paragraphs
(i) to (xiii) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.

 

(d) The Facilities Agent shall notify the Company and the other Finance Parties
of:

 

  (i) the name of any numbering service provider appointed by the Facilities
Agent in respect of this Agreement, the Facilities and/or one or more Obligors;
and

 

  (ii) the number or, as the case may be, numbers assigned to this Agreement,
the Facilities and/or one or more Obligors by such numbering service provider.

 

29. CHANGES TO THE OBLIGORS

 

29.1 Assignments and transfer by the Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents without the prior consent of the
Facilities Agent (acting on the instructions of all the Lenders).

 

29.2 Additional Borrowers

 

(a) Subject to compliance with the provisions of Clause 24.7 (“Know your
customer” checks), the Company and/or Carnival plc may request that any of its
direct or indirect majority owned Subsidiaries becomes an Additional Borrower.
That Subsidiary shall become an Additional Borrower if:

 

  (i) the Company and/or Carnival plc delivers to the Facilities Agent a duly
completed and executed Accession Letter;

 

  (ii) the Facilities Agent is satisfied (acting reasonably) that the guarantee
of the Company or Carnival plc under Clause 22 (Guarantee and indemnity) will
cover the obligations of its Subsidiary;

 

  (iii) the Subsidiary is incorporated in an Approved Jurisdiction;

 

Page 108



--------------------------------------------------------------------------------

  (iv) the Company and/or Carnival plc confirms that no Default is outstanding
or would occur as a result of that Subsidiary becoming an Additional Borrower;
and

 

  (v) the Facilities Agent has received all of the documents and other evidence
listed in Part B of Schedule 2 (Conditions precedent) in relation to that
Additional Borrower, each in form and substance satisfactory to the Facilities
Agent.

 

(b) The Facilities Agent shall notify the Company or Carnival plc as appropriate
and the Lenders promptly upon being satisfied that it has received (in form and
substance satisfactory to it) all the documents and other evidence listed in
Part B of Schedule 2 (Conditions precedent).

 

(c) Delivery of an Accession Letter, duly executed by the relevant Subsidiary
and the Company or Carnival plc as appropriate, to the Facilities Agent
constitutes confirmation by that Subsidiary that the Repeating Representations
are true and correct in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.

 

29.3 Resignation of a Borrower

 

(a) The Company or Carnival plc may request that a Borrower (other than the
Company or Carnival plc) ceases to be a Borrower by delivering to the Facilities
Agent a Resignation Letter.

 

(b) The Facilities Agent shall accept a Resignation Letter and notify the
Company or Carnival plc, as the case may be, and the Lenders of its acceptance
if:

 

  (i) no Default is outstanding or would result from the acceptance of the
Resignation Letter (and the Company or, as the case may be, Carnival plc has
confirmed this is the case in the Resignation Letter); and

 

  (ii) no amount owed by that Borrower under the Finance Documents is still
outstanding,

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

 

(c) In the event that a Borrower ceases to be a direct or indirect majority
owned Subsidiary of the Company and/or Carnival plc, the Company or Carnival
plc, as appropriate, will procure that such Borrower repays in full all amounts
owed by that Borrower under the Finance Documents and that it ceases to be a
Borrower under Clause 29.3(a), in each case within ten Business Days of such
Borrower ceasing to be a direct or indirect majority Subsidiary of the Company
and/or Carnival plc.

 

30. ROLE OF THE FACILITIES AGENT, THE ARRANGERS AND THE FRONTING BANKS

 

30.1 Appointment of the Facilities Agent

 

(a) Each other Finance Party appoints the Facilities Agent to act as its agent
under and in connection with the Finance Documents.

 

Page 109



--------------------------------------------------------------------------------

(b) Each other Finance Party authorises the Facilities Agent to exercise the
rights, powers, authorities and discretions specifically given to the Facilities
Agent under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

 

30.2 Duties of the Facilities Agent

 

(a) The Facilities Agent shall promptly forward to a Party the original or a
copy of any document which is delivered to the Facilities Agent for that Party
by any other Party.

 

(b) Except where a Finance Document specifically provides otherwise, the
Facilities Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

(c) If the Facilities Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the Finance Parties and (except where such
notice is received from the Company or Carnival plc) the Company or Carnival
plc.

 

(d) If the Facilities Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Facilities Agent or the Arrangers) under this Agreement it shall promptly notify
the other Finance Parties and the Company.

 

(e) The Facilities Agent shall provide to the Company, within two Business Days
of a request by the Company (but no more frequently than once per calendar
month), a list (which may be in electronic form) setting out the names of the
Lenders as at the date of that request, their respective Commitments, their
lending office by each Tranche, the address and fax number (and the department
or officer, if any, for whose attention any communication is to be made) of each
Lender for any communication to be made or document to be delivered under or in
connection with the Finance Documents, the electronic mail address and/or any
other information required to enable the sending and receipt of information by
electronic mail or other electronic means to and by each Lender to whom any
communication under or in connection with the Finance Documents may be made by
that means and the account details of each Lender for any payment to be
distributed by the Facilities Agent to that Lender under the Finance Documents.

 

(f) The Facilities Agent’s duties under the Finance Documents are solely
mechanical and administrative in nature.

 

30.3 Role of the Arrangers

Except as specifically provided in the Finance Documents, no Arranger has any
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

30.4 No fiduciary duties

 

(a) Except as specifically provided for in a Finance Document, nothing in the
Finance Documents makes the Facilities Agent, the Arrangers or the Fronting
Banks a trustee or fiduciary for any other Party or any other person.

 

Page 110



--------------------------------------------------------------------------------

(b) The Facilities Agent, any Arranger or any Fronting Bank shall not be bound
to account to any Lender for any sum or the profit element of any sum received
by it for its own account.

 

30.5 Business with the Carnival Corporation & plc Group

The Facilities Agent, the Arrangers and the Fronting Banks may accept deposits
from, lend money to and generally engage in any kind of banking or other
business with any member of the Carnival Corporation & plc Group.

 

30.6 Rights and discretions of the Facilities Agent and each Fronting Bank

 

(a) The Facilities Agent and, without prejudice to Clause 7.2(b) (Claims under a
Bond), each Fronting Bank may rely on:

 

  (i) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

  (ii) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

(b) The Facilities Agent may assume (unless it has received notice to the
contrary in its capacity as agent for the Lenders) that:

 

  (i) no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 27.1 (Non-payment));

 

  (ii) any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and

 

  (iii) any notice or request made by the Company (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

 

(c) The Facilities Agent and each Fronting Bank may engage, pay for and rely on
the advice or services of any lawyers, accountants or other experts.

 

(d) The Facilities Agent and each Fronting Bank may act in relation to the
Finance Documents through its personnel and agents.

 

(e) The Facilities Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.

 

(f) Without prejudice to the generality of paragraph (e) above, the Facilities
Agent may disclose the identity of a Defaulting Lender to the other Finance
Parties and the Company and shall disclose the same upon the written request of
the Company or the Majority Lenders.

 

(g) Notwithstanding any other provision of any Finance Document to the contrary,
neither the Facilities Agent nor any Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

Page 111



--------------------------------------------------------------------------------

30.7 Majority Lenders’ instructions

 

(a) Unless a contrary indication appears in a Finance Document, the Facilities
Agent shall (a) exercise any right, power, authority or discretion vested in it
as Facilities Agent in accordance with any instructions given to it by the
Majority Lenders (or, if so instructed by the Majority Lenders, refrain from
exercising any right, power, authority or discretion vested in it as Facilities
Agent) and (b) not be liable for any act (or omission) if it acts (or refrains
from taking any action) in accordance with an instruction of the Majority
Lenders.

 

(b) Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

 

(c) The Facilities Agent may refrain from acting in accordance with the
instructions of the Majority Lenders (or, if appropriate, the Lenders) until it
has received such security as it may require for any cost, loss or liability
(together with any associated VAT) which it may incur in complying with the
instructions.

 

(d) In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Facilities Agent may act (or refrain from taking
action) as it considers to be in the best interest of the Lenders.

 

(e) The Facilities Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

30.8 Responsibility for documentation

Neither the Facilities Agent nor any Arranger nor any Fronting Bank:

 

(a) is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Facilities Agent, an
Arranger, a Fronting Bank, an Obligor or any other person given in or in
connection with any Finance Document;

 

(b) is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document; or

 

(c) is responsible for any determination as to whether any information provided
or to be provided to any Finance Party is non-public information the use of
which may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

 

30.9 Exclusion of liability

 

(a) Without limiting Clause 30.9(b) below (and without prejudice to the
provisions of paragraph (e) of Clause 33.11 (Disruption to Payment Systems
etc.)), neither the Facilities Agent nor any Fronting Bank will be liable
(including, without limitation, for negligence or any other category of
liability whatsoever) for any action taken by it under or in connection with any
Finance Document, unless directly caused by its gross negligence or wilful
misconduct.

 

Page 112



--------------------------------------------------------------------------------

(b) No Party (other than the Facilities Agent or any Fronting Bank) may take any
proceedings against any officer, employee or agent of the Facilities Agent or
any Fronting Bank in respect of any claim it might have against the Facilities
Agent or any Fronting Bank or in respect of any act or omission of any kind by
that officer, employee or agent in relation to any Finance Document and any
officer, employee or agent of the Facilities Agent or any Fronting Bank may rely
on this Clause and enforce its terms under the Third Parties Act.

 

(c) The Facilities Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facilities Agent if the Facilities Agent has taken
all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognised clearing or settlement
system used by the Facilities Agent for that purpose.

 

(d) Nothing in this Agreement shall oblige the Facilities Agent or the Arrangers
to carry out any “know your customer” or other checks in relation to any person
on behalf of any Lender and each Lender confirms to the Facilities Agent and the
Arrangers that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Facilities Agent or the Arrangers.

 

30.10  Lenders’ indemnity to the Facilities Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facilities Agent,
within three Business Days of demand, against any cost, loss or liability
(including, without limitation, for negligence or any other category of
liability whatsoever) incurred by the Facilities Agent (otherwise than by reason
of the Facilities Agent’s gross negligence or wilful misconduct) (or, in the
case of any cost, loss or liability pursuant to Clause 33.11 (Disruption to
Payment Systems etc.) notwithstanding the Facilities Agent’s negligence, gross
negligence or any other category of liability whatsoever but not including any
claim based on the fraud of the Facilities Agent) in acting as Facilities Agent
under the Finance Documents (unless the Facilities Agent has been reimbursed by
an Obligor pursuant to a Finance Document).

 

30.11  Resignation of the Facilities Agent

 

(a) The Facilities Agent may resign and with the prior written consent of the
Company (not to be unreasonably withheld or delayed) appoint one of its
Affiliates as successor by giving notice to the other Finance Parties and the
Company.

 

(b) Alternatively the Facilities Agent may resign by giving notice to the other
Finance Parties and the Company, in which case the Majority Lenders may with the
prior written consent of the Company (not to be unreasonably withheld or
delayed) appoint a successor Facilities Agent.

 

(c) If the Majority Lenders have not appointed a successor Facilities Agent in
accordance with Clause 30.11(b) above within 30 days after notice of resignation
was given, the Facilities Agent may with the prior written consent of the
Company (not to be unreasonably withheld or delayed) appoint a successor
Facilities Agent.

 

(d) The retiring Facilities Agent shall, at its own cost, make available to the
successor Facilities Agent such documents and records and provide such
assistance as the successor Facilities Agent may reasonably request for the
purposes of performing its functions as Facilities Agent under the Finance
Documents.

 

Page 113



--------------------------------------------------------------------------------

(e) The Facilities Agent’s resignation notice shall only take effect upon the
appointment of a successor.

 

(f) Upon the appointment of a successor, the retiring Facilities Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 30. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

30.12  Replacement of the Facilities Agent

 

(a) The Majority Lenders may with the Company’s consent (not to be unreasonably
withheld or delayed), by giving 30 days’ notice to the Facilities Agent (or, at
any time the Facilities Agent is an Impaired Agent, by giving any shorter notice
determined by the Majority Lenders) replace the Facilities Agent by appointing a
successor Facilities Agent.

 

(b) The retiring Facilities Agent shall (at its own cost if it is an Impaired
Agent and otherwise at the expense of the Lenders) make available to the
successor Facilities Agent such documents and records and provide such
assistance as the successor Facilities Agent may reasonably request for the
purposes of performing its functions as Facilities Agent under the Finance
Documents.

 

(c) The appointment of the successor Facilities Agent shall take effect on the
date specified in the notice from the Majority Lenders to the retiring
Facilities Agent. As from this date, the retiring Facilities Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 30 (and any agency fees for
the account of the retiring Facilities Agent shall cease to accrue from (and
shall be payable on) that date).

 

(d) Any successor Facilities Agent and each of the other Parties shall have the
same rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

30.13  Confidentiality

 

(a) In acting as agent for the Finance Parties, the Facilities Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.

 

(b) If information is received by another division or department of the
Facilities Agent, it may be treated as confidential to that division or
department and the Facilities Agent shall not be deemed to have notice of it.

 

(c) Notwithstanding any other provision of any Finance Document to the contrary,
neither the Facilities Agent, the Fronting Bank nor any Arranger is obliged to
disclose to any other person (i) any confidential information or (ii) any other
information if the disclosure would or might in its reasonable opinion
constitute a breach of any law or a breach of a fiduciary duty.

 

Page 114



--------------------------------------------------------------------------------

30.14  Relationship with the Lenders

 

(a) The Facilities Agent may treat each Lender as a Lender, entitled to payments
under this Agreement and acting through its Facility Office unless it has
received not less than five Business Days prior notice from that Lender to the
contrary in accordance with the terms of this Agreement.

 

(b) Each Lender shall supply the Facilities Agent with any information required
by the Facilities Agent in order to calculate the Mandatory Cost in accordance
with Schedule 4 (Mandatory Cost formulae).

 

(c) Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facilities Agent and each relevant Fronting Bank and each
Arranger that it has been, and will continue to be, solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document including but not limited to:

 

  (i) the financial condition, status and nature of each member of the Carnival
Corporation & plc Group;

 

  (ii) the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

 

  (iii) whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

  (iv) the adequacy, accuracy and/or completeness of any information provided by
the Facilities Agent, any Party or by any other person under or in connection
with any Finance Document, the transactions contemplated by the Finance
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document.

 

30.15  Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facilities Agent shall,
with the prior written consent of the Company, appoint another Lender or an
Affiliate of a Lender to replace that Reference Bank.

 

30.16  Deduction from amounts payable by the Facilities Agent

If a Lender owes an amount to the Facilities Agent under the Finance Documents
the Facilities Agent may, after giving notice to that Lender, deduct an amount
not exceeding that amount from any payment to that Lender which the Facilities
Agent would otherwise be obliged to make under the Finance Documents and apply
the amount deducted in or towards satisfaction of the amount owed. For the
purposes of the Finance Documents that Lender shall be regarded as having
received any amount so deducted.

 

Page 115



--------------------------------------------------------------------------------

31. CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

 

(a) interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

(b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

(c) oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

32. SHARING AMONG THE FINANCE PARTIES

 

32.1 Payments to Finance Parties

 

(a) Subject to paragraph (b) below, if a Finance Party (a Recovering Finance
Party) receives or recovers any amount from an Obligor other than in accordance
with Clause 33 (Payment mechanics) and applies that amount to a payment due
under the Finance Documents then:

 

  (i) the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Facilities Agent;

 

  (ii) the Facilities Agent shall determine whether the receipt or recovery is
in excess of the amount the Recovering Finance Party would have been paid had
the receipt or recovery been received or made by the Facilities Agent and
distributed in accordance with Clause 33 (Payment mechanics), without taking
account of any Tax which would be imposed on the Facilities Agent in relation to
the receipt, recovery or distribution; and

 

  (iii) the Recovering Finance Party shall, within three Business Days of demand
by the Facilities Agent, pay to the Facilities Agent an amount (the Sharing
Payment) equal to such receipt or recovery less any amount which the Facilities
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 33.5 (Partial payments).

 

(b) Paragraph (a) above shall not apply to any amount received or recovered by a
Fronting Bank in respect of any cash cover placed in an account with that
Fronting Bank.

 

32.2 Redistribution of payments

The Facilities Agent shall treat the Sharing Payment as if it had been paid by
the relevant Obligor and distribute it between the Finance Parties (other than
the Recovering Finance Party) in accordance with Clause 33.5 (Partial payments).

 

Page 116



--------------------------------------------------------------------------------

32.3 Recovering Finance Party’s rights

 

(a) On a distribution by the Facilities Agent under Clause 32.2 (Redistribution
of payments), the Recovering Finance Party will be subrogated to the rights of
the Finance Parties which have shared in the redistribution.

 

(b) If and to the extent that the Recovering Finance Party is not able to rely
on its rights under Clause 32.3(a) above, the relevant Obligor shall be liable
to the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 

32.4 Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a) each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 32.2 (Redistribution of payments) shall, upon request
of the Facilities Agent, pay to the Facilities Agent for account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 

(b) that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Lender for the amount so reimbursed.

 

32.5 Exceptions

 

(a) This Clause 32 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

 

(b) A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

  (i) it notified that other Finance Party of the legal or arbitration
proceedings; and

 

  (ii) that other Finance Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

33. PAYMENT MECHANICS

 

33.1 Payments to the Facilities Agent

 

(a) On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor or Lender shall make the same available
to the Facilities Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Facilities Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

Page 117



--------------------------------------------------------------------------------

(b) Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the
Facilities Agent specifies by not less than five Business Days’ prior notice.

 

33.2 Distributions by the Facilities Agent

Each payment received by the Facilities Agent under the Finance Documents for
another Party shall, subject to Clause 33.3 (Distributions to an Obligor) and
Clause 33.4 (Clawback) be made available by the Facilities Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement (in the case of a Lender, for the account of its Facility
Office), to such account as that Party may notify to the Facilities Agent by not
less than five Business Days’ notice with a bank in the principal financial
centre of the country of that currency (or, in relation to euro, in the
principal financial centre of a Participating Member State or London).

 

33.3 Distributions to an Obligor

The Facilities Agent may (with the consent of the Obligor or in accordance with
Clause 34 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

 

33.4 Clawback

 

(a) Where a sum is to be paid to the Facilities Agent under the Finance
Documents for another Party, the Facilities Agent is not obliged to pay that sum
to that other Party (or to enter into or perform any related exchange contract)
until it has been able to establish to its satisfaction that it has actually
received that sum.

 

(b) If the Facilities Agent pays an amount to another Party and it proves to be
the case that the Facilities Agent had not actually received that amount, then
the Party to whom that amount (or the proceeds of any related exchange contract)
was paid by the Facilities Agent shall on demand refund the same to the
Facilities Agent together with interest on that amount from the date of payment
to the date of receipt by the Facilities Agent, calculated by the Facilities
Agent to reflect its cost of funds.

 

33.5 Impaired Agent

 

(a) If, at any time, the Facilities Agent becomes an Impaired Agent, an Obligor
or a Lender which is required to make a payment under the Finance Documents to
the Facilities Agent in accordance with Clause 33.1 (Payments to the Facilities
Agent) may instead either pay that amount direct to the required recipient or
pay that amount to an interest-bearing account held with an Acceptable Bank and
in relation to which no Insolvency Event has occurred and is outstanding, in the
name of the Obligor or the Lender making the payment and designated as a trust
account for the benefit of the Party or Parties beneficially entitled to that
payment under the Finance Documents. In each case such payments must be made on
the due date for payment under the Finance Documents.

 

Page 118



--------------------------------------------------------------------------------

(b) All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the beneficiaries of that trust account pro
rata to their respective entitlements.

 

(c) A Party which has made a payment in accordance with this Clause 33.5 shall
be discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 

(d) Promptly upon the appointment of a successor Facilities Agent in accordance
with Clause 30.12 (Replacement of the Facilities Agent), each Party which has
made a payment to a trust account in accordance with this Clause 33.5 shall give
all requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor
Facilities Agent for distribution in accordance with Clause 33.2 (Distributions
by the Facilities Agent).

 

33.6 Partial payments

 

(a) If the Facilities Agent receives a payment that is insufficient to discharge
all the amounts then due and payable by an Obligor under the Finance Documents,
the Facilities Agent shall apply that payment towards the obligations of that
Obligor under the Finance Documents in the following order:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Facilities Agent and any Fronting Bank under the Finance
Documents;

 

  (ii) secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

  (iii) thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement and any amount due but unpaid under Clause 7.3
(Indemnities) or Clause 9.4 (Indemnities); and

 

  (iv) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

(b) The Facilities Agent shall, if so directed by the Majority Lenders, vary the
order set out in Clauses 33.5(a)(ii) to 33.5(a)(iv) above.

 

(c) Clauses 33.5(a) and 33.5(b) above will override any appropriation made by an
Obligor.

 

33.7 No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

33.8 Business Days

 

(a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

Page 119



--------------------------------------------------------------------------------

(b) During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

 

33.9 Currency of account

 

(a) Subject to Clauses 33.9(b) to 33.9(e) below, in respect of each Tranche, the
Base Currency for that Tranche is the currency of account and payment for any
sum due from an Obligor under any Finance Document.

 

(b) A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or
Unpaid Sum shall be made in the currency in which that Utilisation or Unpaid Sum
is denominated on its due date.

 

(c) Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

(d) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

(e) Any amount expressed to be payable in a currency shall be paid in that other
currency.

 

33.10  Change of currency

 

(a) Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

  (i) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Facilities Agent (after consultation with the Company); and

 

  (ii) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Facilities Agent (acting reasonably).

 

(b) If a change in any currency of a country occurs, this Agreement will, to the
extent the Facilities Agent (acting reasonably and after consultation with the
Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 

33.11  Disruption to Payment Systems etc.

If either the Facilities Agent determines (in its discretion) that a Disruption
Event has occurred or the Facilities Agent is notified by the Company that a
Disruption Event has occurred:

 

(a) the Facilities Agent may, and shall if requested to do so by the Company,
consult with the Company with a view to agreeing with the Company such changes
to the operation or administration of the Facilities as the Facilities Agent may
deem necessary in the circumstances;

 

Page 120



--------------------------------------------------------------------------------

(b) the Facilities Agent shall not be obliged to consult with the Company in
relation to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

(c) the Facilities Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (a) but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

(d) any such changes agreed upon by the Facilities Agent and the Company shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
39 (Amendments and Waivers);

 

(e) the Facilities Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Facilities Agent) arising as a result of its taking, or failing
to take, any actions pursuant to or in connection with this Clause 33.11; and

 

(f) the Facilities Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) above.

 

34. SET-OFF

 

(a) If an Event of Default has occurred and is outstanding, a Finance Party may
set off any matured obligation due from an Obligor under the Finance Documents
(to the extent beneficially owned by that Finance Party) against any obligation
(whether or not matured) owed by that Finance Party to that Obligor, regardless
of the place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, the Finance Party may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.

 

(b) The Finance Party shall notify the Company and the relevant Obligor as soon
as practicable after any set-off is effected under this Clause giving reasonable
details of the amounts and accounts involved.

 

35. NOTICES

 

35.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

35.2 Addresses

 

(a) The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (i) in the case of the Company, that identified with its name below;

 

Page 121



--------------------------------------------------------------------------------

  (ii) in the case of Carnival plc, that identified with its name below;

 

  (iii) in the case of Costa Crociere S.p.A., that identified with its name
below;

 

  (iv) in the case of CC U.S. Ventures, Inc., that identified with its name
below;

 

  (v) in the case of Princess Cruises and Tours, Inc., that identified with its
name below;

 

  (vi) in the case of Holland America Line-USA Inc., that identified with its
name below;

 

  (vii) in the case of Carnival FC B.V., that identified with its name below;

 

  (viii) in the case of each Lender, any other Original Obligor or any
Additional Borrower, that notified in writing to the Facilities Agent on or
prior to the date on which it becomes a Party; and

 

  (ix) in the case of the Facilities Agent, that identified with its name below,

or any substitute address, fax number or department or officer as the Party may
notify to the Facilities Agent (or the Facilities Agent may notify to the other
Parties, if a change is made by the Facilities Agent) by not less than five
Business Days’ notice.

 

(b) The address, fax number and telex number (and the department or officer, if
any, for whose attention the communication is to be made) of each Fronting Bank
for any communication or document to be made or delivered under or in connection
with the Finance Documents is that notified in writing to the Facilities Agent
prior to the Signing Date or upon its appointment as a Fronting Bank, or any
substitute address, fax number, telex number or department or officer as each
Fronting Bank may notify to the Facilities Agent by not less than five Business
Days’ notice.

 

(c) The contact details of the Company for this purpose are:

 

Address:   

Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    + 1 305 406 6489 Attention:    Treasurer; and Address:   

Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    +1 305 406 4758 Attention:    General Counsel

 

(d) The contact details of Carnival plc for this purpose are:

 

Address:    Carnival plc, 5 Gainsford Street, London, SE1 2NE, England Fax
number:    0207 940 5382 Tel number:    0207 940 5381 Attention:    Corporation
Counsel

 

Page 122



--------------------------------------------------------------------------------

(e) The contact details of Costa Crociere S.p.A. for this purpose are:

 

Address:   

Costa Crociere S.p.A., Piazza Piccapietra 48, 16121, Genoa,

Italy

Fax number:    + 39 010 548 3446 Attention:    Cristina Gado, Treasurer

with a copy to:

 

Address:   

Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    + 1 305 406 6489 Attention:    Treasurer; and Address:   

Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    +1 305 406 4758 Attention:    General Counsel

 

(f) The contact details of CC U.S. Ventures, Inc. for this purpose are:

 

Address:   

c/o Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    + 1 305 406 6489 Attention:    Treasurer; and Address:   

c/o Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    +1 305 406 4758 Attention:    General Counsel

 

(g) The contact details of Princess Cruises and Tours, Inc. for this purpose
are:

 

Address:   

Princess Cruises and Tours, Inc., 24305 Town Center Drive,

Santa Clarita, California, 91355

Fax number:    + 1 661 753 1510 Attention:    Alan B. Buckelew, President

with a copy to:

 

Address:   

Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    + 1 305 406 6489 Attention:    Treasurer; and Address:   

Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    +1 305 406 4758 Attention:    General Counsel

 

(h) The contact details of Holland America Line-USA Inc. for this purpose are:

 

Address:   

Holland America Line-USA Inc., 300 Elliott Avenue West,

Seattle, Washington, 98119

Fax number:    + 1 206 286 3936 Attention:    Todd W. Kimmel, Treasurer

 

Page 123



--------------------------------------------------------------------------------

with a copy to:

 

Address:   

Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    + 1 305 406 6489 Attention:    Treasurer; and Address:   

Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    +1 305 406 4758 Attention:    General Counsel

 

(i) The contact details of Carnival FC B.V. for this purpose are:

 

Address:   

Carnival FC B.V. Otto Reuchlinweg 1110, 3072 MD

Rotterdam, The Netherlands

Fax number:    +31 10 2976655 Attention:    Rob Leijen

with a copy to:

 

Address:   

Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    + 1 305 406 6489 Attention:    Treasurer; and Address:   

Carnival Corporation, 3655 NW 87th Avenue, Miami,

Florida 33178

Fax number:    +1 305 406 4758 Attention:    General Counsel

 

(j) The contact details of the Facilities Agent for this purpose are:

For Operational Issues (Drawdowns; Rollovers, Rate Fixing: Fee Claims etc)

Banc of America Securities Limited

26 Elmfield Road

Bromley

BR1 1WA

 

Attention:    Loans Agency Fax Number:    +44 (0) 208 313 2149

For Non Operational Issues (Covenants; Amendments & Waivers etc)

Banc of America Securities Limited

5 Canada Square

London E14 5AQ

 

Attention:    Mark Harrison Telephone Number:    +44(0) 207 996 4541 E-Mail:   
mark.e.harrison@baml.com

 

Page 124



--------------------------------------------------------------------------------

35.3 Delivery

 

(a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

  (i) if delivered in person, at the time of delivery;

 

  (ii) if by way of fax, when received in legible form; or

 

  (iii) if by post, five days after being deposited in the post postage prepaid
in an envelope correctly addressed.

 

(b) Any communication or document to be made or delivered to the Facilities
Agent will be effective only when actually received by the Facilities Agent.

 

(c) A communication given under Clause 35.3(a) but received on a non-working day
or after business hours in the place of receipt will only be deemed to be given
on the next working day in that place.

 

(d) All notices from or to an Obligor shall be sent through the Facilities
Agent.

 

(e) Any communication or document made or delivered to the Company in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

 

35.4 Notification of address and fax number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 35.2 (Addresses) or changing its own
address or fax number, the Facilities Agent shall notify the other Parties.

 

35.5 Communication when Facilities Agent is Impaired Agent

If the Facilities Agent is an Impaired Agent the Parties may, instead of
communicating with each other through the Facilities Agent, communicate with
each other directly and (while the Facilities Agent is an Impaired Agent) all
the provisions of the Finance Documents which require communications to be made
or notices to be given to or by the Facilities Agent shall be varied so that
communications may be made and notices given to or by the relevant Parties
directly. This provision shall not operate after a replacement Facilities Agent
has been appointed.

 

35.6 Electronic communication

 

(a) Any communication to be made between the Facilities Agent and a Lender under
or in connection with the Finance Documents may be made by electronic mail or
other electronic means, if the Facilities Agent and the relevant Lender:

 

  (i) agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

 

  (ii) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

Page 125



--------------------------------------------------------------------------------

  (iii) notify each other of any change to their address or any other such
information supplied by them.

 

(b) Any electronic communication made between the Facilities Agent and a Lender
will be effective only when actually received in readable form and in the case
of any electronic communication made by a Lender to the Facilities Agent only if
it is addressed in such a manner as the Facilities Agent shall specify for this
purpose.

 

35.7 English language

 

(a) Any notice given under or in connection with any Finance Document must be in
English.

 

(b) All other documents provided under or in connection with any Finance
Document must be:

 

  (i) in English; or

 

  (ii) if not in English, and if so required by the Facilities Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

 

36. CALCULATIONS AND CERTIFICATES

 

36.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

36.2 Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates. The Facilities Agent shall provide
reasonable details to support such calculation upon the Company’s request.

 

36.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days in relation to Sterling or 360 days in relation
to any other currency or, in any case where the practice in the Relevant
Interbank Market differs, in accordance with that market practice.

 

37. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

Page 126



--------------------------------------------------------------------------------

38. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

39. AMENDMENTS AND WAIVERS

 

39.1 Required consents

 

(a) Subject to Clause 39.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Obligors
and any such amendment or waiver will be binding on all Parties.

 

(b) The Facilities Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Clause.

 

(c) Each Obligor (other than the Company, Costa Crociere S.p.A. and any other
Obligor incorporated in Italy) agrees to any such amendment or waiver permitted
by this Clause 39 which is agreed to by the Company in its capacity as Obligors’
Agent. This includes any amendment or waiver which would, but for this Clause
39.1(c), require the consent of both of the Guarantors.

 

39.2 Exceptions

 

(a) An amendment or waiver that has the effect of changing or which relates to:

 

  (i) the definition of Majority Lenders in Clause 1.1 (Definitions);

 

  (ii) an extension to the date of payment of any amount under the Finance
Documents;

 

  (iii) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees (other than fronting fees payable pursuant to
Clause 16.7 (Fronting fee and Bonding fee)) or commission payable;

 

  (iv) an increase in or an extension of any Tranche A Commitment, Tranche B
Commitment and/or Tranche C Commitment other than pursuant to Clause 2.2
(Increase);

 

  (v) a change to the Borrowers or Guarantors other than in accordance with
Clause 29 (Changes to the Obligors);

 

  (vi) any provision which expressly requires the consent of all the Lenders; or

 

  (vii) Clause 2.3 (Finance Parties’ rights and obligations), Clause 28 (Changes
to the Lenders) or this Clause 39,

 

  shall not be made without the prior consent of all the Lenders.

 

Page 127



--------------------------------------------------------------------------------

(b) An amendment or waiver which relates to the rights or obligations of the
Facilities Agent or an Arranger when acting in that capacity may not be effected
without the consent of the Facilities Agent or the Arrangers.

 

(c) Notwithstanding any other provision of this Agreement, an amendment or
waiver which relates to the rights or obligations of a Fronting Bank when acting
in that capacity may not be effected without the consent of that Fronting Bank.

 

39.3 Disenfranchisement of Defaulting Lenders

 

(a) For so long as a Defaulting Lender has any Commitment which is undrawn and
uncancelled, in ascertaining the Majority Lenders or whether any given
percentage (including, for the avoidance of doubt, unanimity) of the Total
Commitments has been obtained to approve any request for a consent, waiver,
amendment or other vote under the Finance Documents, that Defaulting Lender’s
Commitments will be reduced by the amount of its Commitments which are undrawn
and uncancelled.

 

(b) For the purposes of this Clause 39.3, the Facilities Agent may assume that
the following Lenders are Defaulting Lenders:

 

  (i) any Lender which has notified the Facilities Agent that it has become a
Defaulting Lender;

 

  (ii) any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
Defaulting Lender has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facilities
Agent) or the Facilities Agent is otherwise aware that the Lender has ceased to
be a Defaulting Lender.

 

39.4 Replacement of a Defaulting Lender

 

(a) The Company may, at any time a Lender (or any Affiliates which are Lenders)
has become and continues to be a Defaulting Lender, by giving three Business
Days’ prior written notice to the Facilities Agent and such Lender:

 

  (i) replace such Lender (and any Affiliates which are Lenders) by requiring
such Lender to (and to the extent permitted by law such Lender shall) transfer
pursuant to Clause 28 (Changes to the Lenders) all (and not part only) of its
rights and obligations under this Agreement;

 

  (ii) require such Lender (and any Affiliates which are Lenders) to (and to the
extent permitted by law such Lender shall) transfer pursuant to Clause 28
(Changes to the Lenders) all (and not part only) of the undrawn Commitments
and/or undrawn Swingline Commitments of the Lender (and its Affiliate); or

 

  (iii) require such Lender (and any Affiliates which are Lenders) to (and to
the extent permitted by law such Lender shall) transfer pursuant to Clause 28
(Changes to the Lenders) all (and not part only) of its rights and obligations
in respect of the Facilities,

 

Page 128



--------------------------------------------------------------------------------

to a Lender or other bank or financial institution (a Replacement Lender)
selected by the Company, which confirms its willingness to assume and does
assume all the obligations or all the relevant obligations of the transferring
Lender (including the assumption of the transferring Lender’s participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Utilisations and all accrued interest and Bond
fees, Break Costs and other amounts payable in relation thereto under the
Finance Documents.

 

(b) Any transfer of rights and obligations of a Defaulting Lender pursuant to
this Clause shall be subject to the following conditions:

 

  (i) the Company shall have no right to replace the Facilities Agent;

 

  (ii) neither the Facilities Agent nor the Defaulting Lender shall have any
obligation to the Company to find a Replacement Lender;

 

  (iii) the transfer must take place no later than 90 days after the notice
referred to in paragraph (a) above; and

 

  (iv) in no event shall the Defaulting Lender be required to pay or surrender
to the Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents.

 

40. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

41. GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

42. ENFORCEMENT

 

42.1 Jurisdiction

 

(a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a Dispute).

 

(b) The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c) This Clause 42.1 is for the benefit of the Finance Parties only. As a
result, no Finance Party shall be prevented from taking proceedings relating to
a Dispute in any other courts with jurisdiction. To the extent allowed by law,
the Finance Parties may take concurrent proceedings in any number of
jurisdictions.

 

Page 129



--------------------------------------------------------------------------------

42.2 Service of process

 

(a) Without prejudice to any other mode of service allowed under any relevant
law, each Obligor (other than an Obligor incorporated in England and Wales):

 

  (i) irrevocably appoints Carnival plc (and Carnival plc hereby accepts each
such appointment) as its agent for service of process in relation to any
proceedings before the English courts in connection with any Finance Document;
and

 

  (ii) agrees that failure by a process agent to notify the relevant Obligor of
the process will not invalidate the proceedings concerned.

 

42.3 Waiver of Jury Trial

EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OF THE FINANCE
DOCUMENTS. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE
COURT.

 

43. USA PATRIOT ACT

Each Lender that is subject to the USA Patriot Act hereby notifies each Obligor
that pursuant to the requirements of the USA Patriot Act, such Lender is
required to obtain, verify and record information that identifies such Obligor,
which information includes the name and address of such Obligor and other
information that will allow such Lender to identify such Obligor in accordance
with the USA Patriot Act. Each Obligor agrees that it will provide each Finance
Party with such information as it may require in order for such Finance Party to
satisfy the requirements of the USA Patriot Act.

 

44. TRANSPARENCY RULES

Pursuant to, and in accordance with, the transparency rules (Disposizioni in
materia di trasparenza delle operazioni e dei servizi bancari e finanziari.
Correttezza delle relazioni tra intermediari e clenti) enacted under Article 9.1
of the CICR (Comitato Interministeriale per il Credito e il Risparmio)
Resolution of 4 March 2003 effective as of October 2003 and the following
transparency rules applicable to transactions and banking and financial services
issued by the Bank of Italy on 9 February 2011 and published in the Italian
official gazette (Gazzetta Ufficiale) on 16 February 2011 (the Transparency
Rules), the Parties mutually acknowledge and declare that this Agreement and any
of its terms and conditions have been negotiated on an individual basis and, as
a result, this Agreement falls into the category of the agreements which have
been negotiated individually “che costituiscono oggetto di trattativa
individuale” which are exempted from the application of Section II of the
Transparency Rules.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Page 130



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL PARTIES

Part A

The Original Borrowers

Name of Subsidiaries of the Company and Carnival plc

 

1 Costa Crociere S.p.A. (a company organised and existing under the laws of
Italy as a società per azioni, with a share capital equal to Euro
344,314,467.00, having its registered office in Genoa (Italy), Piazza
Piccapietra 48, registered with the Companies’ Register (Registro delle Imprese)
of Genoa under no. 02545900108, Repertorio Economico Amministrativo no.
GE-279842)

 

2 CC U.S. Ventures, Inc. (a corporation incorporated and existing under the laws
of the State of Delaware, United States of America)

 

4 Princess Cruises and Tours, Inc. (a corporation incorporated and existing
under the laws of the State of Delaware, United States of America)

 

5 Holland America Line-USA Inc. (a corporation incorporated and existing under
the laws of the State of Delaware, United States of America)

 

6 Carnival FC B.V. (a company incorporated and existing under the laws of The
Netherlands with registration number with the Netherlands Chamber of Commerce
(handelsregister) of 24440703)

 

Page 131



--------------------------------------------------------------------------------

Part B

The Original Lenders - Loan Commitments

 

(a) Tranche A Commitment

 

Name of Original Lender    Amount
(USD)      Status
(Affected
Lender:
Yes/No)    Treaty Passport
Number and
jurisdiction of tax
residence (if
applicable)

Bank of America N.A.

     77,500,000       No    N/A

BNP Paribas

     77,500,000       No   

005/B/0255139/DTTP

Jurisdiction of tax residence France

Goldman Sachs Bank USA

     139,000,000       No   

N/A except in respect of a loan to a UK Borrower

13/G/0351779/DTTP

Jurisdiction of tax residence USA

Intesa Sanpaolo S.p.A.

     77,500,000       No    N/A

JPMorgan Chase Bank, N.A.

     77,500,000       No   

13/M/0268710/DTTP

Jurisdiction of tax residence USA

Lloyds TSB Bank plc

     139,000,000       No    N/A

Mizuho Corporate Bank, Ltd.

     77,500,000       No    N/A

The Royal Bank of Scotland plc

     77,500,000       No    N/A

UniCredit Spa

     77,500,000       No    N/A

UBS Limited

     86,750,000       No    N/A

US Bank National Association

     86,750,000       No   

13/U/62184/DTTP

Jurisdiction of tax residence is USA

HSBC Bank plc

     48,500,000       No    N/A

Societe Generale

     48,500,000       No   

5/S/70085/DTTP

Jurisdiction of tax residence is France

Royal Bank of Canada

     87,000,000       No    N/A

PNC Bank, National Association

     52,000,000       No   

13/P/63904/DTTP

Jurisdiction of tax residence is USA

 

Page 132



--------------------------------------------------------------------------------

DnB NOR Bank ASA

     52,000,000       No    N/A

Australia and New Zealand Banking Group Limited

     52,000,000       No    N/A

Deutsche Bank AG, London Branch

     52,000,000       No    N/A

KfW IPEX-Bank GmbH

     52,000,000       No   

7/K/333018/DTTP

Jurisdiction of tax residence is Germany

Sumitomo Mitsui Banking Corporation

     52,000,000       No   

43/S/274647/DTTP

Jurisdiction of tax residence is Japan

Banco Santander, S.A., London Branch

     29,000,000       No    N/A

Banco Bilbao Vizcaya Argentaria, S.A., London Branch

     29,000,000       No    N/A

Wells Fargo Bank, N.A.

     52,000,000       No   

13/W/61173/DTTP

Jurisdiction of tax residence is USA

    
  Total
1,600,000,000   
        

 

Page 133



--------------------------------------------------------------------------------

(b) Tranche B Commitment

 

Name of Original Lender    Amount
(Sterling)      Treaty Passport
Number and
jurisdiction of tax
residence (if
applicable)2

Bank of America N.A.

     7,250,000       N/A

BNP Paribas

     7,250,000       N/A

Goldman Sachs Bank USA

     12,750,000      

13/G/0351779/DTTP

Jurisdiction of tax residence USA

Intesa Sanpaolo S.p.A.

     7,250,000       N/A

JPMorgan Chase Bank, N.A.

     7,250,000      

13/M/0268710/DTTP

Jurisdiction of tax residence USA

Lloyds TSB Bank plc

     12,750,000       N/A

Mizuho Corporate Bank, Ltd.

     7,250,000       N/A

The Royal Bank of Scotland plc

     7,250,000       N/A

UniCredit Spa

     7,250,000       N/A

UBS Limited

     8,250,000       N/A

US Bank National Association

     8,250,000      

13/U/62184/DTTP

Jurisdiction of tax residence is USA

HSBC Bank plc

     4,500,000       N/A

Societe Generale

     4,500,000      

5/S/70085/DTTP

Jurisdiction of tax residence is France

Royal Bank of Canada

     8,250,000       N/A

PNC Bank, National Association

     5,000,000      

13/P/63904/DTTP

Jurisdiction of tax residence is USA

DnB NOR Bank ASA

     5,000,000       N/A

Australia and New Zealand Banking Group Limited

     5,000,000       N/A

Deutsche Bank AG, London Branch

     5,000,000       N/A

KfW IPEX-Bank GmbH

     5,000,000      

7/K/333018/DTTP

Jurisdiction of tax residence is Germany

Sumitomo Mitsui Banking Corporation

     5,000,000      

43/S/274647/DTTP

Jurisdiction of tax residence is Japan

 

Page 134



--------------------------------------------------------------------------------

Banco Santander, S.A., London Branch

     2,500,000       N/A

Banco Bilbao Vizcaya Argentaria, S.A., London Branch

     2,500,000       N/A

Wells Fargo Bank, N.A.

     5,000,000      

13/W/61173/DTTP

Jurisdiction of tax residence is USA

    
  Total
150,000,000  
     

 

Page 135



--------------------------------------------------------------------------------

(c) Tranche C Commitment

 

Name of Original Lender    Amount (euro)      Treaty Passport
Number and
jurisdiction of tax
residence (if
applicable)2

Bank of America N.A.

     50,000,000       N/A

Banca Nazionale del Lavoro SpA

     50,000,000       N/A

Intesa Sanpaolo S.p.A.

     50,000,000       N/A

JPMorgan Chase Bank, N.A.

     50,000,000      

13/M/0268710/DTTP

Jurisdiction of tax residence USA

Mizuho Corporate Bank, Ltd.

     50,000,000       N/A

The Royal Bank of Scotland plc

     50,000,000       N/A

UniCredit Spa

     50,000,000       N/A

HSBC Bank plc

     31,250,000       N/A

Societe Generale

     31,250,000      

5/S/70085/DTTP

Jurisdiction of tax residence is France

Banco Santander, S.A., Milan Branch

     18,750,000       N/A

Banco Bilbao Vizcaya Argentaria, S.A., Milan Branch

     18,750,000       N/A     
  Total
450,000,000  
     

 

Page 136



--------------------------------------------------------------------------------

Part C

The Original Swingline Lenders - Swingline Loan Commitments

 

(a) Swingline Tranche A Commitment

 

Name of Original Swingline Lender    Amount (USD)      Treaty Passport
Number and
jurisdiction of tax
residence (if
applicable)

Bank of America N.A.

     41,245,707.09       N/A

BNP Paribas

     41,245,707.09      

005/B/0255139/DTTP

Jurisdiction of tax residence France

Goldman Sachs Bank USA

     73,909,977.79      

N/A except in respect of a loan to a UK Borrower

13/G/0351779/DTTP

Jurisdiction of tax residence USA

Intesa Sanpaolo S.p.A.

     41,245,707.09       N/A

JPMorgan Chase Bank, N.A.

     41,245,707.09      

13/M/0268710/DTTP

Jurisdiction of tax residence USA

Lloyds TSB Bank plc

     73,909,977.79       N/A

Mizuho Corporate Bank, Ltd.

     41,245,707.09       N/A

The Royal Bank of Scotland plc

     41,245,707.11       N/A

UniCredit Spa

     41,245,707.09       N/A

UBS Loan Finance LLC

     46,193,736.12      

N/A

Jurisdiction of tax residence USA

US Bank National Association

     46,193,736.12      

13/U/62184/DTTP

Jurisdiction of tax residence is USA

HSBC Bank plc

     25,778,566.93       N/A

Societe Generale

     25,778,566.93      

5/S/70085/DTTP

Jurisdiction of tax residence is France

PNC Bank, National Association

     27,716,241.67      

13/P/63904/DTTP

Jurisdiction of tax residence is USA

DnB NOR Bank ASA

     27,716,241.67       N/A

 

Page 137



--------------------------------------------------------------------------------

Australia and New Zealand Banking Group Limited

     27,716,241.67       2/A/204986/DTTP Jurisdiction of tax residence is
Australia

Deutsche Bank AG, New York Branch

     27,716,241.67      

N/A except where lending to a UK Borrower.

7/D/70006/DTTP

Jurisdiction of tax residence is Germany

Banco Santander, S.A., New York Branch

     15,467,140.16       N/A

Banco Bilbao Vizcaya Argentaria, S.A., London Branch

     15,467,140.16       N/A

Wells Fargo Bank, N.A.

     27,716,241.67      

13/W/61173/DTTP

Jurisdiction of tax residence is USA

    
  Total
750,000,000  
     

 

Page 138



--------------------------------------------------------------------------------

(b) Swingline Tranche B Commitment

 

Name of Original Swingline Lender    Amount
(Sterling)      Treaty Passport
Number and
jurisdiction of tax
residence (if
applicable)4

Bank of America N.A.

     4,580,678.85       N/A

BNP Paribas

     4,580,678.85       N/A

Goldman Sachs Bank USA

     8,208,317.80      

13/G/0351779/DTTP

Jurisdiction of tax residence USA

Intesa Sanpaolo S.p.A.

     4,580,678.85       N/A

JPMorgan Chase Bank, N.A.

     4,580,678.85      

13/M/0268710/DTTP

Jurisdiction of tax residence USA

Lloyds TSB Bank plc

     8,208,317.80       N/A

Mizuho Corporate Bank, Ltd.

     4,580,678.85       N/A

The Royal Bank of Scotland plc

     4,580,678.85       N/A

UniCredit Spa

     4,580,678.85       N/A

UBS Limited

     5,130,198.63       N/A

US Bank National Association

     5,130,198.63      

13/U/62184/DTTP

Jurisdiction of tax residence is USA

HSBC Bank plc

     2,862,924.28       N/A

Societe Generale

     2,862,924.28      

5/S/70085/DTTP

Jurisdiction of tax residence is France

PNC Bank, National Association

     3,078,119.18      

13/P/63904/DTTP

Jurisdiction of tax residence is USA

Australia and New Zealand Banking Group Limited

     3,078,119.18       N/A

Deutsche Bank AG, London Branch

     3,078,119.18       N/A

Banco Santander, S.A., London Branch

     1,717,754.57       N/A

Banco Bilbao Vizcaya Argentaria, S.A., London Branch

     1,717,754.57       N/A     
  Total
77,137,500   
     

 

Page 139



--------------------------------------------------------------------------------

(c) Swingline Tranche C Commitment

 

Name of Original Swingline Lender    Amount (euro)      Treaty Passport
Number and
jurisdiction of tax
residence (if
applicable)4

Bank of America N.A.

     27,506,111.11       N/A

Banca Nazionale de Lavoro SpA

     27,506,111.11       N/A

Intesa Sanpaolo S.p.A.

     27,506,111.11       N/A

JPMorgan Chase Bank, N.A.

     27,506,111.11      

13/M/0268710/DTTP

Jurisdiction of tax residence USA

Mizuho Corporate Bank, Ltd.

     27,506,111.11       N/A

The Royal Bank of Scotland plc

     27,506,111.12       N/A

UniCredit Spa

     27,506,111.11       N/A

HSBC Bank plc

     17,191,319.44       N/A

Societe Generale

     17,191,319.44      

5/S/70085/DTTP

Jurisdiction of tax residence is France

Banco Santander, S.A., Milan Branch

     10,314,791.67       N/A

Banco Bilbao Vizcaya Argentaria, S.A., Milan Branch

     10,314,791.67       N/A     
  Total
247,555,000   
     

 

Page 140



--------------------------------------------------------------------------------

Part D

The Original Fronting Banks

Bank of America N.A.

JPMorgan Chase Bank, N.A.

 

Page 141



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

Part A

Conditions precedent to initial Utilisation

Original Obligors

1. A copy of the constitutional documents of each Original Obligor which, in
respect of an Original Obligor incorporated in The Netherlands, shall consist of
the deed of incorporation (oprichtingsakte) being the articles of association
(statuten) and an up-to-date extract (uittreksel) from the Dutch Commercial
Register (Handelsregister) of such Original Obligor.

2. A copy of a resolution of the board of directors of each Original Obligor
(and, if required by its existing by-laws, a copy of the resolution of the
shareholders’ meeting of Costa Crociere S.p.A.), approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and,
in respect of an Original Obligor incorporated in The Netherlands, confirming
whether a works council (ondernemingsraad) is in place.

3. A specimen of the signature of each person who executes the Finance Documents
and who is authorised on behalf of an Original Obligor to execute or witness the
execution of any Finance Document or to sign or send any document or notice in
connection with any Finance Document.

4. A copy of a resolution of the general meeting of shareholders of each Dutch
Obligor:

 

(a) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is (or will become) a party; and

 

(b) to the extent there is a conflict of interest (tegenstrijdig belang) between
the member(s) of its managing board and the Dutch Obligor in respect of any of
the Finance Documents or any of the transactions contemplated therein, in each
case in the broadest sense, each member of the managing board is designated and
appointed, in accordance with Article 2:256 of the Dutch Civil Code, as special
representative of the Dutch Obligor with the power to represent the Dutch
Obligor acting alone.

5. A certificate of an authorised signatory of the Company:

 

(a) confirming that utilising or (with respect to the Company and Carnival plc)
guaranteeing the Total Tranche A Commitments, the Total Tranche B Commitments
and the Total Tranche C Commitments (or, in the case of Costa Crociere S.p.A.,
utilising the Total Tranche C Commitments) in full would not breach any limit
binding on any Original Obligor;

 

(b) certifying that each copy document specified in Part A of this Schedule is
correct, complete and in full force and effect as at a date no earlier than the
Signing Date; and

 

(c) confirming which companies are Material Subsidiaries and providing
reasonable details of the calculations used to make such determinations.

 

Page 142



--------------------------------------------------------------------------------

6. A copy of a good standing certificate with respect to each US Borrower,
issued as of a recent date by the Secretary of State or other appropriate
official of each US Borrower’s jurisdiction of incorporation or organisation.

7. A certificate of registration (certificato di iscrizione) of Costa Crociere
S.p.A. with the relevant Companies’ Register dated not earlier than five
Business Days prior to the execution of this Agreement, confirming that no
insolvency procedures have been started in relation to Costa Crociere S.p.A.

8. If the Original Obligor is incorporated in The Netherlands:

 

(a) to the extent a works council (ondernemingsraad) is established and to the
extent any rights to consult (in de gelegenheid stellen tot advies uitbrengen)
the works council or for the works council to approve (instemming met) are
triggered under the Dutch Works Council Act, a copy of:

 

  (i) the request for advice from such works council; and

 

  (ii) (A) an unconditional positive advice from such works council; or
(B) advice from such works council which is not negative and does not contain
any condition which, if complied with, would result in a breach of any of the
Finance Documents or which conditions are not reasonably feasible to be met; or
(C) a waiver to advise (afzien van advies) issued by such a works council; and

 

(b) such evidence as may be requested by the Facilities Agent in reasonable time
before the Utilisation Date to enable the Finance Parties to comply with Wet ter
voorkoming van witwassen en het financieren van terrorisme.

Legal opinions

9. A legal opinion of Allen & Overy LLP, London office, English law legal
advisers to the Arrangers and the Facilities Agent, addressed to the Finance
Parties.

10. A legal opinion of Allen & Overy LLP, Amsterdam office, Dutch law legal
advisers, addressed to the Finance Parties.

11. A legal opinion of Tapia, Linares y Alfaro Attorneys At Law, Panama law
legal advisers, addressed to the Finance Parties.

12. A legal opinion of Allen & Overy LLP, New York office, New York state law
legal advisers, addressed to the Finance Parties.

13. A legal opinion of Morris James LLP, Delaware state law legal advisers,
addressed to the Finance Parties.

14. A legal opinion of Allen & Overy LLP, Milan office, Italian law legal
advisers, addressed to the Finance Parties.

Other documents and evidence

15. The duly executed Finance Documents (other than any of the Utilisation
Requests).

16. Certified copy of the Original Financial Statements.

 

Page 143



--------------------------------------------------------------------------------

17. Certified copy of the DLC Documents.

18. Evidence that the fees, costs and expenses then due from the Company
pursuant to Clause 16 (Fees) and Clause 21 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.

19. Evidence of prepayment and cancellation in full on or prior to the date of
this Agreement of the Company’s USD1.2billion, €400m and £200m revolving credit
agreement dated 21 October 2005 as amended from time to time.

 

Page 144



--------------------------------------------------------------------------------

Part B

Conditions precedent required to be delivered by an Additional Borrower

Additional Borrowers

1. An Accession Letter, duly executed by the Additional Borrower and the Company
or Carnival plc.

2. A copy of the constitutional documents of the Additional Borrower which, in
respect of an Additional Borrower incorporated in The Netherlands, shall consist
of a copy of the articles of association (statuten), the deed of incorporation
(oprichtingsakte) and extract (uittreksel) from the Dutch Commercial Register
(Handelsregister) of such Additional Borrower.

3. A copy of a resolution of the board of directors of the Additional Borrower
(and, if such Additional Borrower is incorporated in Italy and it is required by
its existing by-laws, a copy of the resolution of the shareholders’ meeting of
such Additional Borrower) approving the terms of, and the transactions
contemplated by, the Accession Letter and the Finance Documents to which it is a
party and, in respect of an Additional Borrower incorporated in The Netherlands,
confirming whether a works council (ondernemingsraad) is in place.

4. To the extent required, a copy of a resolution of the general meeting of
shareholders of each Additional Borrower incorporated in The Netherlands:

 

(a) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is (or will become) a party; and

 

(b) to the extent there is a conflict of interest (tegenstrijdig belang) between
the member(s) of its managing board and the Additional Borrower incorporated in
The Netherlands in respect of any of the Finance Documents or any of the
transactions contemplated therein, in each case in the broadest sense, each
member of the managing board is designated and appointed, in accordance with
Article 2:256 of the Dutch Civil Code, as special representative of the
Additional Borrower incorporated in The Netherlands with the power to represent
the Additional Borrower incorporated in The Netherlands acting alone.

5. A specimen of the signature of each person who executes the Accession Letter
and is authorised on behalf of the Additional Borrower to execute or witness the
execution of any Finance Document or to sign or send any document or notice in
connection with any Finance Document.

6. A certificate of an authorised signatory of the Additional Borrower:

 

(a) confirming that utilising the Total Tranche A Commitments, the Total Tranche
B Commitments and the Total Tranche C Commitments (or, in the case of an
Additional Borrower resident in Italy, utilising the Total Tranche C
Commitments) in full would not breach any limit binding on it; and

 

(b) certifying that each copy document specified in Part B of this Schedule is
correct, complete and in full force and effect as at a date no earlier than the
date of the Accession Letter.

 

Page 145



--------------------------------------------------------------------------------

7. If the proposed Additional Borrower is incorporated in Italy, a certificate
of registration (certificato di iscrizione) of such Additional Borrower with the
relevant Companies’ Register dated not earlier than five Business Days prior to
the execution of the relevant Accession Letter, confirming that no insolvency
procedures have been started in relation to such Additional Borrower.

8. If the proposed Additional Borrower is incorporated in The Netherlands:

 

(a) to the extent a works council (ondernemingsraad) is established and to the
extent any rights to consult (in de gelegenheid stellen tot advies uitbrengen)
the works council or for the works council to approve (instemming met) are
triggered under the Dutch Works Council Act, a copy of:

 

  (i) the request for advice from such works council; and

 

  (ii) (A) an unconditional positive advice from such works council; or
(B) advice from such works council which is not negative and does not contain
any condition which, if complied with, would result in a breach of any of the
Finance Documents or which conditions are not reasonably feasible to be met; or
(C) a waiver to advise (afzien van advies) issued by such a works council; and

 

(b) such evidence as may be requested by the Facilities Agent in reasonable time
before the Utilisation Date to enable the Finance Parties to comply with Wet ter
voorkoming van witwassen en het financieren van terrorisme.

Legal opinions

9. A legal opinion of Allen & Overy LLP, London office, English law legal
advisers to the Facilities Agent, addressed to the Finance Parties.

10. If the Additional Borrower is incorporated in a jurisdiction other than
England and Wales, a legal opinion from legal advisers in that jurisdiction,
addressed to the Finance Parties.

Other documents and evidence

11. A copy of any other authorisation or other document, opinion or assurance
which the Facilities Agent has notified the Company is necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by the Accession Letter or for the validity and enforceability of any Finance
Document.

 

Page 146



--------------------------------------------------------------------------------

SCHEDULE 3

UTILISATION REQUEST

Part A

Loans

 

From:    [Borrower] To:    [•] (Facilities Agent) Dated:    [•] Dear Sirs   

CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,600,000,000, £150,000,000 and
€450,000,000 Multicurrency Revolving Facilities Agreement dated [•] (the
Agreement)

1. We refer to the Agreement. This is a Loan Utilisation Request. Terms defined
in the Agreement have the same meaning in this Loan Utilisation Request unless
given a different meaning in this Loan Utilisation Request.

2. We wish to borrow a Loan on the following terms:

 

Tranche:

   [A/B/C]

Proposed Utilisation Date:

   [•] (or, if that is not a Business Day, the next Business Day)

Currency of Loan:

   [•]

Amount:

   [•] or, if less, the Available Facility for the Tranche indicated above

Interest Period:

   [•]

3. We confirm that each condition specified in Clause 5.4(a) (Lenders’
participation) is satisfied on the date of this Loan Utilisation Request.

4. The proceeds of this Loan should be credited to • [account].

5. This Loan Utilisation Request is irrevocable.

 

Yours faithfully   

authorised signatory for

[name of relevant Borrower]

 

Page 147



--------------------------------------------------------------------------------

Part B

Bonds

 

From:

   [Borrower]

To:

   [•] (Facilities Agent)

Dated:

   [•]

Dear Sirs

CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,600,000,000, £150,000,000 and
€450,000,000 Multicurrency Revolving Facilities Agreement dated [•] (the
Agreement)

1. We refer to the Agreement. This is a Bond Utilisation Request. Terms defined
in the Agreement have the same meaning in this Bond Utilisation Request unless
given a different meaning in this Bond Utilisation Request.

2. We wish to arrange for a Bond to be issued by the relevant Fronting Bank on
the following terms:

 

Fronting Bank

   [•]

Tranche:

   A

Proposed Utilisation Date:

   [•] (or, if that is not a Business Day, the next Business Day)

Currency of Bond:

   [•]

Amount:

   [•] or, if less, the lesser of the Available Tranche A Facility and the
Available Bond Facility

Beneficiary:

   [•]

Account Party:

   [•]

Term or Expiry Date:

   [•]

3. We confirm that each condition specified in Clause 6.7 (Issue of Bonds) is
satisfied on the date of this Bond Utilisation Request.

4. We attach a copy of the proposed Bond.

5. This Bond Utilisation Request is irrevocable.

Delivery Instructions:

[specify delivery instructions]

Yours faithfully

 

  

authorised signatory for

[name of relevant Borrower]

 

Page 148



--------------------------------------------------------------------------------

Part C

Swingline Loan

 

From:

   [Borrower]

To:

   [•] (Facilities Agent)

Dated:

   [•] Dear Sirs   

CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,600,000,000, £150,000,000 and
€450,000,000 Multicurrency Revolving Facilities Agreement dated [•] (the
Agreement)

1. We refer to the Agreement. This is a Swingline Loan Utilisation Request.
Terms defined in the Agreement have the same meaning in this Swingline Loan
Utilisation Request unless given a different meaning in this Swingline Loan
Utilisation Request.

2. We wish to borrow a Swingline Loan on the following terms:

 

Tranche

   [A/B/C]

Proposed Utilisation Date:

   [•] (or, if that is not a Business Day, the next Business Day)

Currency of Swingline Loan:

   [USD/£/€]

Amount:

   [•] or, if less, the Available Swingline [Tranche A/Tranche B/Tranche C]
Facility

Interest Period:

   [•]

3. We confirm that each condition specified in Clause 8.5 (Swingline Lenders’
participation) is satisfied on the date of this Swingline Loan Utilisation
Request.

4. The proceeds of this Swingline Loan should be credited to [account].

5. This Swingline Loan Utilisation Request is irrevocable.

 

Yours faithfully   

authorised signatory for

[name of relevant Borrower]

 

Page 149



--------------------------------------------------------------------------------

SCHEDULE 4

MANDATORY COST FORMULAE

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

2. On the first Utilisation Date (or as soon as practicable thereafter) the
Facilities Agent shall calculate or ascertain, as a percentage rate per annum, a
rate (the Base Cost Rate) for each Lender and, thereafter, on the first day of
each Interest Period (or as soon as practicable thereafter) as a percentage rate
per annum, a rate (the Current Cost Rate) for each Lender, in accordance with
the paragraphs set out below and shall notify the Company of the Base Cost Rate
and the Current Cost Rate for each Lender promptly after calculating or
ascertaining such rates.

3. The Mandatory Cost will be calculated by the Facilities Agent as the rate per
annum that is the difference between (i) the weighted average of the Lenders’
Current Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and (ii) the weighted average of the Lenders’
Base Cost Rates (weighted in proportion to the percentage participation of each
Lender in the relevant Loan) and will be expressed as a percentage rate per
annum provided that if such a rate is negative, the Mandatory Costs rate shall
be deemed to be zero.

The Additional Cost Rate for a Lender will be the Current Cost Rate for that
Lender less the Base Cost Rate for that Lender and will be expressed a
percentage rate per annum provided that if such a rate is negative, the
Additional Cost Rate shall be deemed to be zero.

4. The Base Cost Rate or the Current Cost Rate for any Lender lending from a
Facility Office in a Participating Member State will be the percentage
(expressed as a rate per annum) notified by that Lender to the Facilities Agent.
This percentage will be certified by that Lender in its notice to the Facilities
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

5. The Base Cost Rate or Current Cost Rate for any Lender lending from a
Facility Office in the United Kingdom will be calculated by the Facilities Agent
as follows:

 

(a) in relation to a Sterling Loan:

 

AB + C(B - D) + E x 0.01

   per cent. per annum 100 - (A + C)   

 

(b) in relation to a Loan in any currency other than Sterling:

 

E x 0.01

   per cent. per annum. 300   

 

Page 150



--------------------------------------------------------------------------------

Where:

 

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

B is the percentage rate of interest (excluding the Margin and the Mandatory
Cost and, if the Loan is an Unpaid Sum, the additional rate of default interest
payable for the relevant Interest Period on the Loan.

 

C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

D is the percentage rate per annum payable by the Bank of England to the
Facilities Agent on interest bearing Special Deposits.

 

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Facilities Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Facilities Agent pursuant
to paragraph 9 below and expressed in pounds per £1,000,000.

6. Should a Lender transfer all or part of its Commitment to a New Lender after
the Utilisation Date, the Base Cost Rate of such New Lender shall be deemed to
be either (a) the percentage notified by it to the Facilities Agent under
paragraph 4 above or (b) the percentage calculated by the Facilities Agent under
paragraph 5 above, in each case on the date the relevant transfer becomes
effective.

7. For the purposes of this Schedule:

 

(a) Eligible Liabilities and Special Deposits have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

(b) Fees Rules means the rules on periodic fees contained in the FSA Fees Manual
or such other law or regulation as may be in force from time to time in respect
of the payment of fees for the acceptance of deposits;

 

(c) Fee Tariffs means the fee tariffs specified in the Fees Rules under Column 1
of the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate); and

 

(d) Tariff Base has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

8. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

9. If requested by the Facilities Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facilities Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority

 

Page 151



--------------------------------------------------------------------------------

(calculated for this purpose by that Reference Bank as being the average of the
Fee Tariffs applicable to that Reference Bank for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of that Reference Bank.

10. Each Lender shall supply any information required by the Facilities Agent
for the purpose of calculating its Base Cost Rate or Current Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

 

(a) the jurisdiction of its Facility Office and, if not U.K., its Base Cost Rate
and Current Cost Rate; and

 

(b) any other information that the Facilities Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Facilities Agent of any change to the
information provided by it pursuant to this paragraph.

11. The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Facilities Agent based upon the information supplied to it
pursuant to paragraphs 9 and 10 above and on the assumption that, unless a
Lender notifies the Facilities Agent to the contrary, each Lender’s obligations
in relation to cash ratio deposits and Special Deposits are the same as those of
a typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

12. The Facilities Agent shall have no liability to any person if such
determination results in a Base Cost Rate or Current Cost Rate which over or
under compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 4,
6, 9 and 10 above is true and correct in all respects.

13. The Facilities Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Current Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 4, 6, 9 and 10 above.

14. Any determination by the Facilities Agent in accordance with this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate, a Base
Cost Rate, a Current Cost Rate or any amount payable to a Lender shall, in the
absence of manifest error, be conclusive and binding on all Parties.

15. The Facilities Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

 

Page 152



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF TRANSFER CERTIFICATE

 

To:

   [•] as Facilities Agent

[Copied to:

   The Company]1

From:

   [The Existing Lender] (the Existing Lender) and [The New Lender] (the New
Lender) Dated:    [•]

CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,600,000,000, £150,000,000 and
€450,000,000 Multicurrency Revolving Facilities Agreement dated [•] (the
Agreement)

1. We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

2. We refer to Clause 28.2 (Procedure for transfer):

 

(a) The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 28.2 (Procedure for transfer).

 

(b) The proposed Transfer Date is [•].

 

(c) The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 35.2 (Addresses) are set
out in the Schedule.

3. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in of Clause 28.3 (Limitation of responsibility of
Existing Lenders).

4. The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is a
Qualifying Lender as defined in Clause[s] [insert appropriate references from
Clause 17 (Taxes)].

5. [The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

(a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

(b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

1 

Include if the New Lender includes a Treaty Passport Scheme notification (see
clause 17.3(p)). To be provided to the Company within 7 days.

 

Page 153



--------------------------------------------------------------------------------

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
CTA 2009) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Chapter 9 of Part 5 of CTA 2009; or

 

(c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of CTA 2009) of that company.] 2

[5 The New Lender notifies the Company that its Treaty Passport reference number
is [             ] and it is tax resident in [            ], and, accordingly,
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax.]3

[6/7] The New Lender represents that it is a “professional market party”
(professionele marktpartij), as that term is used in the Netherlands Financial
Supervision Act (wet op het financieel toezicht).

[7/8] The New Lender confirms that it [is]/[is not]4 an Affected Lender.

[8/9] This Transfer Certificate may be executed in any number of counterparts
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

[9/10] This Transfer Certificate and any non-contractual obligations arising out
of or in connection with it are governed by English law.

 

2 

Include only if the New Lender is a U.K. Non-Bank Lender.

 

3 

Include only if the New Lender is a Treaty Passport holder required to notify
under Clause 17.3(p).

 

4

Delete as applicable.

 

Page 154



--------------------------------------------------------------------------------

The Schedule

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender ]     [New Lender] By:         By:            

This Transfer Certificate is accepted by the Facilities Agent and the Transfer
Date is confirmed as [•].

[Facilities Agent]

 

By:        

 

Page 155



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF ACCESSION LETTER

 

To:

   [•] as Facilities Agent

From:

   [Subsidiary] and CARNIVAL CORPORATION/CARNIVAL PLC

Dated:

   [•] Dear Sirs   

CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,600,000,000, £150,000,000 and
€450,000,000 Multicurrency Revolving Facilities Agreement dated [•] (the
Agreement)

1. We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

2. [Subsidiary] agrees to become an Additional Borrower and to be bound by the
terms of the Agreement as an Additional Borrower pursuant to Clause 29.2
(Additional Borrowers) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

3. [Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:

4. This Accession Letter and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

CARNIVAL CORPORATION     [Subsidiary] CARNIVAL PLC      

 

Page 156



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF RESIGNATION LETTER

 

To:

   [•] as Facilities Agent

From:

   [resigning Borrower] and CARNIVAL CORPORATION/CARNIVAL PLC

Dated:

   [•] Dear Sirs   

CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,600,000,000, £150,000,000 and
€450,000,000 Multicurrency Revolving Facilities Agreement dated [•] (the
Agreement)

1. We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

2. Pursuant to Clause 29.3 (Resignation of a Borrower), we request that
[resigning Borrower] be released from its obligations as a Borrower under the
Agreement.

3. We confirm that:

 

(a) no Default is outstanding or would result from the acceptance of this
request; and

 

(b) as at the date of this request no amount owed by [resigning Borrower] under
the Agreement is outstanding.

4. This Resignation Letter and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

CARNIVAL CORPORATION     [Subsidiary] By:          By:     

 

CARNIVAL PLC     By:               

 

Page 157



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF COMPLIANCE CERTIFICATE

 

To:

   [•] as Facilities Agent

From:

   CARNIVAL CORPORATION

Dated:

   [•] Dear Sirs   

CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,600,000,000, £150,000,000 and
€450,000,000 Multicurrency Revolving Facilities Agreement dated [•] (the
Agreement)

1. We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

2. We confirm that as at as at [relevant testing date]:

 

(a) Issued Capital and Consolidated Reserves was [            ];

 

(b) The aggregate of Borrowed Moneys was [            ]; and Consolidated
Capital was [            ]; therefore the aggregate of Borrowed Moneys as a
percentage of Consolidated Capital was [            ].

 

(c) EBITDA was [            ] and Consolidated Net Interest Charges was
[            ]; therefore the ratio of EBITDA to Consolidated Net Interest
Charges was [            ] to 1.

3. We set out below calculations establishing the figures in paragraph 2 above:

[            ].

4. [We confirm that no Default is outstanding as at [relevant testing date]*.]

Signed: __________________________________

Senior Financial Officer of

CARNIVAL CORPORATION

 

* If this statement cannot be made, the certificate should identify any Default
that is outstanding and the steps, if any, being taken to remedy it.

 

Page 158



--------------------------------------------------------------------------------

SCHEDULE 9

FORM OF CONFIDENTIALITY UNDERTAKING

To: [Transferring Lender]

Re: CARNIVAL CORPORATION – USD1,600,000,000, £150,000,000 and €450,000,000
Multicurrency Revolving Facilities Agreement dated [•] (the Agreement)

[Carnival Plc./Carnival Corporation] (the Company)

Amount:

Facilities Agent:

Dear Sirs

We are considering acquiring an interest in the Agreement which, subject to the
Agreement, may be by way of novation, assignment, the entering into, whether
directly or indirectly, of a sub-participation or any other transaction under
which payments are to be made or may be made by reference to one or more Finance
Documents and/or one or more Obligors or by way of investing in or otherwise
financing, directly or indirectly, any such novation, assignment,
sub-participation or other transaction (the Acquisition). In consideration of
you agreeing to make available to us certain information, by our signature of
this letter we agree as follows (acknowledged and agreed by you by your
signature of a copy of this letter):

1.     CONFIDENTIALITY UNDERTAKING

We undertake (a) to keep all Confidential Information confidential and not to
disclose it to anyone save to the extent permitted by paragraph 2 below and to
ensure that all Confidential Information is protected with security measures and
a degree of care that would apply to our own confidential information and
(b) until the Acquisition is completed to use the Confidential Information only
for the Permitted Purpose.

2.     PERMITTED DISCLOSURE

You agree that we may disclose:

 

(a) to any of our Affiliates and any of our or their officers, directors,
employees, professional advisers and auditors such Confidential Information as
we shall consider appropriate if any person to whom the Confidential Information
is to be given pursuant to this paragraph 2(a) is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information, except that there shall be no such requirement to
so inform if the recipient is subject to professional obligations to maintain
the confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

(b) subject to the requirements of the Agreement, to any person:

 

  (i) to (or through) whom we assign or transfer (or may potentially assign or
transfer) all or any of our rights and/or obligations which we may acquire under
the Agreement such Confidential Information as we shall consider appropriate if
the person to whom the Confidential Information is to be given pursuant to this
sub-paragraph (i) of paragraph 2(b) has delivered a letter to us in equivalent
form to this letter;

 

Page 159



--------------------------------------------------------------------------------

  (ii) with (or through) whom we enter into (or may potentially enter into) any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to the Agreement or any Obligor such
Confidential Information as we shall consider appropriate if the person to whom
the Confidential Information is to be given pursuant to this sub-paragraph
(ii) of paragraph 2(b) has delivered a letter to us in equivalent form to this
letter;

 

  (iii) to whom information is required or requested to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation such Confidential Information as we shall consider appropriate; and

 

(c) notwithstanding paragraphs 2(a) and 2(b). above, Confidential Information to
such persons to whom, and on the same terms as, a Finance Party is permitted to
disclose Confidential Information under the Agreement, as if such permissions
were set out in full in this letter and as if references in those permissions to
Finance Party were references to us.

3.     NOTIFICATION OF DISCLOSURE

We agree (to the extent permitted by law and regulation) to inform you:

 

(a) of the circumstances of any disclosure of Confidential Information made
pursuant to sub-paragraph (iii) of paragraph 2(b) above except where such
disclosure is made to any of the persons referred to in that paragraph during
the ordinary course of its supervisory or regulatory function; and

 

(b) upon becoming aware that Confidential Information has been disclosed in
breach of this letter.

4.     RETURN OF COPIES

If we do not enter into the Acquisition and you so request in writing, we shall
return all Confidential Information supplied by you to us and destroy or
permanently erase (to the extent technically practicable) all copies of
Confidential Information made by us and use our reasonable endeavours to ensure
that anyone to whom we have supplied any Confidential Information destroys or
permanently erases (to the extent technically practicable) such Confidential
Information and any copies made by them, in each case save to the extent that we
or the recipients are required to retain any such Confidential Information by
any applicable law, rule or regulation or by any competent judicial,
governmental, supervisory or regulatory body or in accordance with internal
policy, or where the Confidential Information has been disclosed under paragraph
2(b)(iii) above.

5.     CONTINUING OBLIGATIONS

The obligations in this letter are continuing and, in particular, shall survive
and remain binding on us until (a) if we acquire an interest in the Agreement by
way of novation, the date on which we acquire such an interest; (b) if we enter
into the Acquisition other than by way of novation, the date falling 24 months
after termination of that Acquisition; or (c) in any other case 24 months after
the date of this letter.

 

Page 160



--------------------------------------------------------------------------------

6. NO REPRESENTATION; CONSEQUENCES OF BREACH, ETC

We acknowledge and agree that:

 

(a) neither you nor any member of the Group nor any of your or their respective
officers, employees or advisers (each a Relevant Person) (i) make any
representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by you or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by you or be otherwise liable to us or any other person in
respect of the Confidential Information or any such information; and

 

(b) you or members of the Group may be irreparably harmed by the breach of the
terms of this letter and damages may not be an adequate remedy; each Relevant
Person may be granted an injunction or specific performance for any threatened
or actual breach of the provisions of this letter by us.

 

7. ENTIRE AGREEMENT: NO WAIVER; AMENDMENTS, ETC

 

(a) This letter constitutes the entire agreement between us in relation to our
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

(b) No failure or delay in exercising any right or remedy under this letter will
operate as a waiver thereof nor will any single or partial exercise of any right
or remedy preclude any further exercise thereof or the exercise of any other
right or remedy under this letter.

 

(c) The terms of this letter and our obligations under this letter may only be
amended or modified by written agreement between us and the Company.

 

8. INSIDE INFORMATION

We acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and we undertake not to use any
Confidential Information for any unlawful purpose.

 

9. NATURE OF UNDERTAKINGS

The undertakings given by us under this letter are given to you and are also
given for the benefit of the Company and each other member of the Group.

 

10. THIRD PARTY RIGHTS

 

(a) Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not
a party to this letter has no right under the Contracts (Rights of Third
Parties) Act 1999 (the Third Parties Act) to enforce or to enjoy the benefit of
any term of this letter.

 

Page 161



--------------------------------------------------------------------------------

(b) The Relevant Persons may enjoy the benefit of the terms of paragraphs 6 and
9 subject to and in accordance with this paragraph 10 and the provisions of the
Third Parties Act.

 

(c) Notwithstanding any provisions of this letter, the parties to this letter do
not require the consent of any Relevant Person (other than the Company) to
rescind or vary this letter at any time.

 

11. GOVERNING LAW AND JURISDICTION

 

(a) This letter (including the agreement constituted by your acknowledgement of
its terms) (the Letter) and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of the transaction contemplated by this Letter) are governed by
English Law.

 

(b) The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).

 

12. DEFINITIONS

In this letter (including the acknowledgement set out below) terms defined in
the Agreement shall, unless the context otherwise requires, have the same
meaning and:

Confidential Information means all information relating to the Company, any
Obligor, the Group, the Finance Documents, a Facility and/or the Acquisition
which is provided to us in relation to the Finance Documents or a Facility by
you or any of your affiliates or advisers, in whatever form, and includes
information given orally and any document, electronic file or any other way of
representing or recording information which contains or is derived or copied
from such information but excludes information that:

(a) is or becomes public information other than as a direct or indirect result
of any breach by us of this letter; or

(b) is identified in writing at the time of delivery as non-confidential by you
or your advisers; or

(c) is known by us before the date the information is disclosed to us by you or
any of your affiliates or advisers or is lawfully obtained by us after that
date, from a source which is, as far as we are aware, unconnected with the Group
and which, in either case, as far as we are aware, has not been obtained in
breach of, and is not otherwise subject to, any obligation of confidentiality;

Group means the Company and its subsidiaries for the time being (as such term is
defined in the Companies Act 2006); and

Permitted Purpose means considering and evaluating whether to enter into the
Acquisition.

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Page 162



--------------------------------------------------------------------------------

Yours faithfully    For and on behalf of [Potential Purchaser] To: [Potential
Purchaser] We acknowledge and agree to the above:  

For and on behalf of

[Seller]

 

Page 163



--------------------------------------------------------------------------------

SCHEDULE 10

TIMETABLES

Each time shown below represents the Specified Time by which the relevant action
listed in the far left column must be completed on a particular day:

Part A

Loans

 

    

Loans in US

Dollars

  

Loans in euro

  

Loans in sterling

  

Loans in other

currencies

Facilities Agent notifies the Company if a currency is approved as an Optional
Currency in accordance with Clause 10.3 (Conditions relating to Optional
Currencies)             3:00 pm (London time) 4 Business Days before the
proposed Utilisation Date Delivery of a duly completed Loan Utilisation Request
(Clause 5.1 (Delivery of a Loan Utilisation Request))    4:00 pm (London time) 3
Business Days before the proposed Utilisation Date    4:00 pm (London time) 3
Business Days before the proposed Utilisation Date    4:00 pm (London time) 1
Business Day before the proposed Utilisation Date    4:00 pm (London time) 3
Business Days before the proposed Utilisation Date Facilities Agent notifies the
Lenders of the Loan in accordance with Clause 5.4 (Lender’s participation)   
5:00 pm (London time) 3 Business Days before the proposed Utilisation Date   
5:00 pm (London time) 3 Business Days before the proposed Utilisation Date   
5:00 pm (London time) 1 Business Days before the proposed Utilisation Date   
5:00 pm (London time) 3 Business Days before the proposed Utilisation Date
Facilities Agent receives a notification from a Lender under Clause 10.2
(Unavailability of a currency)             9:00 am (London time) 2 Business Days
before the proposed Utilisation Date Facilities Agent gives notice in accordance
with Clause 10.2 (Unavailability of a currency)             10:00 am (London
time) 2 Business Days before the proposed Utilisation Date LIBOR or EURIBOR is
fixed    11:00 am (London time) on the Quotation Day    11:00 am (Brussels time)
on the Quotation Day    11:00 am (London time) on the Quotation Day    11:00 am
(London time) on the Quotation Day

 

Page 164



--------------------------------------------------------------------------------

    

Loans in US

Dollars

  

Loans in euro

  

Loans in sterling

  

Loans in other

currencies

Lenders to make available their participation in a Loan under Clause 5.4
(Lenders’ participation)    2:00 pm (London time) on the Utilisation Date   
2:00 pm (London time) on the Utilisation Date    2:00 pm (London time) on the
Utilisation Date    2:00 pm (London time) on the Utilisation Date

 

Page 165



--------------------------------------------------------------------------------

Part B

Bonds

 

Facilities Agent notifies the Company if a currency is approved as an Optional
Currency in accordance with Clause 10.3 (Conditions relating to Optional
Currencies)    8 Business Days before the proposed Bond Utilisation Delivery of
a duly completed Bond Utilisation Request (Clause 6.3 (Delivery of a Bond
Utilisation Request))    3:00 pm (London time) 7 Business Days before the
proposed Bond Utilisation Facilities Agent notifies the relevant Fronting Bank
and the Lenders of the Bond in accordance with Clause 6.7 (Issue of Bonds)   
5:00 pm (London time) 7 Business Days before the proposed Bond Utilisation
Delivery of a duly completed Renewal Request (Clause 6.8(a) (Renewal of a Bond))
   4 Business Days before the proposed Bond Utilisation on renewal. Facilities
Agent notifies the relevant Fronting Bank and the Lenders of the Renewal Request
in accordance with Clause 6.8(e) (Renewal of a Bond)    3 Business Days before
the proposed Bond Utilisation on renewal.

 

Page 166



--------------------------------------------------------------------------------

Part C

Swingline Loans

 

    

Tranche A

  

Tranche B

  

Tranche C

Delivery of a duly completed Swingline Loan Utilisation Request (Clause 8.2
(Delivery of a Swingline Loan Utilisation Request))    11:00 am (New York time)
on the Utilisation Date    10:30 am (London time) on the Utilisation Date   
9:00 am (London time) on the Utilisation Date Facilities Agent notifies each
Swingline Lender of the amount of its participation in the Swingline Loan under
Clause 8.5 (Swingline Lenders’ participation)    11:30 am (New York time) on the
Utilisation Date    11:00 am (London time) on the Utilisation Date    10:00 am
(London time) on the Utilisation Date Facilities Agent determines the prime
commercial lending rate under Clause 9.6 (Interest)    9:30 am (New York time)
on the Utilisation Date    Not applicable    Not applicable Lenders to make
available their participation in a Loan under Clause 8.5 (Swingline Lenders’
participation)    2:00 pm (New York time) on the Utilisation Date    2:00 pm
(London time) on the Utilisation Date    2:00 pm (London time) on the
Utilisation Date

 

Page 167



--------------------------------------------------------------------------------

SCHEDULE 11

FORM OF INCREASE CONFIRMATION

To: [•] as Facilities Agent, [[•] as Fronting Banks5] and Carnival Corporation
as the Company, for and on behalf of each Obligor

[Copied to: The Company]6

From: [the Increase Lender] (the Increase Lender)

Dated: [•]

Dear Sirs

CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,600,000,000, £150,000,000 and
€450,000,000 Multicurrency Revolving Facilities Agreement dated [•] (the
Agreement)

1. We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

2. We refer to Clause 2.2 (Increase).

3. The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the [Commitment/Swingline Commitment] specified in the Schedule
(the Relevant Commitment) as if it was an Original Lender under the Agreement.

4. The proposed date on which the increase in relation to the Increase Lender
and the Relevant Commitment is to take effect (the Increase Date) is [•].

5. On the Increase Date, the Increase Lender becomes party to the Finance
Documents as a Lender.

6. The Facility Office and address, fax number and attention details for notices
to the Increase Lender for the purposes of Clause 35.2 (Addresses) are set out
in the Schedule.

7. The Increase Lender expressly acknowledges the limitations on the Lenders’
obligations referred to in Clause 2.2(g) (Increase).

8. The Increase Lender confirms that the person beneficially entitled to the
interest payable to that Lender in respect of an advance under a Finance
Document is a Qualifying Lender as defined in Clause[s] [insert appropriate
references from Clause 17 (Taxes).

9. [The Increase Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

 

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

 

 

5 

Only if increase in the Total Tranche A Commitments.

6 

Include if the Increase Lender includes a Treaty Passport Scheme notification
(see clause 17.3(p)). To be provided to the Company within 7 days.

 

Page 168



--------------------------------------------------------------------------------

(b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
CTA 2009) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Chapter 9 of Part 5 of CTA 2009; or

 

(c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of CTA 2009) of that company.]7

[9 The Increase Lender notifies the Company that its Treaty Passport reference
number is [             ] and it is tax resident in [            ], and,
accordingly, interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax.8

[10/11.] The Increase Lender confirms that it [is]/[is not]9 an Affected
Lender.10

[11/12.] This Increase Confirmation may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Increase Confirmation.

[12/13.] This Increase Confirmation and any non-contractual obligations arising
out of or in connection with it are governed by English law.

[13/14.] This Agreement has been entered into on the date stated at the
beginning of this Agreement.

 

 

7 

Include only if New Lender is a U.K. Non-Bank Lender i.e. falls within such
definition in Clause 17.2 (General).

8 

Include only if the Increase Lender is a Treaty Passport holder required to
notify under clause 17.3(p).

9 

Delete as applicable.

10 

Include only if the increase involves the assumption of a Tranche A Commitment.

 

Page 169



--------------------------------------------------------------------------------

THE SCHEDULE

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

[Increase Lender]

By: _________________________

This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Facilities Agent [and the Fronting Bank[s]
below]* and the Increase Date is confirmed as [•].

 

Facilities Agent     [Fronting Bank

By:

        By:]*    

NOTE:

 

* Only if increase in the Total Tranche A Commitments.

 

Page 170



--------------------------------------------------------------------------------

SIGNATORIES

 

CARNIVAL CORPORATION

    By:   SIMON WALTERS      

 

CARNIVAL PLC     By:   SIMON WALTERS      

 

COSTA CROCIERE S.p.A.     By:   JOSHUA WEINSTEIN      

 

CC U.S. VENTURES, INC.     By:   JOSHUA WEINSTEIN      

 

PRINCESS CRUISE & TOURS, INC.     By:   JOSHUA WEINSTEIN      

 

HOLLAND AMERICA LINE-USA INC.     By:   JOSHUA WEINSTEIN      

 

CARNIVAL FC B.V.     By:   JOSHUA WEINSTEIN      

 

Guarantors

 

CARNIVAL CORPORATION

    By:   SIMON WALTERS      

 

CARNIVAL PLC     By:   SIMON WALTERS      

 



--------------------------------------------------------------------------------

Arrangers

 

BANC OF AMERICA SECURITIES LIMITED

    By:   SHAUN DREYER      

 

BNP PARIBAS     By:   MARK PEGRUM       SUE MINGAY

 

GOLDMAN SACHS BANK USA     By:   MARK WALTON      

 

INTESA SANPAOLO S.P.A.     By:   PHIL EXWORTHY       GUY PASHLEY

 

J.P. MORGAN LIMITED     By:   JON ABANDO      

 

LLOYDS TSB BANK PLC     By:   IAN DIMMOCK      

 

MIZUHO CORPORATE BANK, LTD.     By:   ROBERT PETTITT      

 

THE ROYAL BANK OF SCOTLAND PLC     By:   PHILIPPA CRAWFORD      

 

UNICREDIT S.P.A. LONDON BRANCH     By:   PIERPAOLO CODA       VINCENT WRIGHT

 

 



--------------------------------------------------------------------------------

Original Lenders

 

Tranche A

 

BANK OF AMERICA N.A.

    By:   JUSTIN LIEN      

 

BNP PARIBAS     By:   FEDERIC FOURNIER       BENJAMIN SILEO

 

GOLDMAN SACHS BANK USA     By:   MARK WALTON      

 

INTESA SANPAOLO S.P.A.     By:   PHIL EXWORTHY       GUY PASHLEY

 

JPMORGAN CHASE BANK, N.A.     By:   MARC E. COSTANTINO      

 

LLOYDS TSB BANK PLC     By:   NIGEL DUFFIELD      

 

MIZUHO CORPORATE BANK, LTD.     By:   ROBERT PETTITT      

 

THE ROYAL BANK OF SCOTLAND PLC     By:   PHILIPPA CRAWFORD      

 

UNICREDIT S.P.A. LONDON BRANCH     By:   PIERPAOLO CODA       VINCENT WRIGHT

 

UBS LIMITED     By:   SHARON CANHAM       J CAMPBELL

 



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION     By:   PATRICK MCGRAW      

 

HSBC BANK PLC     By:   SIMON DEEFHOLTS      

 

SOCIETE GENERALE     By:   DENIS STAS DE RICHELLE      

 

ROYAL BANK OF CANADA     By:   DAVID COLE      

 

PNC BANK, NATIONAL ASSOCIATION     By:   JOSE MAZARIEGOS      

 

DNB NOR BANK ASA     By:   CATHLEEN BUCKLEY       SANJIV NAYAR

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED   By:   SARAH TANI      

 

DEUTSCHE BANK AG, LONDON BRANCH     By:   DAVID GARCIA-CAPEL       MICHAEL
STARMER-SMITH

 

KFW IPEX-BANK GMBH     By:   AIDA WELKER       CLAUDIA WENZEL

 

SUMITOMO MITSUI BANKING CORPORATION     By:   SHUJI YABE      

 

BANCO SANTANDER, S.A., LONDON BRANCH     By:   HECTOR GARCIA ARMERO       KIERAN
RYAN

 



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., LONDON BRANCH   By:   DAVID ROCA      
NICK CONWAY

 

WELLS FARGO BANK, N.A.     By:   KATHLEEN REEDY      

 



--------------------------------------------------------------------------------

Tranche B

 

BANK OF AMERICA N.A.     By:   JUSTIN LIEN      

 

BNP PARIBAS     By:   MARK PEGRUM       SUE MINGAY

 

GOLDMAN SACHS BANK USA     By:   MARK WALTON      

 

INTESA SANPAOLO S.P.A.    

By:

  PHIL EXWORTHY       GUY PASHLEY

 

JPMORGAN CHASE BANK, N.A.     By:   MARC E. COSTANTINO      

 

LLOYDS TSB BANK PLC     By:   NIGEL DUFFIELD      

 

MIZUHO CORPORATE BANK, LTD.     By:   ROBERT PETTITT      

 

THE ROYAL BANK OF SCOTLAND PLC     By:   PHILIPPA CRAWFORD      

 

UNICREDIT S.P.A. LONDON BRANCH     By:   PIERPAOLO CODA       VINCENT WRIGHT

 

UBS LIMITED     By:   SHARON CANHAM       J CAMPBELL

 

US BANK NATIONAL ASSOCIATION     By:   PATRICK MCGRAW      



--------------------------------------------------------------------------------

HSBC BANK PLC     By:   SIMON DEEFHOLTS      

 

SOCIETE GENERALE     By:   DENIS STAS DE RICHELLE      

 

ROYAL BANK OF CANADA     By:   DAVID COLE      

 

PNC BANK, NATIONAL ASSOCIATION     By:   JOSE MAZARIEGOS      

 

DNB NOR BANK ASA     By:   CATHLEEN BUCKLEY       SANJIV NAYAR

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED By:   SARAH TANI      

 

DEUTSCHE BANK AG, LONDON BRANCH By:   DAVID GARCIA-CAPEL       MICHAEL
STARMER-SMITH

 

KFW IPEX-BANK GMBH By:   AIDA WELKER       CLAUDIA WENZEL

 

SUMITOMO MITSUI BANKING CORPORATION By:   SHUJI YABE      

 

BANCO SANTANDER, S.A., LONDON BRANCH

By:

  HECTOR GARCIA ARMERO       KIERAN RYAN

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., LONDON BRANCH By:   DAVID ROCA       NICK
CONWAY



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:   KATHLEEN REEDY      



--------------------------------------------------------------------------------

Tranche C

 

BANK OF AMERICA N.A. By:   JUSTIN LIEN      

 

BANCA NAZIONALE DEL LAVORO SPA By:   MARK PEGRUM       SUE MINGAY

 

INTESA SANPAOLO S.P.A. By:   PHIL EXWORTHY       GUY PASHLEY

 

JPMORGAN CHASE BANK, N.A. By:   MARC E. COSTANTINO      

 

MIZUHO CORPORATE BANK, LTD. By:   ROBERT PETTITT      

 

THE ROYAL BANK OF SCOTLAND PLC By:   PHILIPPA CRAWFORD      

 

UNICREDIT S.P.A. LONDON BRANCH By:   PIERPAOLO CODA       VINCENT WRIGHT

 

HSBC BANK PLC By:   SIMON DEEFHOLTS      

 

SOCIETE GENERALE By:   DENIS STAS DE RICHELLE      

 

BANCO SANTANDER, S.A., MILAN BRANCH By:   HECTOR GARCIA ARMERO       KIERAN RYAN

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., MILAN BRANCH By:   DAVID ROCA       NICK
CONWAY



--------------------------------------------------------------------------------

Original Swingline Lenders

Swingline Tranche A

 

BANK OF AMERICA N.A. By:   JUSTIN LIEN      

 

BNP PARIBAS By:   FEDERIC FOURNIER       BENJAMIN SILEO

 

GOLDMAN SACHS BANK USA By:   MARK WALTON      

 

INTESA SANPAOLO S.P.A. By:   PHIL EXWORTHY       GUY PASHLEY

 

JPMORGAN CHASE BANK, N.A. By:   MARC E. COSTANTINO      

 

LLOYDS TSB BANK PLC By:   NIGEL DUFFIELD      

 

MIZUHO CORPORATE BANK, LTD. By:   ROBERT PETTITT      

 

THE ROYAL BANK OF SCOTLAND PLC By:   PHILIPPA CRAWFORD      

 

UNICREDIT S.P.A. LONDON BRANCH By:   PIERPAOLO CODA       VINCENT WRIGHT

 

UBS LOAN FINANCE LLC By:   SHARON CANHAM       J CAMPBELL



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION By:   PATRICK MCGRAW       HSBC BANK PLC By:  
SIMON DEEFHOLTS       SOCIETE GENERALE By:   DENIS STAS DE RICHELLE       PNC
BANK, NATIONAL ASSOCIATION By:   JOSE MAZARIEGOS       DNB NOR BANK ASA By:  
CATHLEEN BUCKLEY       SANJIV NAYAR AUSTRALIA AND NEW ZEALAND BANKING GROUP
LIMITED By:   SARAH TANI       DEUTSCHE BANK AG, NEW YORK BRANCH By:   DAVID
GARCIA-CAPEL       MICHAEL STARMER-SMITH BANCO SANTANDER, S.A., NEW YORK BRANCH
By:   HECTOR GARCIA ARMERO       KIERAN RYAN BANCO BILBAO VIZCAYA ARGENTARIA,
S.A., LONDON BRANCH By:   DAVID ROCA       NICK CONWAY WELLS FARGO BANK, N.A.
By:   KATHLEEN REEDY      

 



--------------------------------------------------------------------------------

Swingline Tranche B

 

BANK OF AMERICA N.A.

By:   JUSTIN LIEN       BNP PARIBAS By:   MARK PEGRUM       SUE MINGAY GOLDMAN
SACHS BANK USA By:   MARK WALTON       INTESA SANPAOLO S.P.A. By:   PHIL
EXWORTHY       GUY PASHLEY JPMORGAN CHASE BANK, N.A. By:   MARC E. COSTANTINO  
    LLOYDS TSB BANK PLC By:   NIGEL DUFFIELD       MIZUHO CORPORATE BANK, LTD.
By:   ROBERT PETTITT       THE ROYAL BANK OF SCOTLAND PLC By:   PHILIPPA
CRAWFORD       UNICREDIT S.P.A. LONDON BRANCH By:   PIERPAOLO CODA       VINCENT
WRIGHT UBS LIMITED By:   SHARON CANHAM       J CAMPBELL US BANK NATIONAL
ASSOCIATION By:   PATRICK MCGRAW      

 



--------------------------------------------------------------------------------

HSBC BANK PLC     By:   SIMON DEEFHOLTS      

 

SOCIETE GENERALE     By:   DENIS STAS DE RICHELLE      

 

PNC BANK, NATIONAL ASSOCIATION     By:   JOSE MAZARIEGOS      

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED By:   SARAH TANI      

 

DEUTSCHE BANK AG, LONDON BRANCH     By:   DAVID GARCIA-CAPEL       MICHAEL
STARMER-SMITH

 

BANCO SANTANDER, S.A., LONDON BRANCH     By:   HECTOR GARCIA ARMERO       KIERAN
RYAN

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., LONDON BRANCH By:   DAVID ROCA       NICK
CONWAY



--------------------------------------------------------------------------------

Swingline Tranche C

 

BANK OF AMERICA N.A.

By:   JUSTIN LIEN      

 

BANCA NAZIONALE DE LAVORO SPA By:   MARK PEGRUM       SUE MINGAY

 

INTESA SANPAOLO S.P.A. By:   PHIL EXWORTHY       GUY PASHLEY

 

JPMORGAN CHASE BANK, N.A. By:   MARC E. COSTANTINO      

 

MIZUHO CORPORATE BANK, LTD. By:   ROBERT PETTITT      

 

THE ROYAL BANK OF SCOTLAND PLC By:   PHILIPPA CRAWFORD      

 

UNICREDIT S.P.A. LONDON BRANCH By:   PIERPAOLO CODA       VINCENT WRIGHT

 

HSBC BANK PLC By:   SIMON DEEFHOLTS      

 

SOCIETE GENERALE By:   DENIS STAS DE RICHELLE      

 

BANCO SANTANDER, S.A., MILAN BRANCH By:   HECTOR GARCIA ARMERO       KIERAN RYAN

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., MILAN BRANCH By:   DAVID ROCA       NICK
CONWAY

 



--------------------------------------------------------------------------------

Facilities Agent

 

BANC OF AMERICA SECURITIES LIMITED

By:   MARK HARRISON      

 

Original Fronting Banks

 

BANK OF AMERICA N.A.

By:   JUSTIN LIEN      

 

JPMORGAN CHASE BANK, N.A. By:   MARC E. COSTANTINO      

 